Exhibit 10.52

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of May 8, 2020, by and among EXTREME NETWORKS, INC., a
Delaware corporation (the “Borrower”), the Lenders party hereto, and BANK OF
MONTREAL (“BMO”), as administrative and collateral agent for the Lenders (in
such capacities, the “Administrative Agent”). All capitalized terms used herein
(including in this preamble) and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

RECITALS

WHEREAS, the Borrower, the Administrative Agent, BMO Harris Bank, N.A., as an
Issuing Lender and Swingline Lender, Silicon Valley Bank, as an Issuing Lender,
and the various lenders party thereto (each, a “Lender” and collectively, the
“Lenders”) are party to that certain Amended and Restated Credit Agreement,
dated as of August 9, 2019, as amended by the First Amendment and Limited
Waiver, dated as of April 8, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, on the terms and conditions specified in this Second Amendment, the
Borrower, the Administrative Agent and the Lenders party hereto (constituting
the Required Lenders) agree to amend the Credit Agreement in the manner
described in Section 1 below; and

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by the parties hereto, it is agreed:

Section 1.Amendments to Credit Agreement.  Subject to the terms and conditions
contained in this Second Amendment, the Administrative Agent and the Lenders
party hereto (constituting the Required Lenders) agree that on the Effective
Date (as defined below):

(a)The Credit Agreement shall be amended by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by inserting the bold underlined text (indicated textually in the same
manner as the following example: underlined text) as set forth in the pages of
the Credit Agreement attached as Exhibit A hereto. On and after the Effective
Date, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or text of like import referring to the Credit Agreement shall mean and
be a reference to the Credit Agreement as amended by this Second Amendment.

(b)Exhibit B to the Credit Agreement (Compliance Certificate) as in effect
immediately prior to the Effective Date is hereby amended and restated as set
forth on the revised Exhibit B attached as Exhibit B hereto.

Section 2.  Permanent Waiver of Specified Event of Default and Termination of
First Amendment. On the Effective Date, (i) the Specified Event of Default (as
defined in the First Amendment and Limited Waiver, dated as of April 8, 2020, by
and among the Borrower, the Lenders party thereto, and BMO) shall be deemed
permanently waived and (ii) Sections 2 and 3 of such First Amendment and Limited
Waiver shall be deemed terminated and shall have no force and effect from and
after the Effective Date.

1

 



--------------------------------------------------------------------------------

 

Section 3.Conditions to Effectiveness of this Second Amendment.  This Second
Amendment shall become effective as of the date (such date, the “Effective
Date”) upon which each of the following conditions precedent shall have been
satisfied or waived:

(a)Signing of Second Amendment.  The Administrative Agent shall have received
(i) a copy of this Second Amendment, duly executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders and (ii) a copy of
the attached Acknowledgement, duly executed and delivered by each Guarantor and
grantor of Collateral.

(b)Fees and Expenses.  The Borrower shall have paid to (i) the Administrative
Agent for the account of each Lender that has executed and delivered a valid
signature page to this Second Amendment by 2:00 pm Eastern time on May 8, 2020,
an amendment fee equal to 0.175% of such Lender’s Total Credit Exposure as of
the Effective Date, (ii) the Administrative Agent, any fee payable to it or its
Affiliates in connection with this Second Amendment and (iii) the Administrative
Agent, solely to the extent invoiced to the Borrower at least one Business Day
prior to the Effective Date, all costs and expenses specified in Section 6(b)
below or that are otherwise due and payable to the Administrative Agent and the
Lenders on or prior to the Effective Date in accordance with Section 10.5 of the
Credit Agreement.

(c)Representations and Warranties.  As of the Effective Date, immediately after
giving effect to this Second Amendment, each of the representations and
warranties made by each Loan Party and Enterasys in or pursuant to this Second
Amendment and each other Loan Document (i) that is qualified by materiality
shall be true and correct, and (ii) that is not qualified by materiality, shall
be true and correct in all material respects, in each case, on and as of the
Effective Date as if made on and as of such date, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall have been true and correct in all
respects or all material respects, as required, as of such earlier date.

(d)Absence of Defaults.  As of the Effective Date, immediately after giving
effect to this Second Amendment, no event shall have occurred and be continuing
that would constitute a Default or an Event of Default.

Section 4.Representations and Warranties.  To induce the Administrative Agent
and the Lenders to enter into this Second Amendment, the Borrower represents and
warrants to the Administrative Agent and each Lender, as to itself, each of its
Subsidiaries and each other Loan Party, as applicable, on the Effective Date
that:

(a)Each Loan Party and Enterasys has the power and authority, and the legal
right, to make, deliver and perform this Second Amendment and the attached
Acknowledgment.

(b)Each Loan Party and Enterasys has taken all necessary organizational action
to authorize the execution, delivery and performance of this Second Amendment
and the attached Acknowledgment.  

(c)No Governmental Approval or consent or authorization of, filing with, notice
to or other act by or in respect of, any other Person is required in connection
with the execution, delivery, performance, validity or enforceability of this
Second Amendment and the attached Acknowledgment.

2

 



--------------------------------------------------------------------------------

 

(d)Each of this Second Amendment and the attached Acknowledgment has been duly
executed and delivered on behalf of each Loan Party party thereto or Enterasys,
as applicable.  

(e)Each of this Second Amendment and the attached Acknowledgment constitutes a
legal, valid and binding obligation of each Loan Party party thereto or
Enterasys, as applicable, enforceable against each such Loan Party or Enterasys,
as applicable, in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles and principles of good faith and fair dealing
(whether enforcement is sought by proceedings in equity or at law).

(f)As of the Effective Date, immediately after giving effect to this Second
Amendment, each of the representations and warranties made by each Loan Party
and Enterasys in or pursuant to each Loan Document (i) that is qualified by
materiality is true and correct, and (ii) that is not qualified by materiality,
is true and correct in all material respects, in each case, on and as of the
Effective Date as if made on and as of such date, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall have been true and correct in all
respects or all material respects, as required, as of such earlier date.

Section 5.Acknowledgments and Affirmations of the Borrower.  The Borrower hereby
expressly acknowledges the terms of this Second Amendment and confirms and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Second Amendment, and (ii) its grant of Liens on the Collateral to secure the
Obligations pursuant to the Security Documents; provided that, on and after the
effectiveness of this Second Amendment, each reference in each of the Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as modified
hereby.  Except as herein otherwise specifically provided in this Second
Amendment, all provisions of the Credit Agreement and the Loan Documents shall
remain in full force and effect and be unaffected hereby.  

Section 6.Miscellaneous.  

(a)Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and to the benefit of their respective successors
and assigns permitted by the terms of the Loan Documents. No third party
beneficiaries are intended in connection with this Second Amendment.

(b)Costs and Expenses. The Borrower hereby agrees to pay to the Administrative
Agent on demand the reasonable and documented out-of-pocket costs and expenses
of the Administrative Agent, and the reasonable and documented out-of-pocket
fees and disbursements of counsel to the Administrative Agent, in connection
with the negotiation, preparation, execution and delivery of this Second
Amendment and any other documents to be delivered herewith.

(c)Loan Document. This Second Amendment shall constitute a Loan Document.

3

 



--------------------------------------------------------------------------------

 

(d)Counterparts.  This Second Amendment may be executed by one or more of the
parties to this Second Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page of this Second
Amendment by facsimile or other electronic mail transmission shall be effective
as delivery of a manually executed counterpart hereof.  The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Second Amendment and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(e)Entire Agreement.  This Second Amendment and the other Loan Documents
represent the entire agreement of the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.

(f)Notices.  All notices under this Second Amendment shall be given in
accordance with Section 10.2 of the Credit Agreement.

(g)Severability.  Any provision of this Second Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(h)Governing Law.  This Second Amendment and any claims, controversy, dispute or
causes of actions arising therefrom (whether in contract or tort or otherwise)
shall be construed in accordance with and governed by the law of the State of
New York.

(i)Jurisdiction; Jury Trial Waiver.  Section 10.14 of the Credit Agreement shall
be applicable to this Second Amendment as if set forth herein.

4

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

BORROWER:

EXTREME NETWORKS, INC.,
as the Borrower

By: /s/ Katy Motiey

Name:Katy Motiey

Title:   Chief Administrative Officer, General Counsel and Secretary

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF MONTREAL,
as the Administrative Agent

By: /s/ Jeff LaRue

Name:Jeff LaRue

Title:Vice PResident




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDERS:

BMO HARRIS BANK N.A.,
as an Issuing Lender, the Swingline Lender, and a Lender

By: /s/ Jeff LaRue

Name:Jeff LaRue

Title:Vice President




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,
as an Issuing Lender

By: /s/ Jonathan Wolter

Name:Jonathan Wolter

Title:Director




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

By: /s/ Hormuz Kapadia

Name:Hormuz Kapadia

Title: Authorized Officer

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

By: /s/ Molly Daniello

Name:Molly Daniello

Title:Director

 

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

MUFG UNION BANK, N.A.,
as a Lender

 

 

By: /s/ Matthew Antioco

Name:Matthew Antioco

Title:Director

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,
as a Lender

 

 

By: /s/ Darran Wee

Name:Darran Wee

Title:Senior Vice President




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BBVA USA,
as a Lender

 

 

By: /s/ Chris Dowler

Name:Chris Dowler

Title:Senior Vice President

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender

 

 

By: /s/ Bruce Randolph

Name:Bruce Randolph

Title:Director

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF THE WEST,
as a Lender

 

 

By: /s/ Patrick Mun

Name:Patrick Mun

Title:Director

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

UMPQUA BANK,
as a Lender

 

 

By: /s/ Michael McCutchin

Name:Michael McCutchin

Title:Senior Vice President

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK,
as a Lender

 

 

By: /s/ Raed Alfayoumi

Name:Raed Alfayoumi

Title:Senior Vice President

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

CADENCE BANK N.A.,
as a Lender

 

 

By: /s/ Steven Prichett

Name:Steven Prichett

Title:EVP

 

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

HUNTINGTON NATIONAL BANK,
as a Lender

 

 

By: /s/ Ryan Benefiel

Name:Ryan Benefiel

Title:Assistant Vice President

 




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

SIEMENS FINANCIAL SERVICES, INC.,
as a Lender

 

 

By: /s/ Maria Levy

Name:Maria Levy

Title:VP

 

 

By: /s/ Michael L. Zion

Name:Michael L. Zion

Title:Vice President

 




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

GOLDMAN SACHS BANK USA,
as a Lender

 

 

By: /s/ Jamie Minieri

Name:Jamie Minieri

Title:Authorized Signatory

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGMENT

 

as of May 8, 2020

 

 

Each of the undersigned hereby expressly acknowledges and agrees to the terms of
the Second Amendment to Amended and Restated Credit Agreement (the “Second
Amendment”) to which this Acknowledgment is attached and confirms and reaffirms,
as of the date hereof, (i) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to the Second Amendment,
(ii) its guarantee, if any, under the Guarantee and Collateral Agreement; and
(iii) its grant of Liens on the Collateral to secure the Obligations pursuant to
the Security Documents; provided that, on and after the effectiveness of the
Second Amendment, each reference in each of the Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as modified by the Second Amendment.  

 

Each of the undersigned hereby expressly acknowledges and agrees that except as
herein otherwise specifically provided in the Second Amendment, all provisions
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect and be unaffected hereby.  

 

ENTERASYS NETWORKS, INC.,

a Delaware corporation

 

 

By: /s/ Katy Motiey

Name:Katy Motiey

Title:Secretary

 

 

AEROHIVE NETWORKS, INC.,

a Delaware corporation

 

 

By: /s/ Katy Motiey

Name:Katy Motiey

Title:President, Chief Executive Officer, Treasurer and Secretary

 

 

EXTREME NETWORKS IRELAND HOLDING LIMITED, an Irish company limited by shares

 

By: /s/ Remi Thomas

Name:Remi Thomas

Title:Director

[Signature Page to Acknowledgment]

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Amended Credit Agreement

 

See attached.

 

[Exhibit A to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Amended Compliance Certificate

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Exhibit B to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

 

 

EXHIBIT A TO SECOND AMENDMENT

REFLECTING CUMULATIVE AMENDMENTS

THROUGH SECOND AMENDMENT, DATED MAY 8, 2020

 

$455,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 9, 2019

by and among

extreme networks, inc.,

as the Borrower,

THE LENDERS PARTY HERETO,

and

BANK OF MONTREAL,

as Administrative Agent

 

 

BMO CAPITAL MARKETS CORP., BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A.,
SILICON VALLEY BANK, and MUFG UNION BANK, N.A.
as Joint Lead Arrangers and Co-Syndication Agents

BANK OF THE WEST, BBVA USA, CITIZENS BANK, N.A. and REGIONS BANK

as Co-Documentation Agents

 

 

 

US-DOCS\109358599.12

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Section 1
DEFINITIONS

 

1.1

Defined Terms1

 

 

1.2

Other Definitional Provisions.4344

 

 

1.3

The Exchange Rate.4445

 

 

1.4

Letter of Credit Amounts4445

 

 

1.5

Limited Condition Transactions4446

 

Section 2
AMOUNT AND TERMS OF COMMITMENTS

 

2.1

Term Commitments4546

 

 

2.2

Procedure for Term Loan Borrowing4546

 

 

2.3

Repayment of Term Loans4546

 

 

2.4

Revolving Commitments4647

 

 

2.5

Procedure for Revolving Loan Borrowing4648

 

 

2.6

Swingline Commitment4748

 

 

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans4749

 

 

2.8

Fees4950

 

 

2.9

Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments4951

 

 

2.10

Loan Prepayments5051

 

 

2.11

Conversion and Continuation Options5253

 

 

2.12

Limitations on Eurodollar Tranches5254

 

 

2.13

Interest Rates and Payment Dates5254

 

 

2.14

Computation of Interest and Fees5354

 

 

2.15

Inability to Determine Interest Rate5355

 

 

2.16

Pro Rata Treatment and Payments5556

 

 

2.17

Illegality; Requirements of Law5759

 

 

2.18

Taxes5961

 

 

2.19

Indemnity6364

 

 

2.20

Change of Lending Office6364

 

 

2.21

Substitution of Lenders6365

 

 

2.22

Defaulting Lenders6466

 

 

2.23

Notes6768

 

 

2.24

Incremental Loans6768

 

i

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Section 3
LETTERS OF CREDIT

 

3.1

L/C Commitment7172

 

 

3.2

Procedure for Issuance of Letters of Credit7273

 

 

3.3

Fees and Other Charges7274

 

 

3.4

L/C Participations; Existing Letters of Credit7374

 

 

3.5

Reimbursement7375

 

 

3.6

Obligations Absolute7476

 

 

3.7

Letter of Credit Payments7576

 

 

3.8

Applications7576

 

 

3.9

Interim Interest7576

 

 

3.10

Cash Collateral7576

 

 

3.11

Additional Issuing Lenders7677

 

 

3.12

Resignation of the Issuing Lender7678

 

 

3.13

Applicability of ISP7778

 

 

3.14

Notices7778

 

Section 4
REPRESENTATIONS AND WARRANTIES

 

4.1

Financial Condition7779

 

 

4.2

No Change7879

 

 

4.3

Existence; Compliance with Law7879

 

 

4.4

Power, Authorization; Enforceable Obligations7879

 

 

4.5

No Legal Bar7880

 

 

4.6

Litigation7980

 

 

4.7

No Default7980

 

 

4.8

Ownership of Property; Liens; Investments7980

 

 

4.9

Intellectual Property7981

 

 

4.10

Taxes7981

 

 

4.11

Federal Regulations7981

 

 

4.12

Labor Matters8081

 

 

4.13

ERISA8081

 

 

4.14

Investment Company Act; Other Regulations8082

 

 

4.15

Subsidiaries8182

 

 

4.16

Use of Proceeds8182

 

 

4.17

Environmental Matters8182

 

 

4.18

Accuracy of Information, Etc.8283

 

 

4.19

Security Documents8284

 

 

4.20

Solvency8284

 

 

4.21

Designated Senior Indebtedness8284

 

ii

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

 

4.22

Insurance8284

 

 

4.23

No Casualty8384

 

 

4.24

OFAC8384

 

 

4.25

Anti-Corruption Laws8385

 

 

4.26

EEA Financial Institution8385

 

 

4.27

Beneficial Ownership Certification8385

 

Section 5
CONDITIONS PRECEDENT

 

5.1

Conditions to Effectiveness of this Agreement8385

 

 

5.2

Conditions to Each Extension of Credit8688

 

 

5.3

Post-Closing Conditions Subsequent8789

 

Section 6
AFFIRMATIVE COVENANTS

 

6.1

Financial Statements8789

 

 

6.2

Certificates; Reports; Other Information8891

 

 

6.3

Payment of Obligations; Taxes9092

 

 

6.4

Maintenance of Existence; Compliance9093

 

 

6.5

Maintenance of Property; Insurance9193

 

 

6.6

Inspection of Property; Books and Records; Discussions9294

 

 

6.7

Notices9295

 

 

6.8

Environmental Laws9496

 

 

6.9

Operating Accounts9496

 

 

6.10

Audits9496

 

 

6.11

Additional Collateral, Etc.9496

 

 

6.12

Anti-Corruption Laws9799

 

 

6.13

Insider Subordinated Indebtedness9799

 

 

6.14

Use of Proceeds9799

 

 

6.15

Designated Senior Indebtedness9799

 

 

6.16

Beneficial Ownership Certification.9799

 

 

6.17

M.I.R.E Events9799

 

 

6.18

Further Assurances9799

 

Section 7
NEGATIVE COVENANTS

 

7.1

Financial Condition Covenants97100

 

 

7.2

Indebtedness98101

 

 

7.3

Liens100103

 

 

7.4

Fundamental Changes102106

 

 

7.5

Disposition of Property103106

 

 

7.6

Restricted Payments105108

 

iii

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

 

7.7

Investments106109

 

 

7.8

ERISA109112

 

 

7.9

Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments109112

 

 

7.10

Transactions with Affiliates109112

 

 

7.11

Sale Leaseback Transactions109113

 

 

7.12

Swap Agreements109113

 

 

7.13

Accounting Changes110113

 

 

7.14

Negative Pledge Clauses110113

 

 

7.15

Clauses Restricting Subsidiary Distributions110113

 

 

7.16

Lines of Business110114

 

 

7.17

Designation of other Indebtedness111114

 

 

7.18

Amendments to Blue Angel Asset Acquisition Documents; Certification of Certain
Equity Interests111114

 

 

7.19

Amendments to Organizational Agreements, Material Contracts111114

 

 

7.20

Use of Proceeds111115

 

 

7.21

Subordinated Debt111115

 

 

7.22

Sanctions112115

 

 

7.23

Anti-Corruption Laws112115

 

 

7.24

Anti-Terrorism Laws112115

 

Section 8
EVENTS OF DEFAULT

 

8.1

Events of Default112115

 

 

8.2

Remedies Upon Event of Default115118

 

 

8.3

Application of Funds116119

 

Section 9
THE ADMINISTRATIVE AGENT

 

9.1

Appointment and Authority117121

 

 

9.2

Delegation of Duties118122

 

 

9.3

Exculpatory Provisions118122

 

 

9.4

Reliance by Administrative Agent119123

 

 

9.5

Notice of Default120123

 

 

9.6

Non-Reliance on Administrative Agent and Other Lenders120123

 

 

9.7

Indemnification120124

 

 

9.8

Agent in Its Individual Capacity121124

 

 

9.9

Successor Administrative Agent121125

 

 

9.10

Collateral and Guaranty Matters122125

 

 

9.11

Administrative Agent May File Proofs of Claim123126

 

 

9.12

No Other Duties, Etc.123127

 

iv

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

 

9.13

Survival123127

 

Section 10
MISCELLANEOUS

 

10.1

Amendments and Waivers123127

 

 

10.2

Notices125128

 

 

10.3

No Waiver; Cumulative Remedies127130

 

 

10.4

Survival of Representations and Warranties127130

 

 

10.5

Expenses; Indemnity; Damage Waiver127131

 

 

10.6

Successors and Assigns; Participations and Assignments129133

 

 

10.7

Adjustments; Set-off134138

 

 

10.8

Payments Set Aside135138

 

 

10.9

Interest Rate Limitation135139

 

 

10.10

Counterparts; Electronic Execution of Assignments136139

 

 

10.11

Severability136139

 

 

10.12

Integration136139

 

 

10.13

Governing Law136140

 

 

10.14

Submission to Jurisdiction; Waivers136140

 

 

10.15

Acknowledgements137140

 

 

10.16

Releases of Guarantees and Liens138141

 

 

10.17

Treatment of Certain Information; Confidentiality138141

 

 

10.18

Automatic Debits139142

 

 

10.19

Judgment Currency139143

 

 

10.20

Patriot Act140143

 

 

10.21

Contractual Recognition Provision140143

 

 

10.22

Acknowledgement Regarding Any Supported QFCs140144

 

 

10.23

No Advisory or Fiduciary Responsibility141144

 

Section 11
Amendment and Restatement

 

11.1

Amendment and Restatement141145

 

 




v

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.1A:Commitments

Schedule 1.1B:Existing Letters of Credit

Schedule 4.4:Governmental Approvals, Consents, Authorizations, Filings and
Notices

Schedule 4.5:Requirements of Law

Schedule 4.6:Litigation

Schedule 4.15:Subsidiaries

Schedule 4.17:Environmental Matters

Schedule 4.19(a):Financing Statements and Other Filings

Schedule 5.3Post-Closing Matters

Schedule 7.2(d):Existing Indebtedness

Schedule 7.3(f):Existing Liens

Schedule 7.7Existing Investments

EXHIBITS

Exhibit A:[Reserved]

Exhibit B:Form of Compliance Certificate

Exhibit C:Form of Secretary’s Certificate

Exhibit D:[Reserved]

Exhibit E:Form of Assignment and Assumption

Exhibits F-1 – F-4:Forms of U.S. Tax Compliance Certificates

Exhibit G:Form of Addendum

Exhibit H-1:Form of Revolving Loan Note

Exhibit H-2:Form of Swingline Loan Note

Exhibit H-3:Form of Term Loan Note

Exhibit I:Form of Notice of Borrowing

Exhibit J:Form of Notice of Conversion/Continuation

 

 

vi

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
August 9, 2019, is entered into by and among EXTREME NETWORKS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party hereto as lenders (each, a “Lender” and
collectively, the “Lenders”), BMO HARRIS BANK N.A., as an Issuing Lender and
Swingline Lender (as such terms are defined below), SILICON VALLEY BANK, as an
Issuing Lender, and BANK OF MONTREAL (“BMO”), as administrative and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Administrative Agent and the lenders party thereto
are party to that certain Credit Agreement, dated as of May 1, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”);

WHEREAS, on the Restatement Date, pursuant to that certain Agreement and Plan of
Merger dated as of July 26, 2019 (together with all schedules and exhibits
thereto, the “Acquisition Agreement”), by and among the Borrower, Clover Merger
Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the Borrower
(“Merger Sub”), and the Target, the Borrower intends to acquire all or
substantially all of the Equity Interests of the Target via the merger of Merger
Sub with and into the Target, with the Target as the surviving entity of such
merger (the “Acquisition”);

 

WHEREAS, the Borrower desires to obtain financing to (a) finance (i) the
Acquisition, (ii) the Refinancing and (iii) the payment of fees, costs and
expenses in connection with the foregoing transactions and (b) provide ongoing
working capital and for other general corporate purposes of the Borrower and its
Subsidiaries;

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement and to extend certain credit facilities to the Borrower, upon the
terms and conditions specified in this Agreement, in an aggregate amount not to
exceed $455,000,000, consisting of a term loan facility in the aggregate
principal amount of $380,000,000, a revolving loan facility in an aggregate
principal amount of up to $75,000,000, a letter of credit sub-facility in the
aggregate availability amount of $10,000,000 (as a sublimit of the revolving
loan facility), and a swingline sub-facility in the aggregate availability
amount of $5,000,000 (as a sublimit of the revolving loan facility); and

WHEREAS, each of the Guarantors has agreed to guarantee the Secured Obligations
of the Loan Parties and to secure such guaranteed Secured Obligations by
granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of such Guarantor’s personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1
DEFINITIONS

1.1Defined Terms

.  As used in this Agreement (including the recitals hereof), the terms listed
in this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

“ABR”:  for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect

 

KL2 3141365.2

US-DOCS\109358599.10

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

on such day, (b) the Federal Funds Effective Rate in effect on such day plus
0.50%, and (c) the Eurodollar Rate for an Interest Period of 1 month plus 1%;
provided that in no event shall the ABR be deemed to be less than 0%.  Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, as the case may be, shall be effective as of the
opening of business on the effective day of the change in such rate.

“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower or any Subsidiary.

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower or any Subsidiary.

“Acquisition”:  as defined in the preamble hereto.

“Acquisition Agreement”:  as defined in the preamble hereto.

“Addendum”:  an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.

“Administrative Agent”:  BMO, in its capacity as the administrative agent for
the Lenders and the collateral agent for the Secured Parties under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.

“Affected Lender”:  as defined in Section 2.21.

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Parties”:  is defined in Section 10.2(d)(ii).

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Term Loans, (b) the amount of such Lender’s Revolving Commitment then in effect
(as decreased pursuant to Section 2.9) or, if the Revolving Commitments have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding, and (c) without duplication of clause (b), the L/C Commitment of
such Lender then in effect (as a sublimit of the Revolving Commitment of such
Lender).

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

2

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Agreement”:  as defined in the preamble hereto.

“Agreement Currency”:  as defined in Section 10.19.

“Annual Financial Statements”: (i) the audited consolidated financial statements
of each of the Borrower for the fiscal years ended June 30, 2016, 2017 and 2018
and the Target for the fiscal years ended December 31, 2016, 2017 and 2018, and
(ii) such subsequent fiscal years ended at least ninety (90) days before the
Restatement Date.

“Applicable Margin”:  

(i)

during the period from April 8, 2020 through the day prior to the start of the
Suspension Period, with respect to each Eurodollar Loan, each ABR Loan
(including each Swingline Loan) and each Letter of Credit, the following rates
(without giving effect to the last two paragraphs of this definition): (a) the
Applicable Margin for Term Loans and Revolving Loans that are Eurodollar Loans
shall be 4.00% per annum; (b) the Applicable Margin for Term Loans and Revolving
Loans that are ABR Loans shall be 3.00% per annum; (c) the Applicable Margin for
Swingline Loans shall be 3.00% per annum; and (d) the Applicable Margin for
Letters of Credit shall be 4.00% per annum;

(ii)

during the Suspension Period, with respect to each Eurodollar Loan, each ABR
Loan (including each Swingline Loan) and each Letter of Credit, the following
rates (without giving effect to the last two paragraphs of this definition): (a)
the Applicable Margin for Term Loans and Revolving Loans that are Eurodollar
Loans shall be 4.50% per annum; (b) the Applicable Margin for Term Loans and
Revolving Loans that are ABR Loans shall be 3.50% per annum; (c) the Applicable
Margin for Swingline Loans shall be 3.50% per annum; and (d) the Applicable
Margin for Letters of Credit shall be 4.50% per annum; and

“Applicable Margin”:(iii)

at any time other than as provided in clause (i) or (ii) above, with respect to
each Eurodollar Loan, each ABR Loan (including each Swingline Loan) and each
Letter of Credit, the applicable rates per annum set forth under the relevant
column headingheadings below:

TERM LOANS and revolving LOANS

Level

Consolidated Leverage Ratio

Eurodollar Loans–Eurodollar Rate Plus

ABR Loans– ABR Plus

I

> 3.25:1.00

3.50%

2.50%

II

< 3.25:1.00 but > 2.75:1.00

3.25%

2.25%

III

< 2.75:1.00 but > 2.25:1.00

2.75%

1.75%

IV

< 2.25:1.00 but > 1.75:1.00

2.25%

1.25%

V

< 1.75:1.00 but > 1.25:1.00

1.75%

0.75%

VI

< 1.25:1.00

1.25%

0.25%

 

3

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

SWINGLINE LOANS

Level

Consolidated Leverage Ratio

Swingline Loans–ABR Plus

I

> 3.25:1.00

2.50%

II

< 3.25:1.00 but > 2.75:1.00

2.25%

III

< 2.75:1.00 but > 2.25:1.00

1.75%

IV

< 2.25:1.00 but > 1.75:1.00

1.25%

V

< 1.75:1.00 but > 1.25:1.00

0.75%

VI

< 1.25:1.00

0.25%

 

LETTERS OF CREDIT

Level

Consolidated Leverage Ratio

Letters of Credit–Letter of Credit Fee

I

> 3.25:1.00

3.50%

II

< 3.25:1.00 but > 2.75:1.00

3.25%

III

< 2.75:1.00 but > 2.25:1.00

2.75%

IV

< 2.25:1.00 but > 1.75:1.00

2.25%

V

< 1.75:1.00 but > 1.25:1.00

1.75%

VI

< 1.25:1.00

1.25%

 

Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal year of the Borrower ending on or about June 30, 2019, the
Applicable Margin shall be the rates corresponding to Level II in the foregoing
table, (b) if the Borrower fails to deliver the financial statements required by
Section 6.1 and the related Compliance Certificate required by Section 6.2(b) by
the respective date required thereunder after the end of any related fiscal
quarter of the Borrower, the Applicable Margin shall be the rates corresponding
to Level II in the foregoing table until such financial statements and
Compliance Certificate are delivered (after which delivery the Applicable Margin
shall be determined with reference to such financial statements and Compliance
Certificate), and (c) no reduction of the Applicable Margin shall become
effective at any time when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date and with reference to any applicable period
then ended was inaccurate and (y) a proper calculation of the Consolidated
Leverage Ratio as of such date and with reference to such period would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall automatically and retroactively be obligated to
pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the

4

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower, nor shall the Borrower
or any other Loan Party have any right of offset against any subsequent payment
due and payable by any Loan Party under any Loan Document by reason of such
lower pricing for such period.  Notwithstanding the foregoing or anything to the
contrary set forth in any Loan Document, the Borrower shall not be required to
pay any amounts pursuant to this paragraph as a result of any restatement of or
other adjustment to the financial statements of the Loan Parties that occurs
after the Discharge of Obligations.

“Application”:  an application, in such form as any Issuing Lender may specify
from time to time, requesting such Issuing Lender to issue a Letter of Credit.

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses
(a) through (n) of Section 7.5) that yields Net Cash Proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $5,000,000, for
purposes of Section 6.7(e).

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent (to the
extent required by Section 10.6), in substantially the form of Exhibit E, or any
other form (including electronic documentation generated by an electronic
platform) approved by the Administrative Agent.

“Assumption Agreement”:  any Assumption Agreement delivered pursuant to the
Guarantee and Collateral Agreement.

“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments in effect at such time (as decreased pursuant to
Section 2.9), minus (b) the Dollar Equivalent of the aggregate undrawn amount of
all outstanding Letters of Credit at such time, minus (c) the Dollar Equivalent
of the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time, minus (d) the
aggregate principal balance of any Revolving Loans outstanding at such time;
provided that for purposes of calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Average Unused Total Revolving Commitments”:  has the meaning specified in
Section 2.8(a).

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

5

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Bank Services”:  any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrower hereunder), cash management services
(including merchant services, direct deposit payroll, business credit cards and
check cashing services), interest rate swap arrangements (other than to the
extent constituting Specified Swap Agreements), and foreign exchange services
(including with respect to FX Contracts), as any such products or services may
be identified in such Lender’s various agreements related thereto (each, a “Bank
Services Agreement”).

“Bank Services Agreement”:  as defined in the definition of “Bank Services”.

“Bank Services Provider”:  any Person that (a) at the time that it enters into a
Bank Services Agreement or an FX Contract, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Bank Services Agreement or an FX Contract, in each case, in its capacity as a
party to such Bank Services Agreement or FX Contract.

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”

“Beneficial Ownership Regulation” : means 31 C.F.R § 1010.230.

“BHC Act Affiliate”: with respect to any party, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Beneficial Ownership Certification”:  a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Benefitted Lender”:  as defined in Section 10.7(a).

“Blocked Person”:  as defined in Section 7.24.

“Blue Angel Acquired Assets”:  the assets purchased by the Borrower from the
Blue Angel Seller pursuant to the Blue Angel Asset Purchase Agreement and the
other Blue Angel Asset Acquisition Documents.

“Blue Angel Asset Acquisition”:  the acquisition by the Borrower from the Blue
Angel Seller of the Blue Angel Acquired Assets pursuant to the Blue Angel Asset
Purchase Agreement and the other Blue Angel Asset Acquisition Documents.

“Blue Angel Asset Acquisition Consideration”:  the aggregate amount of
consideration paid by the Borrower to or for the benefit of the Blue Angel
Seller pursuant to the terms of the Blue Angel Asset Purchase Agreement and in
connection with the Blue Angel Asset Acquisition (which consideration, for the
avoidance of doubt, shall include any Blue Angel Deferred Payment Obligations
and Blue Angel Earn-Out Payment Obligations).

6

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Blue Angel Asset Acquisition Documents”:  collectively, the Blue Angel Asset
Purchase Agreement, together with all of the other documents, agreements,
certificates and other information executed and/or delivered by or on behalf of
the Borrower or the Blue Angel Seller pursuant to or in connection with the Blue
Angel Asset Purchase Agreement and/or the Blue Angel Asset Acquisition.

“Blue Angel Asset Purchase Agreement”:  that certain Asset Purchase Agreement,
dated as of October 3, 2017, between the Borrower and the Blue Angel Seller.

“Blue Angel Deferred Payment”:  any payment (other than, for the avoidance of
doubt, in respect of any Blue Angel Earn-Out Payment Obligation) by or on behalf
of the Borrower to or to the order of the Blue Angel Seller of any deferred
portion of the Blue Angel Asset Acquisition Consideration.

“Blue Angel Deferred Payment Obligations”:  the obligations of the Borrower
arising under the Blue Angel Asset Purchase agreement to make deferred purchase
price payments to the Blue Angel Seller.

“Blue Angel Earn-Out Payment”:  any earn-out payment (however designated) made
by or on behalf of the Borrower to or to the order of the Blue Angel Seller
pursuant to the terms of the Blue Angel Asset Purchase Agreement.

“Blue Angel Earn-Out Payment Obligations”:  the obligations of the Borrower
arising under the Blue Angel Asset Purchase Agreement to make Blue Angel
Earn-Out Payments to or to the order of the Blue Angel Seller.

“Blue Angel Seller”:  Brocade Communications Systems, Inc., in its capacity as
the third-party seller of the Blue Angel Acquired Assets that is party to the
Blue Angel Asset Purchase Agreement.

“BMO”:  as defined in the preamble hereto.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Canadian Dollar” and “CAD”: the lawful currency of Canada.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the

7

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing from such
Person; provided, however, that any Indebtedness convertible into Equity
Interests shall not constitute Capital Stock prior to the date of any applicable
conversion.

“Cash Collateralize”:  to deposit in a blocked account at a commercial bank
selected by the Administrative Agent, in the name of the Borrower and under the
sole dominion and control (within the meaning of the UCC) of the Administrative
Agent, or to pledge and deposit with or deliver to (a) with respect to
Obligations in respect of Letters of Credit, the Administrative Agent, for the
benefit of one of more of the Issuing Lenders and one or more of the Lenders, as
applicable, as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 105% of the L/C Exposure or, if the Administrative
Agent and the applicable Issuing Lender shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and such Issuing Lender;
(b) with respect to Obligations arising under any Bank Services Agreement in
connection with Bank Services, the applicable Bank Services Provider for its own
benefit, as provider of such Bank Services or FX Contracts, cash or Deposit
Account balances having an aggregate value of at least 105% of the aggregate
amount of the Obligations of the Group Members arising under all such Bank
Services Agreements and FX Contracts evidencing such Bank Services and FX
Contracts; or (c) with respect to Obligations in respect of any Specified Swap
Agreements, the applicable Qualified Counterparty, as Collateral for such
Obligations, cash or Deposit Account balances or, if such Qualified Counterparty
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to such Qualified
Counterparty.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued (i) by any Lender or (ii) by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $250,000,000; (c) commercial paper of an issuer
rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio

8

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

assets of at least $5,000,000,000.

“Casualty Event”:  any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”:  as defined in Section 4.19.

“Change of Control”:  (a) at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or
obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of 40% or more of the ordinary voting
power for the election of directors of the Borrower (determined on a fully
diluted basis); (b) during any period of 12 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c)  at any time, the
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Capital Stock of each Guarantor
free and clear of all Liens (except Liens permitted by Section 7.3), other than
as a result of a Disposition permitted by Section 7.5 or a merger, consolidation
or amalgamation permitted by Section 7.4, in any such case, as a result of which
any applicable Guarantor ceases to be a Subsidiary.

“Closing Date”:  May 1, 2018.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Documentation Agents” collectively, each Co-Documentation Agent listed on the
cover page to this Agreement.

“Collateral”:  all property of the Loan Parties and Enterasys, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.  Notwithstanding the foregoing or any contrary provision contained
herein or in any other Loan Document, no Excluded Asset (as such term is defined
in the Guarantee and Collateral Agreement) shall constitute “Collateral.”

“Collateral Information Certificate”:  collectively, (a) the Collateral
Information Certificate relating to the Loan Parties executed and delivered by
the Borrower pursuant to Section 5.1 of the Existing Credit Agreement on the
Closing Date and (b) the Collateral Information Certificate relating to the
Target Loan Parties executed and delivered by the Borrower pursuant to
Section 5.1 on the Restatement Date, which certificate shall be in form and
substance satisfactory to the Administrative Agent.

“Collateral-Related Expenses”:  all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party or Enterasys.

9

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Commitment”:  as to any Lender, the sum of its Term Commitment and its
Revolving Commitment.

“Commitment Fee”:  as defined in Section 2.8(a).

“Commitment Fee Rate”:  

(i)

during the period from April 8, 2020 through the day prior to the start of the
Suspension Period, the Commitment Fee Rate shall be 0.40% per annum (without
giving effect to the last paragraph of this definition);

(ii)

during the Suspension Period, the Commitment Fee Rate shall be 0.40% per annum
(without giving effect to the last paragraph of this definition); and

(iii)

at any time other than as provided in clauses (i) and (ii) above, the rate per
annum set forth under the relevant column heading below:

Level

Consolidated Leverage Ratio

Commitment Fee Rate

I

> 3.25:1.00

0.400%

II

< 3.25:1.00 but > 2.75:1.00

0.375%

III

< 2.75:1.00 but > 2.25:1.00

0.350%

IV

< 2.25:1.00 but > 1.75:1.00

0.300%

V

< 1.75:1.00 but > 1.25:1.00

0.250%

VI

< 1.25:1.00

0.250%

 

Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal quarter of the Borrower ending on or about September 30,
2019, the Commitment Fee Rate shall be the rates corresponding to Level II in
the foregoing table, (b) if the Borrower fails to deliver the financial
statements required by Section 6.1 and the related Compliance Certificate
required by Section 6.2(b) by the respective date required thereunder after the
end of any related fiscal quarter of the Borrower, the Commitment Fee Rate shall
be the rate corresponding to Level II in the foregoing table until such
financial statements and Compliance Certificate are delivered (after which
delivery the Commitment Fee Rate shall be determined with reference to such
financial statements and Compliance Certificate), and (c) no reduction of the
Commitment Fee Rate shall become effective at any time when an Event of Default
has occurred and is continuing.

“Commitment Letter”:  the Commitment Letter, dated June 26, 2019, by and among
the Borrower, BMO, and the Lead Arranger, as amended, restated, amended and
restated, modified, or supplemented from time to time in accordance with the
terms thereof.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. section 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”:  is defined in Section 10.2(d)(ii).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of the

10

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Borrower substantially in the form of Exhibit B.

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures”:  for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of the Borrower) by such Group Members during such
period for the acquisition or leasing (pursuant to a capital lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Borrower; provided
that “Consolidated Capital Expenditures” shall not include (a) expenditures in
respect of normal replacements and maintenance which are properly charged to
current operations, (b) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (c) expenditures
made as a tenant as leasehold improvements during such period to the extent
reimbursed by the landlord during such period, or (d) expenditures made in
connection with Permitted Acquisitions.

“Consolidated EBITDA”:  with respect to the Borrower and its consolidated
Subsidiaries for any period,

(a) the sum, without duplication, of the amounts for such period of:

(i) Consolidated Net Income, plus, in the case of the following clauses (a)(ii)
through (a)(xi) and (a)(xiii)(A), to the extent the same was deducted (and not
added back) in determining such Consolidated Net Income,

(ii) total interest expense (including that portion of any Capital Lease
Obligations that is treated as interest in accordance with GAAP) of the Borrower
and its consolidated Subsidiaries for such period with respect to all
outstanding Indebtedness of such Persons (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), plus

(iii) provisions for taxes based on income, plus

(iv) total depreciation expense, plus

(v) total amortization expense, plus

(vi) fees and out-of-pocket transaction costs and expenses incurred by the Loan
Parties in connection with this Agreement and the other Loan Documents, the
Acquisition Agreement, and the Transactions; provided that the aggregate amount
of all such fees, costs, and expenses shall not exceed $3,000,000 in any
four-quarter period for purposes of this definition, plus

(vii) fees and out-of-pocket transaction costs and expenses incurred by the
Borrower or any of its Subsidiaries in connection with Permitted Acquisitions
(whether or not

11

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

consummated), provided that the aggregate amount of all such fees, costs and
expenses considered for purposes of this definition shall not exceed $3,000,000
with respect to any such particular Permitted Acquisition consummated (or
intended to be consummated) after the Restatement Date, plus

(viii) without duplication, other cash items reducing Consolidated Net Income
and other items, in each case approved by the Administrative Agent and the
Required Lenders in writing as an ‘add back’ to Consolidated Net Income, plus

(ix) without duplication, other non-cash items (for the avoidance of doubt this
shall include without limitation share-based payments and write-offs of prior
unamortized loan fees and expenses including underwriting fees and original
issue discounts) reducing Consolidated Net Income (excluding any such non-cash
item to the extent that it represents an accrual or reserve for potential cash
items in any future period or amortization of a prepaid cash item that was paid
in a prior period), plus

(x) [omitted]

(xi) unusual, extraordinary or non-recurring charges, expenses or losses;
provided that the aggregate add-back pursuant to this clause (xi) shall not
exceed 10% of Consolidated EBITDA for such period (calculated prior to giving
effect to any such add-backs), plus

(xii) subject to clause (4) of the last paragraph of this definition, expected
cost savings, operating expense reductions and synergies (on a run-rate basis)
for such period related to restructuring and/or cost saving initiatives which
are reasonably identifiable and factually supportable and projected by the
Borrower in good faith to result from actions with respect to which substantial
steps have been taken, will be taken, or are expected to be taken; provided that
(x) a duly completed certificate signed by a Responsible Officer of the Borrower
shall be delivered to the Administrative Agent together with the Compliance
Certificate required to be delivered pursuant to Section 6.2(b), certifying that
such cost savings are (i) reasonably supportable and quantifiable in the good
faith judgment of the Borrower, and (ii) reasonably anticipated to be realized
within twelve (12) months after the consummation of such initiative, (y) no cost
savings shall be added pursuant to this clause (xii) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period and (z) the
aggregate add-backs pursuant to this clause (xii) shall not exceed 15% of
Consolidated EBITDA for such period (calculated prior to giving effect to any
such add-backs); plus

(xiii) (subject to clause (4) of the last paragraph of this definition, (A)
acquisition, integration and restructuring costs associated with the
Transactions actually expensed by the Borrower and (B) expected cost savings,
operating expense reductions and synergies (on a run-rate basis) related to
restructuring and/or cost saving initiatives which are (x) reasonably
identifiable and factually supportable by the Borrower in good faith to result
from the Transactions and reasonably anticipated to be realized within twelve
(12) months after the consummation of such initiative and (y) actually
identified by the Borrower on or prior to June 30, 2020; provided that in the
case of clause (B) above, (x) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.2(b), certifying that such cost savings are reasonably supportable
and quantifiable in the good faith judgment of the Borrower, and (y) no cost
savings shall be added pursuant to this clause (xiii) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or

12

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

otherwise, for such period; provided, further, that the aggregate add-backs
pursuant to this clause (xiii) shall not exceed 25% of Consolidated EBITDA for
such period (calculated prior to giving effect to any such add-backs); minusplus

(xiv) acquisition, integration and restructuring charges not exceeding
$6,000,000 in the aggregate for the fiscal quarters ending June 30, 2020,
September 30, 2020, December 31, 2020, and March 31, 2021; minus

(b) the sum, without duplication of the amounts for such period of

(i) other non-cash items increasing Consolidated Net Income for such period
(excluding any such non cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), plus

(ii) interest income; provided that Consolidated EBITDA for any period shall be
determined on a Pro Forma Basis to give effect to any Permitted Acquisitions
(but, for avoidance of doubt, excluding the Acquisition) or any Disposition of
any business or assets consummated during such period, in each case as if such
transaction occurred on the first day of such period.  

Notwithstanding anything to the contrary set forth herein, (1) Consolidated
EBITDA for the fiscal quarter of the Borrower ended September 30, 2018 shall be
deemed to be $21,300,000  for all purposes under this Agreement,
(2) Consolidated EBITDA for the fiscal quarter of the Borrower ended December
31, 2018 shall be deemed to be $26,700,000 for all purposes under this
Agreement, and (3) Consolidated EBITDA for the fiscal quarter of the Borrower
ended March 31, 2019 shall be deemed to be $18,900,000 for all purposes under
this Agreement, and (4) during the Suspension Period, for purposes of cumulative
Consolidated EBITDA referenced in Section 7.1(e), Consolidated EBITDA shall be
calculated without giving effect to clauses (a)(xii) and (a)(xiii) above.

“Consolidated Fixed Charge Coverage Ratio”:  with respect to the Borrower and
its consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period minus (ii) the portion of taxes based on
income actually paid in cash (net of any cash refunds received) during such
period; minus (iii) the aggregate amount actually paid in cash by the Borrower
and its consolidated Subsidiaries during such period on account of Consolidated
Capital Expenditures (excluding the principal amount funded with Indebtedness);
to (b) Consolidated Fixed Charges for such period.  Each of the financial
performance measures specified in the foregoing clauses (a) and (b) of this
definition shall be calculated as follows for purposes of testing the Borrower’s
compliance with Section 7.1(a) as of the last day of any fiscal quarter of the
Borrower:  each such financial performance measure shall mean an amount equal to
the amount of such financial performance measure for the four fiscal quarter
period then ended.

“Consolidated Fixed Charges”:  with respect to the Borrower and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) Consolidated Interest Expense for
such period, plus (b) scheduled payments made in cash during such period on
account of principal of Indebtedness of the Borrower and its consolidated
Subsidiaries (including scheduled principal payments in respect of the Term
Loans but excluding (i) principal payments in respect of the Revolving Loans
(except to the extent there is an equivalent permanent reduction in Revolving
Commitments) and (ii) the aggregate amount of Blue Angel Deferred Payments made
during such period), plus (c) an amount equal to the aggregate amount of
scheduled Blue Angel Deferred Payments made in cash during such period.

“Consolidated Interest Expense”:  for any period, total interest expense paid in
cash

13

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), but excluding the
amortization of any deferred financing costs in connection with such
Indebtedness.

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) (i) Consolidated Total Indebtedness as of the last day of such period minus
(ii) Unrestricted Cash as of such date up to a maximum amount not to exceed
$100,000,000, to (b) Consolidated EBITDA for such period; provided that for
purposes of this definition, Consolidated EBITDA for any period shall be
determined on a Pro Forma Basis to give effect to any Permitted Acquisitions or
any permitted Disposition of any business or assets consummated during such
period, in each case as if such transaction occurred on the first day of such
period.  Subject to the terms and conditions set forth in each of the
definitions of “Applicable Margin” and “Commitment Fee Rate”, Consolidated
EBITDA shall be calculated as follows for purposes of determining the Applicable
Margin and the Commitment Fee Rate and testing the Borrower’s compliance with
Section 7.1(b) as of the last day of any fiscal quarter of the
Borrower:  Consolidated EBITDA shall mean an amount equal to Consolidated EBITDA
for the four fiscal quarter period then ended.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Consolidated Net Income” (a) the income (or
deficit) of any such Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or one of its
Subsidiaries, (b) the income (or deficit) of any such Person (other than a
Subsidiary of the Borrower) in which the Borrower or one of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any
Requirement of Law applicable to such Subsidiary or any owner of Capital Stock
of such Subsidiary.

“Consolidated Tangible Net Worth”:  as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
difference between (a) Shareholders’ Equity of the Borrower and its consolidated
Subsidiaries on such date (determined in accordance with GAAP) minus (b) the
Intangible Assets of the Borrower and its consolidated Subsidiaries on such
date; provided, however, that there shall be excluded from the calculation of
“Consolidated Tangible Net Worth” any effects resulting from the application of
FASB ASC No. 715:  Compensation—Retirement Benefits.

“Consolidated Total Indebtedness”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its consolidated Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP, but (i)
excluding any liabilities referred to in clauses (f) and (g) of the definition
of “Indebtedness” and (ii) excluding obligations under any Swap Agreement unless
such obligations are payment obligations that relate to a Swap Agreement that
has terminated.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power,

14

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

“Copyright License”:  any written agreement which (a) names a Loan Party as
licensor or licensee (including those listed on Schedule 6 of the Guarantee and
Collateral Agreement), or (b) grants any right under any Copyright owned by a
third party to a Loan Party, including any right to manufacture, distribute,
exploit and sell materials derived from any such Copyright.

“Copyrights”:  (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6 of the Guarantee and Collateral Agreement), all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
USCRO, and (b) the right to obtain any renewals thereof.

“Covered Entity”: any of the following:  (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party”: as defined in Section 10.3.

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”:  as defined in Section 2.13(c).

“Default Right”: the meaning assigned to that term in, and shall be interpreted
in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender”:  subject to Section 2.22(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s reasonable determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in

15

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors, Examiner or similar Person charged with reorganization or liquidation
of its business or assets, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date”:  as defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services and FX
Contracts) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Bank Services and FX Contracts, all fees and all other expenses or
amounts payable under any Loan Document and any Bank Services Agreement and FX
Contract (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document or any Bank
Services Agreement or FX Contract specifically survive repayment of the Loans
for which no claim has been made), and other Obligations under or in respect of
Specified Swap Agreements and Bank Services Agreements and FX Contracts, to the
extent (a) no default or termination event shall have occurred and be continuing
thereunder, (b) any such Obligations in respect of Specified Swap Agreements
and/or Bank Services and FX Contracts have, if required by the applicable Bank
Services Provider or any applicable Qualified Counterparties, as applicable,
been Cash Collateralized, (c) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof), (d) no Obligations in
respect of any Bank Services or FX Contracts are outstanding (or, as applicable,
all such outstanding Obligations in respect of Bank Services and FX Contracts
have been Cash Collateralized in accordance with the terms hereof), and (e) the
aggregate Commitments of the Lenders are terminated.

“Disposition”:  with respect to any property (including, without limitation, any
Capital Stock of any Person), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer, encumbrance or other disposition thereof and
any issuance of Capital Stock of the Borrower or any of its Subsidiaries.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disposition Percentage”:  has the meaning specified in Section 2.10(c).

16

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, at such time on the basis of the Exchange Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of any Loan Party organized under the
laws of any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Election Period”:  has the meaning specified in Section 2.24(b).

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Enterasys”:  Enterasys Networks, Inc., a Delaware corporation.

“Enterasys Pledge Agreement”:  that certain Pledge Agreement dated as of the
Closing Date, made by Enterasys in favor of the Administrative Agent, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) a violation of an Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the release
or threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

17

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Equity Interests”:  with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event;
(b) the applicability of the requirements of Section 4043(b) of ERISA with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
to any Pension Plan where an event described in paragraph (9), (10), (11), (12)
or (13) of Section 4043(c) of ERISA is reasonably expected to occur with respect
to such plan within the following 30 days; (c) a withdrawal by any Loan Party or
any ERISA Affiliate thereof from a Pension Plan or the termination of any
Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(d) the withdrawal of any Loan Party or, to the knowledge of any Loan Party, any
ERISA Affiliate thereof in a complete or partial withdrawal (within the meaning
of Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of
ERISA;  (e) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) the imposition of liability on any Loan Party or any
ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate thereof to make any required contribution to a
Pension Plan, or the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (j) the imposition of any
liability under Title  I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 302 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Pension Plan; (l) the occurrence of a non‑exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the

18

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

imposition on any Loan Party or any ERISA Affiliate thereof of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Sections 409,
502(c), (i) or (1) or 4071 of ERISA; (n) the assertion of a material claim
(other than routine claim for benefits) against any Pension Plan or the assets
thereof, or against any Loan Party or any Subsidiary thereof in connection with
any such Pension Plan; (o) receipt from the IRS of notice of the failure of any
Pension Plan to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to fail to qualify for exemption from
taxation under Section 501(a) of the Code; or (p) the imposition of any lien (or
the fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule”: the EU Legislation Bail-In Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”: the single currency of the participating member states of the European
Union.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) as the LIBO Rate (“LIBOR”) or a
comparable or successor rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR); provided that the Eurodollar Base Rate shall not
be less than 0%.  

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate (other than any ABR Loan which is determined by
reference to the Eurodollar Rate pursuant to clause (c) of the definition of
“ABR”).

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, or with respect to any determination of the
ABR, a rate per annum determined for such day in accordance with the following
formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

19

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Examiner” means: an examiner appointed under section 509 of the Irish Companies
Act 2014.

“Exchange Act”:  the Securities Exchange Act of 1934.

“Exchange Rate”: on any day, with respect to any Foreign Currency, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M. (London, England time), on such date on the relevant
Reuters World Currency Page for such Foreign Currency (subject to delivery to
the Borrower of a “screen shot” of such Reuters World Currency Page). In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical average of the spot exchange rates of the
Administrative Agent for such Foreign Currency on the London market at 11:00
A.M. (London, England time), on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement;
provided, however, that notwithstanding anything to the contrary in any Loan
Document, any right title or interest of any Loan Party or Enterasys in the
outstanding voting Capital Stock or other Equity Interest in the Irish Guarantor
shall not be Excluded Assets.

“Excluded Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of
such Loan Party (other than the Irish Guarantor) (a) that is a “controlled
foreign corporation” as defined in Section 957 of the Code, (b) that is a
Subsidiary (whether direct or indirect) of a “controlled foreign corporation” as
defined in Section 957 of the Code, or (c) substantially all of the assets of
which are Equity Interests (or Equity Interests and debt interests) in one or
more “controlled foreign corporations” as defined in Section 957 of the Code.
Notwithstanding anything to the contrary in any Loan Documents, the Irish
Guarantor shall not be an Excluded Foreign Subsidiary.

“Excluded Swap Obligations”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.6 of the Guarantee and Collateral

20

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Agreement and any other “keepwell, support or other agreement” provided for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time such Guarantee Obligation of such
Guarantor, or the grant by such Guarantor of such Lien, becomes effective with
respect to such Swap Obligation.  If such a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee Obligation or Lien is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i)  imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii) 
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(f); and (d) any Taxes imposed under FATCA.

“Existing Credit Agreement”:  as defined in the preamble hereto.

“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1B.

“Facility and Facilities”:  each or all of (as applicable) (a) the Term
Facility, (b) the L/C Facility (which is a subfacility of the Revolving
Facility), and (c) the Revolving Facility.

“FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”:  collectively, Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by BMO from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”: that certain Fee Letter, dated June 26, 2019, among the Borrower,
BMO Capital Markets Corp. and BMO.

“First Tier Foreign Subsidiary”:  at any date of determination with respect to a
Loan Party

21

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

or Enterasys, each direct Foreign Subsidiary in which such Loan Party or
Enterasys, as applicable, owns directly more than 50%, in the aggregate, of the
Voting Stock of such Foreign Subsidiary.

“First Tier Foreign Subsidiary Holding Company”:  at any date of determination
with respect to any Loan Party or Enterasys, each direct Domestic Subsidiary of
such Loan Party or Enterasys, as applicable, substantially all of the assets of
which consist of Equity Interests (or Equity Interests and debt interests) of
Foreign Subsidiaries and assets incidental thereto.

“Flood Insurance Documents”:  collectively, (a) notices to (and confirmations of
receipt by) the Borrower as to the existence of a special flood hazard with
respect to any improved real property of any Loan Party that constitutes
Collateral and, if applicable, the unavailability of flood hazard insurance in
respect thereof under the National Flood Insurance Program and (b) evidence of
applicable flood insurance covering any improved real property of any Loan Party
that constitutes Collateral, if available, in each case in such form, on such
terms and in such amounts as are required by the National Flood Insurance Reform
Act of 1994 or as otherwise required by the Administrative Agent.

“Flood Insurance Laws”: (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

“Flow of Funds Agreement”:  the letter agreement between the Borrower and the
Administrative Agent regarding the disbursement of Loan proceeds on the
Restatement Date (which shall include any proposed disbursements by the
Administrative Agent to consummate the Transactions), the funding and the
payment of the Administrative Agent’s reasonable and documented expenses and the
reasonable and documented expenses of the Administrative Agent’s counsel and the
Borrower’s counsel, and such other matters as may be agreed to by the Borrower
and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

“Foreign Currency”:  lawful money of a country other than the United States.

“Foreign Disposition”:  as defined in Section 2.10(d).

“Foreign Investment Limit”:  at any time, with respect to all of the Loan
Parties and in respect of (a) the aggregate amount of all Investments (other
than Investments that are intercompany Indebtedness) made by any Loan Party in
any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party, in
each case to the extent such Investments are made on or after the Restatement
Date and remain outstanding at such time, (b) the aggregate amount of all
intercompany Indebtedness incurred by any Subsidiary (including any Foreign
Subsidiary) that is not a Loan Party and owing to a Loan Party, in each case to
the extent such intercompany Indebtedness is incurred on or after the
Restatement Date and remains outstanding at such time, (c) the aggregate amount
of all Restricted Payments made on or after the Restatement Date by any Loan
Party to any Subsidiary (including any Foreign Subsidiary) that is not a Loan
Party, (d) the aggregate amount of all Dispositions made on or after the
Restatement Date by any Loan Party to any Subsidiary (including any Foreign
Subsidiary) that is not a Loan Party and (e) without duplication, the book value
of the assets of any Loan Party that is merged or consolidated with or into any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party if the
surviving entity in such merger is not, or does not immediately become, a Loan
Party, an aggregate amount for all of the foregoing clauses (a) through (e) not
exceeding the greater of (x) $5,000,000 and (y) 10% of Consolidated Tangible Net
Worth (measured as of the date of the financial statements most recently
delivered to the Administrative Agent pursuant to Section 6.1 (or, prior to the
date financial statements are first delivered to the Administrative

22

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Agent pursuant to Section 6.1, as set forth in the Pro Forma Financial
Statements)).

“Foreign Law Pledge Agreement”:  in respect of the grant by any Loan Party or
Enterasys to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First Tier Foreign
Subsidiary owned by such Loan Party or Enterasys, as applicable, any pledge
agreement (however designated) reasonably required by the Administrative Agent
to be prepared under the laws of the foreign jurisdiction in which such First
Tier Foreign Subsidiary is organized and executed by such Loan Party or
Enterasys (and, as applicable, such First Tier Foreign Subsidiary) for the
purpose of creating, perfecting and otherwise protecting such Lien to the
maximum extent possible under the laws of such foreign jurisdiction.

“Foreign Lender”:  (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Pledge Documents”:  collectively, in respect of the grant by any Loan
Party or Enterasys to the Administrative Agent (for the ratable benefit of the
Secured Parties) of a Lien on certain of the Equity Interests in any First Tier
Foreign Subsidiary owned by such Loan Party or Enterasys, as applicable, any
related Foreign Law Pledge Agreement, any related filings, an opinion delivered
by local counsel in the foreign jurisdiction in which such First Tier Foreign
Subsidiary is organized and addressing the effectiveness of the pledge by such
Loan Party or Enterasys, as applicable, to the Administrative Agent (for the
ratable benefit of the Secured Parties) of the pledged Equity Interests in such
First Tier Foreign Subsidiary having been issued to such Loan Party or
Enterasys, as applicable, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party or Enterasys, as
applicable, in connection with such pledge, any amendments to the organizational
documents of such First Tier Foreign Subsidiary required by the Administrative
Agent to facilitate the pledge by such Loan Party or Enterasys, as applicable,
to the Administrative Agent (for the ratable benefit of the Secured Parties) of
such pledged Equity Interests, and any other agreements, documents, instruments,
notices, filings or other items reasonably required by the Administrative Agent
to be executed and/or delivered in connection with any of the foregoing.

“Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lenders, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, owned and operated for the primary benefit of,
a natural Person)) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of its activities.

“Funding Office”:  the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

“FX Contract”: is any foreign exchange contract by and between the Borrower or
another

23

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Group Member, on the one hand, and any Bank Services Provider, on the other
hand, under which the Borrower or such other Group Member, as applicable,
commits to purchase from or sell to such Bank Services Provider a specific
amount of a currency other than Dollars on a specified date.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees, if requested by the
Borrower or the Required Lenders in writing, to enter into negotiations to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

“German Regulatory Approval”:  has the meaning given to such term in the Asset
Purchase Agreement.

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority (including, for the avoidance of doubt, the German Regulatory
Approval).

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

“Group Members”:  the collective reference to the Borrower and its
Subsidiaries.  

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of the Closing Date, by the Borrower and each Guarantor in favor of the
Administrative Agent, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or

24

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: a collective reference to the Borrower, the Irish Guarantor and
each Domestic Subsidiary of the Borrower which has become a Guarantor pursuant
to the Guarantee and Collateral Agreement.  Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, (a) no Excluded Foreign
Subsidiary shall be a Guarantor and (b) no Immaterial Subsidiary shall be
required to be a Guarantor, but the Borrower may elect to make any Immaterial
Subsidiary a Guarantor.

“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of the
Borrower designated in writing as such by the Borrower after the Restatement
Date and which as of such date holds assets representing 10% or less of the
Borrower’s consolidated total assets as of such date (determined in accordance
with GAAP), or which has generated 10% or less of the Borrower’s consolidated
total revenues (determined in accordance with GAAP) for the four fiscal quarter
period ending on the last day of the most recent period for which financial
statements have been delivered after the Restatement Date pursuant to
Section 6.1(a) or (b) (or, prior to the date financial statements are first
delivered to the Administrative Agent pursuant to Section 6.1(a) or (b), as set
forth in the Pro Forma Financial Statements); provided that all Domestic
Subsidiaries of the Borrower that are individually “Immaterial Subsidiaries”
shall not have aggregate consolidated total assets that would represent 10% or
more of the Borrower’s consolidated total assets as of such date or have
generated 10% or more of the Borrower’s consolidated total revenues for such
four fiscal quarter period, in each case determined in accordance with GAAP.

“Increase Effective Date”:  has the meaning specified in Section 2.24(c).

“Incremental Loans”:  has the meaning specified in Section 2.24(a).

“Incremental Revolving Credit Commitment”:  has the meaning specified in Section
2.24(a).

“Incremental Revolving Loans”:  has the meaning specified in Section 2.24(a).

“Incremental Term Loan” and “Incremental Term Loans”: have the meanings
specified in Section 2.24(a).

“Incurred”:  as defined in the definition of “Pro Forma Basis”.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business

25

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

but including, for the avoidance of doubt, the entire amount of the Blue Angel
Deferred Payment Obligations which remain outstanding); provided that, for the
avoidance of doubt, no Blue Angel Earn-Out Payment Obligations shall be deemed
to constitute “Indebtedness” for any purposes hereunder; (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments;
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(e) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person; (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements; (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation (but only to the extent of such Lien if such Indebtedness is
non-recourse), and (i) the net obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”:  is defined in Section 10.5(b).

“Initial Term Commitment”: as to any Term Lender, the obligation of such Lender
to make one or more Initial Term Loans hereunder on the Restatement Date under
this Agreement in an aggregate principal amount not to exceed, with respect to a
particular Lender, the respective amount set forth opposite such Lender’s name
under the heading “Initial Term Commitment” on Schedule 1.1A. The original
aggregate principal amount of the Initial Term Commitments as of the Restatement
Date is $380,000,000.

“Initial Term Lender”: each Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

“Initial Term Loan”: any of the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.1.

“Initial Term Percentage”:  as to any Initial Term Lender at any time, the
percentage which the amount of such Lender’s aggregate respective Initial Term
Commitments then constitutes of the aggregate Initial Term Commitments of all of
the Initial Term Lenders at such time or, at any time from and after the
Restatement Date, the percentage which the respective aggregate principal amount
of such Lender’s Initial Term Loans then outstanding constitutes of the
aggregate principal amount of the Initial Term Loans of all of the Initial Term
Lenders then outstanding.

“Insider Indebtedness”:  any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

“Insider Subordinated Indebtedness”:  is any Insider Indebtedness which is also
Subordinated Indebtedness.

26

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up, examinership or
relief of debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.

“Intangible Assets”:  assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent (for
the ratable benefit of the Secured Parties) pursuant to the terms of the
Guarantee and Collateral Agreement, together with each other intellectual
property security agreement and supplement thereto delivered pursuant to
Section 6.11, in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Interest Payment Date”:  (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such day is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M., Pacific time, on the date that is three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or beyond the Term Loan Maturity Date (in the case of Term
Loans);

27

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interim Financial Statements”: the unaudited consolidated financial statements
of the Borrower for (i) the nine-month period ended March 31, 2019 and the
Target for the three-month period ended March 31, 2019 and (ii) each subsequent
fiscal quarter during 2019 ending at least forty-five (45) days prior to the
Restatement Date (other than the fiscal fourth quarter).

“Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”:  as defined in Section 7.7.

“Irish Guarantor”: Extreme Networks Ireland Holding Limited, an Irish company
limited by shares.

“Irish Intellectual Property License”: the licensing of Intellectual Property
solely in jurisdictions outside of the United States by any Group Member to
Extreme Networks Ireland Holding Limited on terms and conditions approved by the
Administrative Agent, including that such license shall be (i) subject and
subordinate to the security interest granted to the Administrative Agent under
the Loan Documents, (ii) terminable upon an Event of Default at the direction of
the Administrative Agent, and (iii) enforceable by the Administrative Agent as a
intended third-party beneficiary (such approval not to be unreasonably withheld,
delayed or conditioned; provided that it shall be deemed reasonable for the
Administrative Agent to withhold, delay or condition such approval to the extent
such license or the proposed terms thereof materially adversely affect the value
of the Collateral, the security interest in the Collateral granted under the
Loan Documents, or the Administrative Agent’s rights and remedies under the Loan
Documents); provided, further, that notwithstanding the foregoing, Irish
Intellectual Property License shall include each of (a) the certain Enterasys IP
License Agreement (Enterasys IP), dated as of September 30, 2018, by and between
the Borrower and the Irish Guarantor, and (b) that certain Acquired IP License
Agreement, dated as of June 28, 2018, by and between the Borrower and the Irish
Guarantor, in each case, as amended, restated, amended and restated,
supplemented or modified from time to time in accordance with the terms hereof.

“IRS”:  the Internal Revenue Service, or any successor thereto.

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”:  as the context may require, (a) BMO Harris Bank N.A. or any
Affiliate thereof, in its capacity as issuer of any Letter of Credit (other than
an Existing Letter of Credit), (b) SVB or any Affiliate thereof, in its capacity
as issuer of any Existing Letters of Credit, and (c) any other Lender

28

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

that may become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect
to Letters of Credit issued by such Lender.  Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”:  as defined in Section 3.3(a).

“Judgment Currency”:  as defined in Section 10.19.

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the amount of any such obligation may be
(i) changed from time to time pursuant to the terms hereof, or (ii) limited by
restrictions on availability set forth herein (including Sections 2.4 and
3.1(a)). For the avoidance of doubt, (x) the original amount of the Total L/C
Commitments is $10,000,000, subject to the availability limitations set forth
herein, (y) the Total L/C Commitments are a sublimit of, and not in addition to,
the Total Revolving Commitments, and (z) the aggregate amount of the respective
L/C Commitments of the Lenders shall not exceed the amount of the Total L/C
Commitments at any time.

“L/C Disbursements”:  a payment or disbursement made by any Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”:  at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time, plus
(b) the Dollar Equivalent of the aggregate amount of all L/C Disbursements that
have not yet been reimbursed or converted into Revolving Loans at such
time.  The L/C Exposure of any L/C Lender at any time shall equal its L/C
Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”:  as defined in Section 3.3(a).

“L/C Lender”:  a Lender with an L/C Commitment.

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.21.

“L/C-Related Documents”:  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to any Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of such Issuing Lender’s
standard form documents for letter of credit issuances.

29

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“LCT Election”:  as defined in Section 1.5.

“LCT Test Date”:  as defined in Section 1.5.

“Lead Arrangers”:  collectively, each Lead Arranger and Co-Syndication Agent
listed on the cover page to this Agreement.

“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lenders and the Swingline Lender.

“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

“Letter of Credit Availability Period”:  the period from and including the
Restatement Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”:  as defined in Section 3.3(a).

“Letter of Credit Fronting Fees”:  as defined in Section 3.3(a).

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBOR”:  as defined in the definition of “Eurodollar Base Rate.”

“LIBOR Discontinuance Event” means any of the following:

(a)

an interest rate is not ascertainable pursuant to the provisions of the
definition of “Eurodollar Base Rate” and the inability to ascertain such rate is
unlikely to be temporary;

(b)

the regulatory supervisor for the administrator of the LIBOR screen rate, the
central bank for the currency of LIBOR, an insolvency official with jurisdiction
over the administrator for LIBOR, a resolution authority with jurisdiction over
the administrator for LIBOR, or a court or an entity with similar insolvency or
resolution authority over the administrator for LIBOR has made a public
statement, or published information, stating that the administrator of LIBOR has
ceased or will cease to provide LIBOR permanently or indefinitely on a specific
date, provided that, at that time, there is no successor administrator that will
continue to provide LIBOR; or

(c)

the administrator of the LIBOR screen rate or a Governmental Authority having
jurisdiction over the Administrative Agent or the administrator of the LIBOR
screen rate has made a public statement identifying a specific date after which
LIBOR, or the LIBOR screen rate shall no longer be made available, or used for
determining the interest rate of loans; provided that, at that time, there is no
successor administrator that will continue to provide LIBOR (the date of
determination or such specific date in the foregoing clauses (a)-(c), the
“Scheduled Unavailability Date”).

“LIBOR Discontinuance Event Time” means, with respect to any LIBOR
Discontinuance Event, (i) in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which LIBOR ceases to be provided by the
administrator of LIBOR or is not permitted to be used (or if

30

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

such statement or information is of a prospective cessation or prohibition, the
90th day prior to the date of such cessation or prohibition (or if such
prospective cessation or prohibition is fewer than 90 days later, the date of
such statement or announcement)).

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Transaction”: any Permitted Acquisition or other permitted
Investment whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, each Security Document, each Assignment and
Assumption, each Addendum, each Note, the Fee Letter, the Flow of Funds
Agreement, the Restatement Date Solvency Certificate, the Collateral Information
Certificate, each L/C-Related Document, each Compliance Certificate, each Notice
of Borrowing, each Notice of Conversion/Continuation, and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”:  the Borrower and each Guarantor.  Notwithstanding the foregoing
or any contrary provision herein or in any other Loan Document, no Excluded
Foreign Subsidiary shall be a Loan Party.

“Material Adverse Effect”:  (a) on the Restatement Date, a Company Material
Adverse Effect (as defined in the Acquisition Agreement) and (b) after the
Restatement Date, the occurrence of any of (i) a material adverse change in, or
a material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Borrower,
individually, or of the Borrower and its Subsidiaries, taken as a whole; (ii) a
material impairment of the rights and remedies (taken as a whole) of the
Administrative Agent or the Lenders under the Loan Documents, or of the ability
of any Loan Party or Enterasys to perform its respective Obligations under the
Loan Documents (taken as a whole) to which it is a party; (iii) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party or Enterasys of the Loan Documents (taken as a whole) to
which it is a party; or (iv) a material impairment, not caused by any action of
the Administrative Agent or any Lender, in (x) the perfection or priority of the
Administrative Agent’s Lien in the Collateral (held for the ratable benefit of
the Secured Parties), or (y) the value of the Collateral pledged by any Loan
Party or Enterasys pursuant to any Security Document.

“Material Domestic Subsidiary”:  any Material Subsidiary which is also a
Domestic Subsidiary.

“Material Real Property”: any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (as reasonably estimated by the Borrower in good faith).

“Material Subsidiary”:  any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a

31

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

pollutant or contaminant (or by words of similar meaning and regulatory effect),
any petroleum or petroleum products, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, molds or fungus, and radioactivity, radiofrequency
radiation at levels known to be hazardous to human health and safety.

“Merger Sub”:  as defined in the preamble hereto.

“MFN Protection”:  has the meaning specified in Section 2.24(h).

“Minority Lender”:  as defined in Section 10.1(b).

“Moody’s”:  Moody’s Investors Service, Inc.

“Mortgages”: collectively, the deeds of trust, trust deeds and mortgages made by
the Loan Parties in favor or for the benefit of the Administrative Agent on
behalf of the Secured Parties creating and evidencing a Lien on a Material Real
Property in form and substance reasonably satisfactory to the Administrative
Agent and any other mortgage executed and delivered pursuant to Section 6.11, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Mortgaged Properties”: as defined in Section 6.17.

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions, or to which any Loan Party or any ERISA Affiliate thereof may
have any liability.

“Net Cash Proceeds”:  (a) in connection with (i) any Asset Sale undertaken by
any Person or (ii) any Disposition of property or series of related Dispositions
of property pursuant to Section 7.5(l), the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
(w) attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Disposition (other than any Lien pursuant to a Security Document) and
other customary costs, fees and expenses actually incurred in connection
therewith, (x) taxes paid and such Person’s reasonable and good faith estimate
of income, franchise, sales, and other applicable taxes required to be paid by
such Person in connection with such Asset Sale or Disposition in the taxable
year that such Asset Sale or Disposition is consummated, the computation of
which shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes, (y) the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (x) above)
(A) associated with the assets that are the subject of such event and
(B) retained by any Group Member, provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such event
occurring on the date of such reduction and (z) the pro rata portion of the Net
Cash Proceeds thereof (calculated without regard to this clause (z))
attributable to minority interests and not available for distribution to or for
the account of any Group Member as a result thereof, and (b) in connection with
any issuance or sale of Capital Stock or any incurrence of Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary costs, fees and expenses actually incurred (or
reasonably expected to be incurred) in connection therewith.

32

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“New Term Facility”:  as defined in Section 2.24(a).

“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all (or all affected) Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender”:  at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”:  a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”:  a notice substantially in the form of Exhibit I.

“Notice of Conversion/Continuation”:  a notice substantially in the form of
Exhibit J.

“Obligations”:  (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, any Issuing Lender, any other Lender, any Bank Services
Provider (in its or their capacity as provider of Bank Services and/or FX
Contracts), and any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document (including, for the avoidance of
doubt, any Bank Services Agreement), the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, payment obligations, fees, indemnities, costs, expenses (including
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent, any Issuing Lender, any other Lender, any Bank Services
Provider, to the extent that any applicable Bank Services Agreement or FX
Contract requires the reimbursement by any applicable Group Member of any such
expenses), and any Qualified Counterparty party to a Specified Swap Agreement
that are required to be paid by any Loan Party pursuant any Loan Document, Bank
Services Agreement or FX Contract or otherwise, and (b) any obligations of any
other Group Member arising in connection with any Bank Services Agreement or FX
Contract.  For the avoidance of doubt, the Obligations shall not include solely
with respect to any Guarantor that is not a Qualified ECP Guarantor, any
Excluded Swap Obligations of such Guarantor.

“OFAC”:  the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any

33

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.21).

“Participant”:  as defined in Section 10.6(d).

“Participant Register”:  as defined in Section 10.6(d).

“Patent License”:  any written agreement which (a) names a Loan Party as
licensor or licensee and (b) grants to such Loan Party any right under a Patent
owned by a third party, including the right to manufacture, use or sell any
invention covered in whole or in part by such Patent, including any such
agreements referred to on Schedule 6 of the Guarantee and Collateral Agreement.

“Patents”:  (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to on
Schedule 6 of the Guarantee and Collateral Agreement, (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, and (c) all rights to obtain any reissues or extensions of the
foregoing.

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”:  an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan that is subject to the provisions of Title IV of
ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and
in respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Acquisition”:  as defined in Section 7.7(m).

“Permitted Encumbrance”:  is, with respect to each fee-owned or leasehold real
property of any Group Member (or similar property interests under local law),
any lien, encumbrance or other matter affecting title, zoning, building codes,
land use and other similar Requirements of Law and municipal ordinances and
other similar items, which in any such case, do not impair, in any material
respect, the use or ownership of such property for its intended purpose, in the
ordinary course of business.

“Permitted Refinancing Indebtedness”:  Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case

34

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

associated with such Refinancing Indebtedness, (b) such Refinancing Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, such Refinanced Indebtedness, (c) if such
Refinanced Indebtedness or any Guarantee Obligation thereof or any security
therefor are subordinated to the Obligations, such Refinancing Indebtedness and
any Guarantee Obligations thereof and any security therefor remain so
subordinated on terms no less favorable to the Lenders and the other Secured
Parties, (d) the obligors in respect of such Refinanced Indebtedness immediately
prior to such refinancing, refunding extension, renewal or replacement are the
only obligors on such Refinancing Indebtedness and (e) any Guarantee Obligations
which constitute all or a portion of such Refinancing Indebtedness, taken as a
whole, are determined in good faith by a Responsible Officer of such Person to
be no less favorable to such Person and the Lenders and the other Secured
Parties in any material respect than the covenants and events of default or
Guarantee Obligations, if any, applicable to such Refinanced Indebtedness.

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”:  is defined in Section 10.2(d)(i).

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

“Pledge Supplement”:  any Pledge Supplement delivered pursuant to the Guarantee
and Collateral Agreement.

“Preferred Stock”:  the preferred Capital Stock of any Loan Party.

“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates Section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates Section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by BMO as its prime rate in effect at its principal office in the
State of New York (such BMO announced Prime Rate not being intended to be the
lowest rate of interest charged by BMO in connection with extensions of credit
to debtors).

“Pro Forma Basis”:  with respect to any calculation or determination for a Loan
Party or any of its Subsidiaries for any period, in making such calculation or
determination on the specified date of determination (the “Determination Date”)
means:

(a) 

pro forma effect will be given (i) to any Indebtedness incurred (“Incurred”) by
such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period, and (ii) to the application of the proceeds of any such
Indebtedness;

(b) 

pro forma calculations of interest on Indebtedness bearing a floating interest
rate will be made as if the rate in effect on the Determination Date (taking
into account any Swap Agreement applicable to the Indebtedness) had been the
applicable rate for the entire reference period;

(c) 

Consolidated Fixed Charges related to any Indebtedness no longer outstanding or
to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under

35

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

any successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of such period; and

(d) 

pro forma effect will be given to: (i) the acquisition or Disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or Disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (ii) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses
(i) and (ii), that have occurred since the beginning of the applicable period
and before the Determination Date as if such events had occurred, and, in the
case of any Disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
Disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act based upon the most recent four full fiscal quarters for
which the relevant financial information is available and may include, for the
avoidance of doubt, the amount of cost savings, operating expense reductions,
other operating improvements and initiatives and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken,
committed to be taken or expected to be taken (calculated on a Pro Forma Basis
though such cost savings, operating enhancements, operating expense reductions
and synergies had been realized on the first day of such period and as if such
cost savings, operating enhancements, operating expense reductions and synergies
were realized during the entirety of such period) relating to such acquisition
or Disposition, net of the amount of actual benefits realized during such period
from such actions.

“Pro Forma Financial Statements”:  a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Borrower as of and for
the twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least forty-five (45) days prior to the
Restatement Date, or, if the most recently completed fiscal period is the end of
a fiscal year, ended at least ninety (90) days prior to the Restatement Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date or at the beginning of such period, as applicable, it
being understood that such Pro Forma Financial Statements shall not include any
purchase accounting adjustments.

“Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

“QFC”:  the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support”: as defined in Section 10.22.

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the date hereof, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Qualified ECP Guarantor”:  in respect of any Swap Obligation, (a) each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation of such Guarantor provided in respect of, or the Lien
granted by such Guarantor to secure, such Swap Obligation (or guaranty thereof)
becomes effective with respect to such Swap Obligation, and (b) any other
Guarantor that

36

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Recipient”:  the Administrative Agent or a Lender, as applicable.

“Refinancing”:  as defined in Section 5.1(f).

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

“Register”:  is defined in Section 10.6(c).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for LIBOR.

“Replacement Lender”:  as defined in Section 2.21.

“Required Lenders”:  at any time, (a) if only one Lender holds the outstanding
Term Loans and the Total Revolving Commitments, such Lender; and (b) if more
than one Lender holds the outstanding Term Loans and the Total Revolving
Commitments, then at least two Lenders who hold more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
and (ii) the Total Revolving Commitments (including, without duplication, the
L/C Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the outstanding principal amount of
the Term Loans held by any Defaulting Lender and the Revolving Commitments of,
and the portion of the Revolving Loans and participations in L/C Exposure and
Swingline Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Requirement of Law”:  as to any Person, (a) the Operating Documents of such
Person, (b) any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority (including, for the
avoidance of doubt, the Basel Committee on Banking Supervision and any successor
thereto or similar authority or successor thereto) and (c) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, and any rules, regulations,
interpretations, guidelines, or directives promulgated thereunder in each case
of the foregoing clauses (a), (b) and (c), applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a written notice delivered to the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a

37

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement Date”:  the date on which all of the conditions precedent set forth
in Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Restatement Date Solvency Certificate”: the Solvency Certificate, dated the
Restatement Date, delivered to the Administrative Agent pursuant to Section
5.1(l), which Restatement Date Solvency Certificate shall be in substantially
the form of Exhibit C to the Commitment Letter.

“Restricted Payments”:  as defined in Section 7.6.

“Revaluation Date”: with respect to any Letter of Credit, each of the
following:  (i) a date on or about the date on which the applicable Issuing
Lender receives a request from the Borrower for the issuance of a Letter of
Credit denominated in Euros or Canadian Dollars, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by any Issuing Lender under any Letter of Credit
denominated in Euros or Canadian Dollars, and (iv) during an Event of Default,
such additional dates as the Administrative Agent or any Issuing Lender shall
reasonably request.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to participate in Swingline Loans and Letters
of Credit in an aggregate principal amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as the amount of any such obligation may be (a) changed
from time to time pursuant to the terms hereof (including (i) in connection with
assignments permitted hereunder, (ii) pursuant to Section 2.9 and (iii) in
connection with Incremental Revolving Credit Commitments pursuant to Section
2.24), or (b) limited by restrictions on availability set forth herein
(including in Section 2.4).

“Revolving Commitment Period”:  the period from and including the Restatement
Date to the Revolving Termination Date.

“Revolving Excess”:  as defined in Section 2.10(b).

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Letters of Credit (including any Existing Letters of Credit) at such
time, plus (c) such Lender’s L/C Percentage of the Dollar Equivalent of the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, plus (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”:  the Revolving Commitments, any Incremental Revolving
Credit Commitments and the extensions of credit made thereunder.

“Revolving Lender”:  each Lender that has a Revolving Commitment, an Incremental
Revolving Credit Commitment or that holds Revolving Loans.

38

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Revolving Loan Conversion”:  as defined in Section 3.5(b).

“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”:  a promissory note in the form of Exhibit H-1, as the
same may be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”:  is the date occurring on the five-year
anniversary of the Restatement Date.

“S&P”:  S&P Global Ratings, a division of S&P Global Inc.

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”:  any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: the Second Amendment to Amended and Restated Credit
Agreement, dated as of May 8, 2020, among the Borrower, the Lenders party
thereto, and the Administrative Agent.

“Second Amendment Effective Date”: the Effective Date as defined in the Second
Amendment.

“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as an Issuing Lender and
any Swingline Lender in its capacity as Swingline Lender), any Bank Services
Provider (in its or their respective capacities as providers of Bank Services or
FX Contracts), and any Qualified Counterparties.

39

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”:  the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Enterasys Pledge Agreement, (c) each Intellectual
Property Security Agreement, (d) each Foreign Pledge Document, (e) all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the Obligations of any Loan Party
arising under any Loan Document, (f) each Pledge Supplement, (g) each Assumption
Agreement, (h) each Mortgage, and (i) all financing statements, fixture filings,
Patent, Trademark and Copyright filings, assignments, acknowledgments and other
filings, documents and agreements made or delivered pursuant to any of the
foregoing.

“Shareholders’ Equity”:  as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition,
(i) ”debt” means liability on a “claim,” and (ii) ”claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Acquisition Agreement Representations”:  each of the representations
made by or on behalf of the Target and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders (in their capacities
as such), but only to the extent that the Borrower or an Affiliate thereof has
the right (taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement (in accordance with the terms
thereof), as a result of a breach of such representations in the Acquisition
Agreement.

“Specified Representations”: those representations and warranties made with
respect to the U.S. Loan Parties by the Borrower in Section 4.3(a), Section
4.3(b), Section 4.4, Section 4.5 (solely with respect to the Requirement of
Law), Section 4.11, Section 4.14 (solely with respect to the Investment Company
Act), Section 4.19, Section 4.20, and Section 4.24 (solely with respect to the
use of proceeds of the Loans and Letters of Credit).

“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of currencies or interest rates.

40

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by any Loan Party or any of their respective
Subsidiaries and evidencing Indebtedness of such Loan Party or such Subsidiary
which is subordinated to the payment of the Obligations in a manner approved in
writing by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders.

“Subordinated Indebtedness”:  Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.

“Subsequent Transaction”:  as defined in Section 1.5.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.  

“Successor LIBOR Rate”: as defined in Section 2.15(b)(i).

“Supported QFC”: as defined in Section 10.22.

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Loan Party or its respective Subsidiaries as support for, among
other things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.  

“Suspension Period”: the period beginning on the Second Amendment Effective Date
and ending on the earlier of (i) the date on which the Borrower delivers a
Compliance Certificate required to be delivered pursuant to Section 6.2(b) for
the fiscal quarter ending June 30, 2021 (and the related annual financial
statements for the fiscal year ended on such date required to be delivered
pursuant to Section 6.1(a)) demonstrating compliance with the financial
covenants contained in Sections 7.1(a) and 7.1(b) for such fiscal quarter
(assuming for purposes of such Compliance Certificate that such financial
covenants were in effect for such fiscal quarter) and (ii) the Suspension Period
Early Termination Date.  

“Suspension Period Early Termination Date”: the date specified in a written
notice (the “Suspension Early Termination Notice”) from the Borrower to the
Administrative Agent requesting the early termination of the Suspension
Period.  A Suspension Period Early Termination Date shall not occur unless (i)
the date specified in such Suspension Early Termination Notice as the requested
Suspension Period Early Termination Date is the first day of the first calendar
month that commences after the delivery of such Suspension Early Termination
Notice and (ii) the Suspension Early Termination Notice attaches a certificate
(substantially similar to a Compliance Certificate) signed by a Responsible
Officer of the Borrower certifying that (x) the Borrower would be in pro forma
compliance with the financial covenants set forth in Sections 7.1(a) and 7.1(b)
for the fiscal quarter in which such Suspension Early Termination Notice is
delivered (assuming that such

41

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

financial covenants were in effect for such fiscal quarter) and (y) no Default
or Event of Default has occurred and is continuing at the time such Suspension
Early Termination Notice is delivered.  

“SVB”:  Silicon Valley Bank.

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower and its Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Obligation”:  with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000 (as such amount may be adjusted
from time to time pursuant to the terms hereof).

“Swingline Lender”:  BMO, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”:  a promissory note in the form of Exhibit H-2, as the
same may be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”:  as defined in Section 2.6.

“Swingline Participation Amount”:  as defined in Section 2.7(c).

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Target”:  Aerohive Networks, Inc., a Delaware corporation.

“Target Loan Parties”:  as of the Restatement Date and after giving effect to
the Acquisition, the Target and all the Material Domestic Subsidiaries of the
Target.

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental

42

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make one or more Term Loans, including Initial Term Loans, as set forth on
Schedule 1.1A , as the same may be amended, restated, amended and restated or
supplemented in accordance with Section 2.24.

“Term Commitment Increase”:  as defined in Section 2.24(a).

“Term Facility”:  the Term Commitments and the Term Loans made thereunder.

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”:  any of the term loans made by the Lenders to the Borrower pursuant
to Section 2.1 or Section 2.24, which shall include, for the avoidance of doubt,
all Initial Term Loans and all Incremental Term Loans.

“Term Loan Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Term Loan Maturity Date”:  is the date occurring on the five-year anniversary
of the Restatement Date.

“Term Loan Note”:  a promissory note in the form of Exhibit H-3, as the same may
be amended, supplemented, amended and restated or otherwise modified from time
to time.

“Term Percentage”:  as to any Term Lender at any time, the percentage which the
amount of such Lender’s aggregate respective Term Commitments then constitutes
of the aggregate Term Commitments of all of the Term Lenders at such time or, at
any time from and after the Restatement Date or any subsequent date or dates
occurring after any Incremental Term Loans are made pursuant to and in
accordance with the terms and provisions hereof, the percentage which the
respective aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans of
all of the Term Lenders then outstanding.

“Total Credit Exposure”:  is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.9 or
3.5(b).  The initial amount of the Total L/C Commitments on the Restatement Date
is $10,000,000, which Total L/C Commitments are part of, and not in addition to,
the Revolving Commitments.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  For the avoidance of doubt, the amount of
the Total Revolving Commitments in effect as of the Restatement Date is
$75,000,000, subject to the availability limitations set forth herein, and the
Total L/C Commitments and the Swingline Commitment are sublimits of, and not in
addition to, the Total Revolving Commitments.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

43

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Trademark License”:  any written agreement which (a) names a Loan Party as
licensor or licensee and (b) grants to such Loan Party any right to use any
Trademark owned by a third party, including any such agreement referred to on
Schedule 6 of the Guarantee and Collateral Agreement.

“Trademarks”:  (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including any
of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, and (b) the right to obtain all renewals thereof.

“Transactions”:  collectively, (a) the Acquisition and the Refinancing, (b) the
execution and delivery of the Loan Documents on the Restatement Date and the
funding on the Restatement Date of the Initial Term Loans and any other Loans
hereunder, (c) the consummation of any other transactions in connection with any
of the foregoing and (d) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Transferee”:  any Eligible Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any acquisition of a non-U.S. Person,
an otherwise friendly acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”:  the United States of America.

“Unrestricted Cash”: as of any date of determination, the aggregate amount of
all cash and Cash Equivalents maintained in the United States on the
consolidated balance sheet of the Borrower and its Subsidiaries that are not
“restricted” for purposes of GAAP.

“USCRO”:  the US Copyright Office.

“U.S. Loan Party”:  Borrower or any Guarantor that is a Domestic Subsidiary.

“U.S. Person”:  any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“USPTO”:  the US Patent and Trademark Office.

44

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

“U.S. Tax Compliance Certificate”:  as defined in Section 2.18(f).

“Voting Stock”:  as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.

“Worldwide Cash”: as of any date of determination, the aggregate amount of all
cash and Cash Equivalents on the consolidated balance sheet of the Borrower and
its consolidated Subsidiaries.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.

“Withholding Agent”:  any Loan Party and the Administrative Agent, as the
context may require.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Definitional Provisions.

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement and each other Loan Document) or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time.  Notwithstanding the foregoing clause (i),
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of any
Group Member shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(c)Notwithstanding any other provision contained herein, unless the Borrower has
requested an amendment with respect to the treatment of operating leases and
capital leases and until such

45

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

amendment has become effective, all obligations of any Person that were or would
have been treated as operating leases for public companies for purposes of GAAP
prior to December 31, 2018 shall continue to be accounted for as operating
leases for such purposes of all financial definitions and calculations for
purposes of this Agreement (whether or not such operating lease obligations were
in effect on such date) regardless of any change in or application of GAAP
following such date pursuant to ASC 842 or otherwise that would require such
leases (on a prospective or retroactive basis or otherwise) to be treated as
capital leases in the financial statements to be delivered pursuant to Section
6.1.

(d)The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(e)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

1.3The Exchange Rate.  The Administrative Agent shall determine the applicable
Exchange Rate as of each Revaluation Date to be used for calculating the Dollar
Equivalent amount of Letters of Credit that are denominated in Euros or Canadian
Dollars. Such Exchange Rate shall become effective as of such Revaluation Date
and shall be the Exchange Rate employed in converting any amount between Euros
and Dollars or Canadian Dollars and Dollars until the next occurring Revaluation
Date.

1.4Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any L/C-Related Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

1.5Limited Condition Transactions.  In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of determining
compliance with any provision of this Agreement which requires the calculation
of any financial ratio or test, including the Consolidated Leverage Ratio or
Consolidated Fixed Charge Coverage Ratio, at the option of the Borrower (the
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder shall be deemed to be the date the
definitive agreement for such Limited Condition Transaction is entered into (the
“LCT Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction, the Borrower or any of its Subsidiaries would have been permitted
to take such action on the relevant LCT Test Date in compliance with such ratio,
basket or test, such ratio, basket or test shall be deemed to have been complied
with.  For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios, baskets or tests for which compliance was determined or
tested as of the LCT Test Date would have failed to have been satisfied as a
result of fluctuations in any such ratio, basket or test, including due to
fluctuations in Consolidated EBITDA, at or prior to the consummation of the
relevant transaction or action, such ratios, baskets or tests will not be deemed
to have failed to have been satisfied as a result of such fluctuations.  If

46

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any event or transaction occurring after the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or the date that the definitive agreement
or date for redemption, repurchase, defeasance, satisfaction and discharge or
repayment specified in an irrevocable notice for such Limited Condition
Transaction is terminated, expires or passes, as applicable, without
consummation of such Limited Condition Transaction (a “Subsequent Transaction”)
in connection with which a ratio, basket or test calculation must be made on a
Pro Forma Basis or giving pro forma effect to such Subsequent Transaction, for
purposes of determining whether such ratio, basket or test has been complied
with under this Agreement, any such ratio, basket or test shall be required to
be satisfied on a Pro Forma Basis assuming such Limited Condition Transaction
and other transactions in connection therewith have been consummated.

Section 2
AMOUNT AND TERMS OF COMMITMENTS

2.1Term Commitments

.  Subject to the terms and conditions hereof, each Initial Term Lender agrees
to make an Initial Term Loan to the Borrower on the Restatement Date in an
amount equal to the amount of the Initial Term Commitment of such Lender.  Such
Term Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.11, and once repaid in accordance with the provisions hereof
may not be reborrowed.

2.2Procedure for Term Loan Borrowing

.  The Borrower shall give the Administrative Agent an irrevocable Notice of
Borrowing (which must be received by the Administrative Agent prior to 10:00
A.M., Pacific time, one Business Day prior to the anticipated Restatement Date)
requesting that the Term Lenders make Initial Term Loans on the Restatement Date
and specifying the amount to be borrowed.  Upon receipt of any such Notice of
Borrowing, the Administrative Agent shall promptly notify each Term Lender
thereof.  Not later than 12:00 P.M., Pacific time, on the Restatement  Date,
each Term Lender shall make available to the Administrative Agent at the Term
Loan Funding Office an amount in immediately available funds equal to the
Initial Term Loan or Initial Term Loans to be funded by such Lender on such
Borrowing Date.  The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent (or such other
account(s) designated by the Borrower in writing) with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

2.3Repayment of Term Loans

.

(a)Term Loans.  The principal amount of the Initial Term Loans of the Initial
Term Lenders will be subject to amortization in accordance with the table
appearing immediately below on the last Business Day of each calendar quarter,
beginning on December 31, 2019, with a final payment on the Term Loan Maturity
Date of all remaining Initial Term Loan principal then outstanding.  In respect
of each calendar quarter indicated below, the Borrower shall pay to the
Administrative Agent the portion of the outstanding Initial Term Loan principal
indicated below opposite of such calendar quarter, and the Administrative agent
shall distribute each such installment payment made by the Borrower to the
Initial Term Lenders in accordance with the respective Initial Term Percentages
of such Initial Term Lenders.

Calendar Quarters from and after the Restatement Date

Quarterly Amortization of Original Aggregate Term Loan Principal Amounts

Quarters 1-8

1.25% per quarter (aggregate of 5.0% annually)

Quarters 9-12

1.875% per quarter (aggregate of 7.5% annually)

47

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Quarters 13-19

2.50% per quarter (aggregate of 10% annually)

Term Loan Maturity Date

62.5065.00%

 

(b)Incremental Term Loans.  The amortization of Incremental Term Loans shall be
as agreed between the Borrower, the Administrative Agent and the Lenders funding
such Incremental Term Loans, in each case, subject to the provisions of
Section 2.24(i).

For the avoidance of doubt, to the extent not previously paid, all then
outstanding Term Loans (including all then outstanding principal of any Initial
Term Loans and any Incremental Term Loans) shall be due and payable on the Term
Loan Maturity Date, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.  

2.4Revolving Commitments

.

(a)Subject to the terms and conditions hereof (including, without limitation,
the second paragraph of Section 2.5 with respect to the Suspension Period), each
Revolving Lender severally agrees to make revolving credit loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount with respect to all such Revolving Loans at any one time outstanding
which, when added to the aggregate principal amount of any then outstanding
Revolving Loans, any Swingline Loans, the aggregate undrawn amount of all then
outstanding Letters of Credit, and the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans, incurred on
behalf of the Borrower and owing to such Lender, does not exceed the amount of
such Lender’s Revolving Commitment.  In addition, the amount of the Total
Revolving Extensions of Credit outstanding after giving effect to any requested
borrowing of Revolving Loans shall not exceed the Available Revolving
Commitments then in effect.  During the Revolving Commitment Period, the
Borrower may use the Available Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.11.  Notwithstanding
anything to the contrary contained herein, during the existence and continuation
of an Event of Default, no Revolving Loan may be borrowed as, converted to or
continued as a Eurodollar Loan.

(b)The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5Procedure for Revolving Loan Borrowing

.  TheExcept as provided in the second paragraph  of this Section 2.5 with
regards to the Suspension Period, the Borrower may borrow up to the Available
Revolving Commitments under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided that the Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of ABR Loans) (provided that any such Notice of Borrowing of ABR Loans
under the Revolving Facility to finance payments under Section 3.5(a) may be
given not later than 10:00 A.M., Pacific time, on the date of the proposed
borrowing), in each such case specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed.  Each borrowing of, conversion to or continuation of a

48

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Eurodollar Loan shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount).  Except as provided
in Sections 3.5(b)  and 2.7(b), each borrowing of or conversion to ABR Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $500,000, such lesser amount).  Upon receipt of any such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof.  Each Revolving Lender will make the amount of its pro
rata share of each such borrowing available to the Administrative Agent for the
account of the Borrower at the Revolving Loan Funding Office prior to 12:00
P.M., Pacific time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by the Borrower
with the aggregate of the amounts made available to the Administrative Agent by
the Revolving Lenders and in like funds as received by the Administrative
Agent.  

During the Suspension Period, the Borrower shall not be entitled to, and shall
not seek to borrow, a Revolving Loan, provided that the Borrower may re-borrow
all or any portion of any Revolving Loans or Swingline Loan repaid during the
Suspension Period as long as after giving effect to such re-borrowing, the sum
of (i) the aggregate principal amount of all Revolving Loans outstanding
(excluding any portion of a Revolving Loan attributable to a Revolving Loan
Conversion), (ii)  the aggregate principal amount of all Swingline Loans
outstanding, and (iii) the aggregate amount of all L/C Disbursements that have
not yet been reimbursed or converted into Revolving Loans, does not exceed
$55,000,000.

2.6Swingline Commitment

.  Subject to the terms and conditions hereof (including, without limitation,
the second paragraph of this Section 2.6 with respect to the Suspension Period),
the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to the Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower; provided that (a) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (b) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero, and (c) the Borrower shall not use the
proceeds of any Swingline Loan to refinance any then outstanding Swingline
Loan.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans only
and shall be made only in Dollars.  To the extent not otherwise required by the
terms hereof to be repaid prior thereto, the Borrower shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Revolving Termination Date.

During the Suspension Period, the Borrower shall not be entitled to, and shall
not seek to borrow, a Swingline Loan, provided that the Borrower may re-borrow
all or any portion of any Revolving Loans or Swingline Loans repaid during the
Suspension Period as long as after giving effect to such re-borrowing, the sum
of (i) the aggregate principal amount of all Revolving Loans outstanding
(excluding any portion of a Revolving Loan attributable to a Revolving Loan
Conversion), (ii)  the aggregate principal amount of all Swingline Loans
outstanding, and (iii) the aggregate amount of all L/C Disbursements that have
not yet been reimbursed or converted into Revolving Loans, does not exceed
$55,000,000.

2.7Procedure for Swingline Borrowing; Refunding of Swingline Loans

.

(a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans

49

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan.  Each borrowing under the Swingline Commitment shall be
made in whole multiples of $1,000,000.  Promptly thereafter, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Borrower an amount in immediately available funds
equal to the amount of the Swingline Loan to be made by depositing such amount
in the account designated in writing to the Administrative Agent by the
Borrower.  Unless a Swingline Loan is sooner refinanced by the advance of a
Revolving Loan pursuant to Section 2.7(b), such Swingline Loan shall be repaid
by the Borrower no later than five (5) Business Days after the advance of such
Swingline Loan.

(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one Business Day after the date of such
notice.  The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c)If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its reasonable discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one Business Day’s notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.

(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

50

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(e)Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f)The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders, and the Borrower.  After the
resignation of the Swingline Lender hereunder, (i) the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans, and
(ii) another Lender may be appointed as the new Swingline Lender hereunder so
long as (A) each of the Borrower and the Administrative Agent agree in writing
and in their reasonable discretion to such appointment and (B) the Borrower, the
Administrative Agent and the applicable Lenders execute and deliver any such
Swingline Loan Note and amendments to the Loan Documents as are reasonably
deemed necessary by the Administrative Agent to give effect to such appointment.

2.8Fees

.

(a)Commitment Fee.  As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on the
first Business Day of each calendar quarter occurring prior to the Revolving
Termination Date, and on the Revolving Termination Date, in an amount equal to
the Commitment Fee Rate multiplied by the average unused portion of the Total
Revolving Commitments, as reasonably determined by the Administrative
Agent.  The average unused portion of the Total Revolving Commitments measured
as of any date and for any period ending on such date (the “Average Unused Total
Revolving Commitments” as of such date and for such period), for purposes of
this calculation, shall equal the difference between (i) the Total Revolving
Commitments as of such date (as the same shall be reduced from time to time
pursuant to Section 2.9), and (ii) the sum of (A) the average for such period of
the daily closing balance of the Revolving Loans outstanding, (B) the aggregate
undrawn amount of all Letters of Credit outstanding as of such date, and (C) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans as of such date.  For the avoidance of doubt, the
amount of any Swingline Loans at any time outstanding during such period shall
not be counted towards or considered usage of the Total Revolving Commitments
for purposes of determining the Commitment Fee.

(b)Fee Letter Fees.  The Borrower agrees to pay to the Administrative Agent and
each Lender and/or their respective Affiliates, as applicable, the fees in the
amounts and on the dates specified in the Fee Letter, and to perform any other
obligations contained therein.

(c)Fees Nonrefundable.  All fees payable under this Section 2.8 shall be fully
earned on the date paid and nonrefundable.

2.9Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments

.

51

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(a)Termination or Reduction of Total Revolving Commitments.  The Borrower shall
have the right, upon not less than three Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total Revolving Commitments or
from time to time to reduce the amount of the Total Revolving Commitments;
provided that no such termination or reduction shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans to be made on the effective date thereof the amount of the Total
Revolving Extensions of Credit then outstanding would exceed the Total Revolving
Commitments then in effect.  Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof (or if less, not
less than an amount equal to the remaining outstanding Total Revolving
Extensions of Credit), and shall reduce permanently the Total Revolving
Commitments then in effect; provided that, if in connection with any such
reduction or termination of the Total Revolving Commitments a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.19.  Any reduction of the Total Revolving Commitments shall be applied
to the Revolving Commitments of each Lender according to its respective
Revolving Percentage.  All fees accrued until the effective date of any
termination of the Total Revolving Commitments shall be paid on the effective
date of such termination.

(b)Termination or Reduction of Total L/C Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ written notice delivered to
the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced).  Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Total L/C Commitments then in effect.  Any reduction of
the Total L/C Commitments shall be applied to the L/C Commitments of each Lender
according to its respective L/C Percentage.  All fees accrued until the
effective date of any termination of the Total L/C Commitments shall be paid on
the effective date of such termination.

2.10Loan Prepayments

.

(a)Optional Prepayments Generally.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 10:00 A.M., Pacific time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.19; provided
further that if such notice of prepayment indicates that such prepayment is to
be funded with the proceeds of a refinancing or in connection with the
consummation of a specified transaction, such notice of prepayment may be
revoked if the financing or specified transaction is not consummated.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given and not revoked, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.  Prepayments of the
Term Loans made pursuant to this Section 2.10(a) shall be applied to the
prepayment of installments due in respect of the Term Loans in reverse order of
maturity and in accordance with Section 2.3 and 2.16(b).

52

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(b)Revolving Excess.  If for any reason Total Revolving Extensions of Credit at
any time exceed the Total Revolving Commitments then in effect (a “Revolving
Excess”), the Borrower shall promptly prepay Revolving Loans and Swingline Loans
and/or Cash Collateralize the L/C Exposure of the Issuing Lenders in an
aggregate amount equal to such Revolving Excess; provided that the Borrower
shall not be required to Cash Collateralize the L/C Exposure of the Issuing
Lenders pursuant to this Section 2.10(b) unless after the prepayment in full of
the Revolving Loans and Swingline Loans such Total Revolving Extensions of
Credit exceed the Total Revolving Commitments then in effect.

(c)Dispositions. If the Borrower or any of its Subsidiaries makes any
Disposition or series of related Dispositions pursuant to Section 7.5(l), which
results in the realization or receipt by any Group Member of Net Cash Proceeds
in an aggregate amount for all such transactions in excess of $5,000,000 in any
fiscal year, then (x) the Borrower shall promptly, and in any event not later
than five (5) Business Days after receipt of such Net Cash Proceeds, notify the
Administrative Agent of such Disposition (including the amount of Net Cash
Proceeds to be received thereof) and (y) promptly upon receipt by such Group
Member of such Net Cash Proceeds of such Disposition, the Borrower shall apply
an aggregate amount equal to 100% (such percentage as it may be reduced as
described below, the “Disposition Percentage”) of the amount of all such Net
Cash Proceeds (in the amount of such excess) less any amount that such Group
Member plans to reinvest as permitted pursuant to the subsequent sentence to
prepay (A) until the Terms Loans have been repaid in full, the Term Loans and
(B) thereafter, the Revolving Loans (without any reduction in related Revolving
Commitments). With respect to any Net Cash Proceeds received with respect to any
such Disposition, at the option of the Borrower, upon notice to the
Administrative Agent, any Group Member may reinvest all or any portion of such
Net Cash Proceeds in assets used or useful for its business within eighteen (18)
months following receipt of such Net Cash Proceeds (or twenty-four (24) months
following the receipt thereof if the Borrower enters into a legally binding
commitment to invest such Net Cash Proceeds within eighteen (18) months after
the receipt thereof); provided that, if any Net Cash Proceeds (i) are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of (A) until the Terms Loans have been repaid in
full, the Term Loans and (B) thereafter, the Revolving Loans (without any
reduction in related Revolving Commitments) and (ii) are received by a Loan
Party or Enterasys in respect of a Disposition of Collateral, if a reinvestment
election is made, such Net Cash Proceeds must be reinvested in assets
constituting Collateral owned by a Loan Party or Enterasys, as applicable;
provided, further, that (x) the Disposition Percentage shall be 50% if the
Consolidated Leverage Ratio for the period covered by the most recent financial
statements delivered pursuant to Section 6.1(a) or (b) was less than or equal to
2.00:1.00 and greater than 1.50:1.00  and (y) the Disposition Percentage shall
be 0% if the Consolidated Leverage Ratio for the period covered by the most
recent financial statements delivered pursuant to Section 6.1(a) or (b) was less
than or equal to 1.50:1.00. Prepayments of Term Loans under this Section 2.10(c)
shall be applied to the remaining scheduled installments of principal thereof in
reverse order of maturity and in accordance with Section 2.16(b).

(d)Limitations on Repatriation.  Notwithstanding any other provisions of this
Section 2.10, (i) to the extent that any or all of the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary giving rise to a prepayment event pursuant
to Section 2.10(c) (a “Foreign Disposition”) are prohibited, delayed or
restricted by (I) applicable local law or (II) the material constituent
documents of any Subsidiary, in any case, from being repatriated to the
Borrower, an amount equal to the portion of such Net Cash Proceeds so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.10(c) but may be retained by the applicable Subsidiary so long, but
only so long, as (x) the applicable local law will not permit repatriation to
the Borrower (the Borrower hereby agreeing to use commercially reasonable
efforts to cause the applicable Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation) or
(y) the material constituent documents of the

53

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

applicable Subsidiary (including as a result of minority ownership) will not
permit repatriation to the Borrower, and once such repatriation of any of such
affected Net Cash Proceeds is permitted under the applicable local law or
applicable material constituent documents, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds will be
promptly (and in any event not later than five (5) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against
pursuant to applicable local law and not, for the avoidance of doubt, U.S. law,
as a result thereof) to the repayment of the Term Loans pursuant to Section
2.10(c) to the extent provided herein and (ii) to the extent that the Borrower
has determined in good faith that repatriation of any or all of the Net Cash
Proceeds of any Foreign Disposition attributable to Foreign Subsidiaries would
have an adverse tax consequence (other than a de minimis amount) (as determined
in good faith by the Borrower) with respect to such Net Cash Proceeds, the Net
Cash Proceeds so affected will not be required to be applied to repay Term Loans
at the times provided in Section 2.10(c) but may be retained by the applicable
Foreign Subsidiary until such time as it may repatriate such amount without
incurring such adverse tax consequences (at which time the Borrower shall make a
payment to repay the Term Loans to the extent provided herein).

2.11Conversion and Continuation Options

.

(a)The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  Subject to Section 2.15, the Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)Subject to Section 2.15, any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall automatically be converted to ABR Loans on
the last day of such then expiring Interest Period.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.12Limitations on Eurodollar Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $100,000 in excess thereof, and (b) no more than seven
Eurodollar Tranches shall be outstanding at any one time.

2.13Interest Rates and Payment Dates

.

(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period

54

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
determined for such day plus (ii) the Applicable Margin.

(b)Each ABR Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(c)If requested by Required Lenders in writing during the continuance of an
Event of Default, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender notice thereof upon the occurrence of any Event of
Default arising under Section 8.1(a) or Section 8.1(f).

(d)Interest on the outstanding principal amount of each Loan shall be payable in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to Section 2.13(c) shall be payable from time to time on demand.

2.14Computation of Interest and Fees

.

(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime Rate
(or, as applicable, on the basis of the Eurodollar Rate), the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate (and, as applicable, of the determination of the Eurodollar
Rate applicable to such ABR Loan).  Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.15Inability to Determine Interest Rate

.  

(a)If prior to the first day of any Interest Period (or, as applicable, on any
day on which an ABR Loan bearing interest determined by reference to the
Eurodollar Rate, is outstanding), the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Borrower) in
connection with any request for a Eurodollar Loan, a request for an ABR Loan to
bear interest with reference to the Eurodollar Rate, or a conversion to or a
continuation of either of the foregoing that, by reason of circumstances
affecting the relevant market, (i) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such requested Loan or conversion or continuation, as applicable,
(ii) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for such Interest Period, or (iii) the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, then, in any such
case (i), (ii) or (iii), the Administrative Agent shall promptly notify the
Borrower and the relevant

55

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Lenders thereof as soon as practicable thereafter.  Any such determination shall
specify the basis for such determination and shall, in the absence of manifest
error, be conclusive and binding for all purposes.  Thereafter, (i) any
Eurodollar Loans under the relevant Facility requested to be made on the first
day of such Interest Period shall be made as ABR Loans, (ii) any such requested
ABR Loans which were to have utilized the Eurodollar Rate component in
determining the ABR shall not utilize a Eurodollar Rate component in determining
the ABR applicable to such requested ABR Loan, (iii) any Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as ABR Loans and (iv) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans, and the utilization of the Eurodollar Rate component in
determining ABR shall be suspended.

(b)Successor LIBOR Rate

(i)If at any time the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that a LIBOR
Discontinuance Event has occurred, then, at or promptly after the LIBOR
Discontinuance Event Time, the Administrative Agent and Borrower shall endeavor
to establish an alternate benchmark rate to replace LIBOR under this Agreement,
together with any spread or adjustment to be applied to such alternate benchmark
rate to account for the effects of transition from LIBOR to such alternate
benchmark rate, giving due consideration to the then prevailing market
convention for determining a rate of interest (including the application of a
spread and the making of other appropriate adjustments to such alternate
benchmark rate and this Agreement to account for the effects of transition from
LIBOR to such replacement benchmark, including any changes necessary to reflect
the available interest periods and timing for determining such alternate
benchmark rate) for syndicated leveraged loans of this type in the United States
at such time and any recommendations (if any) therefor by a Relevant
Governmental Sponsor, provided that any such alternate benchmark rate and
adjustments shall be required to be commercially practicable for the
Administrative Agent to administer (as determined by the Administrative Agent in
its sole discretion) (any such rate, the “Successor LIBOR Rate”).

(ii)After such determination that a LIBOR Discontinuance Event has occurred,
promptly following the LIBOR Discontinuance Event Time, the Administrative Agent
and the Borrower shall enter into an amendment to this Agreement to reflect such
Successor LIBOR Rate and such other related changes to this Agreement as may be
necessary or appropriate, as the Administrative Agent may determine in good
faith (which determination shall be conclusive absent manifest error) with the
Borrower’s consent (such consent not to be unreasonably withheld, conditioned or
delayed), to implement and give effect to the Successor LIBOR Rate under this
Agreement and, notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective for each class of Loans and Lenders without any
further action or consent of any other party to this Agreement on the tenth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment;
provided, that if a Successor LIBOR Rate has not been established pursuant to
the foregoing, at the option of the Borrower, the Borrower and the Required
Lenders may select a different Successor LIBOR Rate that is commercially
practicable for the Administrative Agent to administer (as determined by the
Administrative Agent in its sole discretion) and, upon not less than 15 Business
Days’ prior written notice to the Administrative Agent, the Administrative
Agent, such Required Lenders and the Borrower shall enter into an amendment to
this Agreement to reflect such Successor LIBOR Rate and such other related
changes to this Agreement as may be applicable and, notwithstanding anything to
the contrary in Section 10.1, such amendment shall become

56

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

effective without any further action or consent of any other party to this
Agreement; provided, further, that if no Successor LIBOR Rate has been
determined pursuant to the foregoing and a Scheduled Unavailability Date (as
defined in the definition of LIBOR Discontinuance Event) has occurred, the
Administrative Agent will promptly so notify the Borrower and each Lender and
thereafter, until such Successor LIBOR Rate has been determined pursuant to this
paragraph, (i) any request for borrowing of Eurodollar Loans, the conversion of
any borrowing to, or continuation of any borrowing as, a borrowing of Eurodollar
Loans shall be ineffective; and (ii) all outstanding borrowings of Eurodollar
Loans shall be converted to an ABR Borrowing.  Notwithstanding anything else
herein, any definition of Successor LIBOR Rate shall provide that in no event
shall such Successor LIBOR Rate be less than zero for purposes of this
Agreement.

2.16Pro Rata Treatment and Payments

.

(a)Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Term Percentages,
L/C Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b)Except as otherwise provided herein, each payment (including each prepayment)
by the Borrower on account of principal of and interest on the Term Loans shall
be made pro rata according to the respective outstanding principal amounts of
the Term Loans then held by the Term Lenders.  The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the respective then remaining
principal amounts thereof.  Any prepayment of Loans shall be applied to the then
outstanding Term Loans on a pro rata basis regardless of type.  Amounts prepaid
on account of the Term Loans may not be reborrowed.

(c)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.  

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not in fact made available to the Administrative Agent

57

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

by the required time on the Borrowing Date therefor, such Lender and the
Borrower severally agree to pay to the Administrative Agent, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate, and (B) a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the rate per annum applicable
to ABR Loans under the relevant Facility.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.  Nothing herein shall be
deemed to limit the rights of Administrative Agent or any Lender against any
Loan Party.

(g)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)The obligations of the Lenders hereunder to (i) make Term Loans, (ii) make
Revolving Loans, (iii) to fund its participations in L/C Disbursements in
accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint.  The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.

(i)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied

58

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(k)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment on account of the Loans or participations obtained by all of the
Lenders, such Lender shall forthwith advise the Administrative Agent of the
receipt of such payment, and within five Business Days of such receipt purchase
(for cash at face value) from the other Term Lenders, Revolving Lenders or L/C
Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Term Loans or Revolving Loans made by them and/or
participations in the L/C Exposure held by them, as applicable, or make such
other adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Term Percentages, Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of
the Borrower from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.16(k) may exercise all its rights
of payment (including the right of set-off) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation.  No documentation other than notices and the like
referred to in this Section 2.16(k) shall be required to implement the terms of
this Section 2.16(k).  The Administrative Agent shall keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.16(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase.  The provisions of this Section 2.16(k) shall not be
construed to apply to (i) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply unless such assignment is consented to by the Required
Lenders).  The Borrower consents on behalf of itself and each other Loan Party
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.  For
the avoidance of doubt, no amounts received by the Administrative Agent or any
Lender from any Guarantor that is not a Qualified ECP Guarantor shall be applied
in partial or complete satisfaction of any Excluded Swap Obligations.

(l)Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or any Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

59

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

2.17Illegality; Requirements of Law

.

(a)Illegality.  If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Loans whose interest is determined
with reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended; provided that such Lender shall
make and continue ABR Loans in a manner consistent with the terms hereof, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the ABR, the interest on such ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR, in each case, until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest on which
ABR Loans of such Lender shall, if necessary to avoid the illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest based upon the Eurodollar Rate, the
Administrative Agent shall, during the period of such suspension, compute the
ABR applicable to such Lender without reference to the Eurodollar Rate component
of the ABR until the Administrative Agent is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
based on the Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

(b)Requirements of Law.  If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by a Governmental Authority having jurisdiction or the making or
issuance of any request, rule, guidance or directive (whether or not having the
force of law) by any Governmental Authority made subsequent to the date hereof:

(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii)shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such

60

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Lender or such other Recipient of issuing, maintaining or participating in
Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce any amount receivable or received by
such Lender or other Recipient hereunder in respect thereof (whether in respect
of principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient (which request shall include an
explanation of the basis for such request), the Borrower shall promptly pay such
Lender or other Recipient, as the case may be, any additional amounts necessary
to compensate such Lender or other Recipient, as the case may be, for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(c)If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon the request of
such Lender (which request shall include an explanation of the basis for such
request) the Borrower will pay to such Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered.

(d)For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a  change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e)A reasonably detailed written certificate as to any additional amounts
payable pursuant to paragraphs (b), (c), or (d) of this Section submitted by any
Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt of
such certificate.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation.  Notwithstanding anything to the
contrary in this Section 2.17, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.17 for any amounts incurred more than nine
months prior to the date that such Lender notifies the Borrower of the change in
the Requirement of Law giving rise to such increased costs and reductions, and
of such Lender’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower arising pursuant to this Section 2.17
shall survive the Discharge of Obligations and the resignation of the
Administrative Agent.

2.18Taxes

.  For purposes of this Section 2.18, the term “Lender” includes each Issuing
Lender and the term “applicable law” includes FATCA.

61

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.18.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes.  The Borrower shall, and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.18, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)Indemnification by Loan Parties.  The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, (which demand shall include an explanation of the
basis for such demand) for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.18) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. For
avoidance of doubt, if any Loan Party fails to pay any Taxes when due to the
appropriate taxing  authority or fails to remit to the  Administrative Agent
the  required receipts or other required documentary  evidence, such Loan Party
shall indemnify the Administrative Agent and the Lenders for  any  incremental
taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure.

(e)Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent

62

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), copies of
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, copies of executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)copies of executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the

63

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) copies of executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)to the extent a Foreign Lender is not the beneficial owner, copies of
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), copies of executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g)Treatment of Certain Refunds.  If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest

64

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the Discharge of Obligations.

2.19Indemnity

.  The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) a default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such losses and expenses shall be
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the Discharge of
Obligations.

2.20Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.17(a), Section 2.17(b), Section 2.17(c), Section 2.18(a),
Section 2.18(b) or Section 2.18(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal,
regulatory or other disadvantage; provided further that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.17(a), Section 2.17(b),
Section 2.17(c), Section 2.18(a), Section 2.18(b) or Section 2.18(d).  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment made at the request
of the Borrower.

2.21Substitution of Lenders

.  Upon the receipt by the Borrower of any of the following (or in

65

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

the case of clause (a) below, if the Borrower is required to pay any such
amount), with respect to any Lender (any such Lender described in clauses
(a) through (d) below being referred to as an “Affected Lender” hereunder):

(a)a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.18 or of increased costs pursuant to Section 2.17 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.20 or is a Non-Consenting Lender);

(b)a notice from the Administrative Agent under Section 10.1(b) that one or more
Minority Lenders are unwilling to agree to an amendment or other modification
approved by the Required Lenders and the Administrative Agent;

(c)notice from the Administrative Agent that a Lender is a Defaulting Lender; or

(d)notice from a Lender that a Requirement of Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender to
make, maintain, or fund Loans whose interest is determined with reference to the
Eurodollar Rate (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.20);

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.19 that result from the acquisition of any Affected
Lender’s Loan and/or Commitments (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding.  The Affected Lender replaced pursuant to this Section 2.21 shall
be required to assign and delegate, without recourse, all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Replacement Lenders that so agree to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitments upon payment to
such Affected Lender of an amount (in the aggregate for all Replacement Lenders)
equal to 100% of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Replacement Lenders (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including amounts under Section 2.19
hereof).  Any such designation of a Replacement Lender shall be effected in
accordance with, and subject to the terms and conditions of, the assignment
provisions contained in Section 10.6 (with the assignment fee to be paid by the
Borrower in such instance), and, if such Replacement Lender is not already a
Lender hereunder or an Affiliate of a Lender or an Approved Fund, shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld).  Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.21, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.17 or
payments required to be made pursuant to Section 2.18, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.21, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to

66

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

apply.

2.22Defaulting Lenders

.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any future Letter of Credit; sixth, to
the payment of any amounts owing to any L/C Lender, any Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, any Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.22(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.8(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall

67

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

(B)Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the applicable
Issuing Lender the amount of any such Letter of Credit Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such Letter of Credit Fee, as applicable.

(iv)Reallocation of Pro Rata Share to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit plus the aggregate amount of that Lender’s Revolving Percentage of then
outstanding Swingline Loans that have not been converted into Revolving Loans,
and (C) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such
time).  Subject to Section 10.23, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure, and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lenders agree in writing in their reasonable
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term

68

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Percentages, as applicable (without giving effect to Section 2.22(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that, except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

(d)Termination of Defaulting Lender.  The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.22(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender
or any other Lender may have against such Defaulting Lender.

2.23Notes

.  If so requested by any Lender by written notice to the Borrower (with a copy
to the Administrative Agent), the Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) (promptly after the
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loans.

2.24Incremental Loans

and Commitments.

(a)Incremental Loans and Commitments.  AtDuring the Suspension Period neither
the Borrower nor any Subsidiary shall borrow or seek to borrow any Incremental
Loan or enter into any facility for the purpose of borrowing Incremental
Loans.  Other than during the Suspension Period, at any time during the period
commencing on the Restatement Date and ending on the Business Day prior to the
Term Loan Maturity Date, provided no Default or Event of Default has occurred
and is continuing (or, in the case of a Limited Condition Transaction, (x) on
the date of the execution of the definitive agreement in connection therewith,
no Event of Default shall exist and (y) no Event of Default pursuant to Section
8.1(a) or (f) shall exist and be continuing both immediately before and
immediately after the effectiveness of the related incremental amendment) and
subject to the conditions set forth in clause (d) below, upon notice to the
Administrative Agent, the Borrower may, from time to time, request (i) an
increase in the aggregate principal amount of the Term Loans then outstanding
(each, a “Term Commitment Increase”), (ii) the addition of one or more new term
loan facilities (which may take the form of a “term loan B” facility) (each, a
“New Term Facility”) (any Term Loan under clauses (i) and (ii), an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) from one or more
existing Lenders and/or from other Eligible Assignees reasonably acceptable to
the Administrative Agent and the Borrower and (iii) new revolving credit
commitments under this Agreement on the terms set forth in this Section 2.24
(each, an “Incremental Revolving Credit Commitment” and, the Loans thereunder,
the “Incremental Revolving Loans” and together with the Incremental Term Loans,
the “Incremental Loans”). The aggregate original principal amount for all such
Incremental Term Loans, together with any Incremental Revolving Credit
Commitments established at any time, shall not exceed the sum of (x)
$100,000,000 plus (y) an unlimited amount so long as, on a Pro Forma Basis,
determined on the basis of

69

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

the financial statements most recently required to be delivered to the
Administrative Agent pursuant to Section 6.1(a) or (b), as the case may be (and
assuming in the case of any Incremental Revolving Credit Commitment, that any
such Incremental Revolving Credit Commitments are drawn in full and excluding
the cash proceeds of any such Incremental Term Loans or Incremental Revolving
Credit Commitments) and after giving effect to any Permitted Acquisition
consummated in connection therewith, the Consolidated Leverage Ratio shall not
exceed the lesser of (A) the maximum Consolidated Leverage Ratio then permitted
under Section 7.1(b) and (B) 3.00 to 1.00; provided, that for purposes of any
Incremental Loans established pursuant to this Section 2.24, (i) at the
Borrower’s option, the Borrower shall be deemed to have used amounts under
clause (y) prior to utilization of amounts under clause (x), and
(ii) Incremental Loans pursuant to this Section 2.24 may be incurred
simultaneously under both clauses (x) and (y) and may be utilized in a single
transaction or series of related transactions, at the Borrower’s option, by
first calculating the incurrence under clause (y) and then calculating the
incurrence under clause (x).  Any Incremental Term Loan or Incremental Revolving
Credit Commitment shall be in a minimum amount of $5,000,000 (or such lower
amount that represents all remaining Incremental Term Loan and Incremental
Revolving Credit Commitment availability under this Section 2.24(a)) and
integral multiples of $5,000,000 in excess thereof (or such lower amount that
represents all remaining Incremental Term Loan and Incremental Revolving Credit
Commitment availability under this Section 2.24(a)).

(b)Lender Election to Increase; Prospective Lenders.  At the time of sending any
such notice requesting an Incremental Term Loan or Incremental Revolving Credit
Commitments, the Borrower (in consultation with the Administrative Agent) shall
specify the time period (such period, the “Election Period”) within which each
Lender is requested to respond (which Election Period shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Lenders), and the Administrative Agent shall promptly thereafter notify each
Lender of the Borrower’s request for such Incremental Term Loan, the purpose for
which the proceeds of such requested Incremental Term Loan will be used by the
Borrower and the Election Period during which each Lender is requested to
respond to such Borrower request; provided that, if such notice indicates that
such notice is conditioned upon the occurrence of a specified event, the
Borrower may revoke such notice if such event does not occur prior to the
requested funding date (but the Borrower shall be responsible for paying any
indemnified costs pursuant to Section 2.19).  No Lender shall be obligated to
participate in any Incremental Term Loan or Incremental Revolving Credit
Commitment, and each such Lender’s determination to participate in any such
Incremental Term Loan or Incremental Revolving Credit Commitment shall be in
such Lender’s sole and absolute discretion.  Any Lender not responding by the
end of such Election Period shall be deemed to have declined to participate in
any such Incremental Term Loan or Incremental Revolving Credit Commitment.  To
the extent a sufficient number of Lenders (or their Affiliates) do not agree to
provide a requested Incremental Term Loan or Incremental Revolving Credit
Commitment on terms acceptable to the Borrower, the Borrower may invite any
prospective lender that satisfies the criteria of being an “Eligible Assignee”
and that is reasonably satisfactory to the Administrative Agent to become a
Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent in connection with the proposed
Incremental Term Loan and, if applicable, the proposed Incremental Revolving
Credit Commitment (provided that the joinder of any such “Lender” for the
purpose of providing all or any portion of any such Incremental Term Loan shall
not require the consent of any other Lender (including any other “Lender” that
is joining this Agreement) to provide all or part of such Incremental Term
Loan).  Notwithstanding anything in this Agreement to the contrary, no
prospective lender of Incremental Term Loans (other than Incremental Term Loans
that are part of a “term loan B” facility) that is not already a Lender
hereunder shall provide any Incremental Term Loan unless such lender (i)
purchases from the Revolving Lenders and assumes, in accordance with Section
10.6, Revolving Commitments and Revolving Extensions of Credit or (ii) provides
Incremental Revolving Credit Commitments, in each case, in an amount such that
such prospective lender’s Revolving Percentage equals such prospective lender’s
Term Percentage (calculated after giving pro forma effect to the incurrence of
such Incremental Term Loans and the provision of such Incremental Revolving
Credit Commitments).

70

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(c)Effective Date and Allocations.  If an Incremental Term Loan or Incremental
Revolving Credit Commitment is to be made or established in accordance with this
Section 2.24, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
Incremental Term Loan and, if applicable, Incremental Revolving Credit
Commitment among the Lenders.  The Administrative Agent shall promptly notify
the Borrower and the Lenders of the final allocation of such Incremental Term
Loan, Incremental Revolving Credit Commitment (if applicable) and the Increase
Effective Date.

(d)Conditions Precedent.  Each of the following shall be the only conditions
precedent to the making of an Incremental Term Loan and establishment of any
Incremental Revolving Credit Commitment:

(i)The Borrower shall deliver to the Administrative Agent a certificate of the
Borrower, dated as of the Increase Effective Date (in sufficient copies for each
Lender), signed by a Responsible Officer of the Borrower and certifying the
attachment of the resolutions adopted by each Loan Party, if any, approving or
consenting to such Incremental Term Loan and, if applicable, Incremental
Revolving Credit Commitment or, as applicable, the guaranty of the Obligations
of the Borrower in respect thereof.

(ii)Each of the conditions precedent set forth in Sections 5.2(a) – (c) shall be
satisfied; provided, that, with respect to any Incremental Term Loan the purpose
of which is to finance a Limited Condition Transaction, or if the Required
Lenders otherwise consent, the condition precedent in Section 5.2(a) shall be
satisfied if the Specified Representations and customary “specified acquisition
agreement representations” are true and correct in all material respects.

(iii)Except with respect to any Incremental Term Loan the purpose of which is to
finance a Limited Condition Transaction, the Borrower shall demonstrate to the
reasonable satisfaction of the Administrative Agent (including by delivery of
the Compliance Certificate contemplated by clause (iv) immediately below) that:

(A)the minimum Consolidated Fixed Charge Coverage Ratio, calculated as of the
last day of the most recently completed fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 (or, prior to the date
financial statements are first delivered to the Administrative Agent pursuant to
Section 6.1, as set forth in the Pro Forma Financial Statements), but giving
effect, on a pro forma basis, to the requested Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment (as if such requested
Incremental Term Loan had been made on such day and assuming the full amount
available under any Incremental Revolving Credit Commitment is drawn), shall be
no less than the minimum Consolidated Fixed Charge Coverage Ratio required
pursuant to Section 7.1(a) to have been maintained as of such day; and

(B)the maximum Consolidated Leverage Ratio, calculated as of the last day of the
most recently completed fiscal quarter for which financial statements have been
delivered pursuant to Section 6.1 (or, prior to the date financial statements
are first delivered to the Administrative Agent pursuant to Section 6.1, as set
forth in the Pro Forma Financial Statements), but giving effect, on a pro forma
basis, to the requested Incremental Term Loan and, if applicable, Incremental
Revolving Credit Commitment (as if such requested Incremental Term Loan had been
made on such day and assuming the full amount available under any Incremental
Revolving Credit Commitment is drawn), shall be no greater than  the maximum
Consolidated Leverage Ratio required by Section 7.1(b) to have been observed as
of such day.

71

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(iv)The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate certifying as to compliance with the requirements of clauses (ii)
and (iii) above, together with all reasonably detailed calculations evidencing
compliance with clause (iii) above.

(v)The Borrower shall (x) deliver to any Lender providing any portion of any
such newly requested Incremental Term Loan or Incremental Revolving Credit
Commitment any new or replacement Notes requested by such Lender, and (y) have
executed any amendments to this Agreement and the other Loan Documents as may be
reasonably required by the Administrative Agent to effectuate the provisions of
this Section 2.24, including, if applicable, any amendment that may be necessary
to ensure and demonstrate that the Liens and security interests granted by the
Loan Documents are perfected under the UCC or other applicable law to secure the
Obligations in respect of such Incremental Term Loans and, if applicable,
Incremental Revolving Credit Commitments.

(vi)The Borrower shall have paid to the Administrative Agent any fees (including
any upfront fees) required to be paid pursuant to the terms of any fee letter in
connection with such Incremental Term Loan and, if applicable, Incremental
Revolving Credit Commitment and shall have paid to any Lender any fees required
to be paid to such Lender in connection with such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment.

(vii)Solely in connection with any such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment that is being requested by
the Borrower for the sole purpose of financing the consideration payable by the
Borrower in connection with a Permitted Acquisition undertaken from and after
the Restatement Date and except with respect to any Limited Condition
Transaction, the Borrower shall demonstrate to the reasonable satisfaction of
the Administrative Agent that the Borrower has complied with all requirements
set forth in Section 7.7(m) with respect to such Permitted Acquisition.

(e)Distribution of Revised Commitments Schedule.  The Administrative Agent shall
promptly distribute to the parties an amended Schedule 1.1A (which shall be
deemed incorporated into this Agreement), to reflect the addition of any new
Lenders that have provided a portion of any such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment, and the respective Term
Percentages of the Term Lenders resulting therefrom and Revolving Percentages of
the Revolving Lenders resulting therefrom.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.16 or Section 10.1 to the contrary.

(g)Incremental Loans as Loans.  Subject to the provisions of clause (h) of this
Section 2.24, any Incremental Term Loans provided pursuant to a Term Commitment
Increase shall, for purposes of principal repayment and interest, be treated
substantially the same as the Initial Term Loans funded on the Restatement Date,
and shall be made on the same terms (including with respect to pricing, and
maturity date) as the Initial Term Loans. Any Incremental Revolving Credit
Commitments and Incremental Revolving Loans shall, for purposes of principal
repayment and interest, be treated the same as the Revolving Commitments and
Revolving Loans on the Restatement Date, and shall be made on the same terms
(including with respect to pricing, commitment fees and maturity date) as the
Revolving Loans and the Revolving Commitments in effect on the Restatement Date.

(h)Terms of Incremental Loans.  The Incremental Term Loans provided pursuant to
a Term Commitment Increase shall, for purposes of prepayments, be treated
substantially the same as any previously funded Term Loans and shall have the
same terms as such previously funded Term Loans, except as may be mutually
agreed among the Borrower, the Administrative Agent and the Required Lenders
(not

72

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

to be unreasonably withheld or delayed); provided that, in any case, (x) no
Incremental Term Loan shall have a final maturity date that is earlier than the
Term Loan Maturity Date, (y) the amortization schedule relating to any
Incremental Term Loan provided pursuant to a Term Commitment Increase shall not
have a weighted average life to maturity that is shorter than the remaining
weighted average life to maturity of any previously funded Term Loan, and (z) to
the extent the initial yield (including any original issue discount or similar
yield-related discounts, deductions or payments but excluding any customary
arrangement or commitment fees payable to the Administrative Agent) applicable
to any Incremental Term Loan is higher than the initial yield applicable to such
previously funded Term Loans (without giving effect to the application of any
Default Rate), by more than 0.50%, the Borrower shall enter into an amendment to
this Agreement to increase the Applicable Margin applicable to previously funded
Term Loans other than such Incremental Term Loan, to the extent necessary so
that the Applicable Margin on such Incremental Term Loan is no more than 0.50%
greater than the applicable margin related to such previously funded Term Loans
(the “MFN Protection”).

Section 3
LETTERS OF CREDIT

3.1L/C Commitment

.

(a)Subject to the terms and conditions hereof, each Issuing Lender agrees to
issue letters of credit (each, a “Letter of Credit” and, collectively, the
“Letters of Credit”) for the account of the Borrower on any Business Day during
the Letter of Credit Availability Period in such form as may reasonably be
approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, either the L/C Exposure would exceed the Total L/C
Commitments or the Available Revolving Commitments would be less than
zero.  Each Letter of Credit shall (i) be denominated in Dollars, Euros or
Canadian Dollars, and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the Letter of Credit Maturity Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).  For the avoidance of doubt,
(i) no commercial letters of credit shall be issued by any Issuing Lender to any
Person under this Agreement and (ii) the obligations of the Issuing Lender under
Section 3 remain in effect regardless of the existence of the Suspension Period.

(b)No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if:

(i)such issuance would conflict with, or cause such Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to such Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated) not in effect on the Restatement
Date, or shall impose upon such Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Restatement Date and which such Issuing
Lender in good faith deems material to it;

(iii)such Issuing Lender has received written notice from any Lender, the

73

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);

(iv)any requested Letter of Credit is not in form and substance acceptable to
such Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
such Issuing Lender;

(v)such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi)except as otherwise agreed by the Administrative Agent and such Issuing
Lender, such Letter of Credit is in an initial face amount less than the Dollar
Equivalent of $500,000; or

(vii)any Lender is at that time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to such Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate such
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.22(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2Procedure for Issuance of Letters of Credit

.  The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit for the account of the Borrower by delivering to the applicable
Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the applicable Issuing Lender, and
such other certificates, documents and other papers and information as the
applicable Issuing Lender may request.  Upon receipt of any Application, the
applicable Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall any Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the applicable Issuing Lender and the Borrower.  Each Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  Each Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance (or amendment, renewal or extension) of each Letter of
Credit (including the amount thereof).

3.3Fees and Other Charges

.

(a)The Borrower agrees to pay, in Dollars, with respect to each Existing Letter
of Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i)  a fronting fee of 0.125% per annum on the
Dollar Equivalent of the daily amount available to be drawn under each such
Letter of Credit to the applicable Issuing Lender for its own account (a “Letter
of Credit Fronting Fee”), (ii) a letter of credit fee equal to the Applicable
Margin relating to Letters of Credit multiplied by the Dollar Equivalent of the
daily amount available to be drawn under each such Letter of Credit on the
drawable amount of such Letter of Credit to the Administrative Agent for the
ratable account of the L/C Lenders (determined in accordance with their
respective L/C Percentages) (a “Letter of Credit Fee”), and (iii) each Issuing
Lender’s standard and reasonable fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued for the account of (or at
the request of) the Borrower or

74

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

processing of drawings thereunder (the fees in this clause (iii), collectively,
the “Issuing Lender Fees”).  The Issuing Lender Fees shall be paid when required
by the applicable Issuing Lender, and the Letter of Credit Fronting Fee and the
Letter of Credit Fee shall be payable quarterly in arrears on the last Business
Day of March, June, September and December of each year and on the Letter of
Credit Maturity Date (each, an “L/C Fee Payment Date”) after the issuance date
of such Letter of Credit.  All Letter of Credit Fronting Fees and Letter of
Credit Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(b)In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender, in Dollars, for the Dollar Equivalent of such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

(c)The Borrower shall furnish to the applicable Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as such Issuing Lender or the Administrative Agent may
require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

(d)Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the applicable Issuing Lender
pursuant to Section 3.10 shall be payable, to the maximum extent permitted by
applicable law, in accordance with Section 2.21(a)(iii)(C).

(e)All fees payable pursuant to this Section 3.3 shall be fully-earned on the
date paid and shall not be refundable for any reason.

3.4L/C Participations; Existing Letters of Credit

.

(a)L/C Participations.  Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce such Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in such Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by such Issuing Lender thereunder.  Each L/C
Lender agrees with such Issuing Lender that, if a draft is paid under any Letter
of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against such Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(b)Existing Letters of Credit.  On and after the Restatement Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes

75

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

of being secured by the Collateral, a Letter of Credit outstanding under this
Agreement and entitled to the benefits of this Agreement and the other Loan
Documents, and shall be governed by the applications and agreements pertaining
thereto and by this Agreement (which shall control in the event of a conflict).

3.5Reimbursement

.

(a)If any Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, such Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to such Issuing
Lender an amount equal to the Dollar Equivalent of the entire amount of such L/C
Disbursement not later than (i) the immediately following Business Day if such
Issuing Lender issues such notice before 10:00 A.M. Pacific time on the date of
such L/C Disbursement, or (ii) on the second following Business Day if such
Issuing Lender issues such notice at or after 10:00 A.M. Pacific time on the
date of such L/C Disbursement.  Each such payment shall be made to such Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds.

(b)If any Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, such Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
such Issuing Lender upon demand in Dollars at such Issuing Lender’s address for
notices specified herein an amount equal to such L/C Lender’s L/C Percentage of
the Dollar Amount of such L/C Disbursement (and the Administrative Agent may
apply Cash Collateral provided for this purpose) and upon such payment pursuant
to this paragraph to reimburse such Issuing Lender for any L/C Disbursement, the
Borrower shall be required to reimburse the L/C Lenders for such payments
(including interest accrued thereon from the date of such payment until the date
of such reimbursement at the rate applicable to Revolving Loans that are ABR
Loans plus 2% per annum) on demand; provided that if at the time of and after
giving effect to such payment by the L/C Lenders, the conditions to borrowings
and Revolving Loan Conversions set forth in Section 5.2 are satisfied, the
Borrower may, by written notice to the Administrative Agent certifying that such
conditions are satisfied and that all interest owing under this paragraph has
been paid, request that such payments by the L/C Lenders be converted into
Revolving Loans (a “Revolving Loan Conversion”), in which case, if such
conditions are in fact satisfied, the L/C Lenders shall be deemed to have
extended, and the Borrower shall be deemed to have accepted, a Revolving Loan in
the aggregate principal amount of the Dollar Equivalent of such payment without
further action on the part of any party, and the Total L/C Commitments shall be
permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that such Issuing Lender,
at its option, may effectuate a Revolving Loan Conversion regardless of whether
the conditions to borrowings and Revolving Loan Conversions set forth in
Section 5.2 are satisfied.

3.6Obligations Absolute

.  The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with the Issuing Lenders that the Issuing
Lenders shall not be responsible for, and the Borrower’s obligations hereunder
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any

76

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender.  The
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower and shall not result in any liability of such Issuing Lender to
the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save each Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that such Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (a) the issuance of
any Letter of Credit, or (b) the failure of any Issuing Lender or of any L/C
Lender to honor a demand for payment under any Letter of Credit thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of such Issuing Lender or such L/C Lender (as finally determined by a
court of competent jurisdiction).

3.7Letter of Credit Payments

.  If any draft shall be presented for payment under any Letter of Credit, the
applicable Issuing Lender shall promptly notify the Borrower and the
Administrative Agent of the date and the Dollar, Canadian Dollar, or Euro, as
applicable, amount thereof.  The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8Applications

.  To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

3.9Interim Interest

.  If any Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, then, unless either the Borrower shall have reimbursed such L/C
Disbursement in full within the time period specified in Section 3.5(a) or the
L/C Lenders shall have reimbursed such L/C Disbursement in full on such date as
provided in Section 3.5(b), in each case the unpaid amount thereof shall bear
interest for the account of such Issuing Lender, for each day from and including
the date of such L/C Disbursement to but excluding the earlier of the date of
payment by the Borrower, at the rate per annum that would apply to such amount
if such amount were a Revolving Loan that is an ABR Loan; provided that the
provisions of Section 2.13(c) shall be applicable to any such amounts not paid
when due.

3.10Cash Collateral

.

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or any Issuing Lender (i) if such Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, promptly Cash Collateralize the
then effective L/C Exposure in an amount equal to 105% of such L/C Exposure.

At any time that there shall exist a Defaulting Lender, within one Business Day
following

77

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

the request of the Administrative Agent or the applicable Issuing Lender (with a
copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to Letters of Credit (after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent.  The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lenders and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.22
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent that there exists excess Cash
Collateral; provided, however, (A) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default or during the Suspension Period, and (B) that, subject to
Section 2.22, the Person providing such Cash Collateral and the Issuing Lenders
may agree that such Cash Collateral shall not be released but instead shall be
held to support future anticipated Fronting Exposure or other obligations, and
provided further, that to the extent that such Cash Collateral was provided by
the Borrower or any other Loan Party, such Cash Collateral shall remain subject
to any security interest and Lien granted pursuant to the Loan Documents or any
applicable Bank Services Agreement or FX Contract.

3.11Additional Issuing Lenders

.  The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and such Lender or Lenders, as applicable, designate one
or more additional Lenders to act as a Letter of Credit issuing bank under the
terms of this Agreement.  Any Lender designated as a Letter of Credit issuing
bank pursuant to this paragraph shall be deemed to be an “Issuing Lender” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Lenders and such Lender.

3.12Resignation of the Issuing Lender

.  Any Issuing Lender may resign at any time by giving at least 30 days’ prior
written notice to the Administrative Agent, the Lenders and the
Borrower.  Subject

78

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

to the next succeeding paragraph, upon the acceptance of any appointment as an
Issuing Lender hereunder by a Lender that shall agree to serve as successor
Issuing Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it.  At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3.  The acceptance of any appointment as
an Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
(other than with respect to the rights of the retiring Issuing Lender with
respect to Letters of Credit issued by such retiring Issuing Lender) and
(ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the resignation of an Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letter of Credit (including,
for the avoidance of doubt, any Existing Letters of Credit).

3.13Applicability of ISP

.  Unless otherwise expressly agreed by any Issuing Lender and the Borrower when
a Letter of Credit is issued (including pursuant to any such agreement
applicable to any Existing Letter of Credit) and subject to applicable laws, the
Letters of Credit shall be governed by and subject to the rules of the ISP.

3.14Notices.  Each Issuing Lender shall furnish to the Administrative Agent,
from time to time, within a reasonable time after written request by the
Administrative Agent, a summary report on the status of the Letters of Credit
issued by such Issuing Lender, including the outstanding amount of each such
Letter of Credit, since the date of the most recent notice delivered pursuant to
this Section 3.14, any amendment to or increase or decrease in the outstanding
amount of any Letters of Credit issued by such Issuing Lender, any Letters of
Credit issued by such Issuing Lender since the date of the most recent notice
delivered pursuant to this Section 3.14 and such other information as may be
reasonably requested by the Administrative Agent.

Section 4
REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make any requested Loans on the Restatement Date and to make Loans and to
issue the Letters of Credit thereafter, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender, as to itself, each of its
Subsidiaries and each other Loan Party, as applicable, that:

4.1Financial Condition

.

(a)The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred as of the last day of the fiscal quarter of the
Borrower ended March 31, 2019) to the consummation of the Transactions.  The Pro
Forma Financial Statements have been prepared based on the best information
available to the Borrower as of the date thereof, and present fairly in all
material respects on a Pro Forma Basis the estimated and projected consolidated
financial position of Borrower and its

79

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Subsidiaries as of March 31, 2019, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(b)The Annual Financial Statements of the Borrower and the Target, reported on
by and accompanied by an unqualified report from KPMG LLP or another nationally
recognized accounting firm, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries or the
Target and its Subsidiaries as at such date (other than any qualifications as
may be required as a result of (x) an actual or prospective default or event of
default with respect to a financial covenant under this Agreement and the
definitive documentation governing any material Indebtedness (including the
financial covenants set forth in Section 7.1) or (y) the impending maturity of
any material Indebtedness), and the consolidated results of its operations and
consolidated cash flows for the respective fiscal year then ended.  The Interim
Financial Statements present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such dates, and
the consolidated results of its operations and its consolidated cash flows for
the periods then ended (subject to the absence of footnotes and normal year‑end
audit adjustments).  All such financial statements, including the related
schedules and notes thereto and all financial statements delivered by the
Borrower to the Administrative Agent pursuant to Section 6.1 have been prepared
in accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  None of any Group Member had, as of the Restatement Date, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long‑term leases or unusual forward or long‑term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that, to the extent required to be
shown in accordance with GAAP, are not reflected in the most recent financial
statements referred to in this paragraph.  During the period from March 31, 2019
to and including the Restatement Date, there has been no Disposition by any
Group Member of any material part of its business or property, except with
respect to the Acquisition.

4.2No Change

.  Since the date of the Acquisition Agreement, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3Existence; Compliance with Law

.  Each Loan Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or incorporation, as
applicable, (b) has the power and authority, and the legal right, to own and
operate its material property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
as a foreign corporation or other organization and in good standing under the
laws of each jurisdiction where the failure to be so qualified could reasonably
be expected to have a Material Adverse Effect, and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest could not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

4.4Power, Authorization; Enforceable Obligations

.  Each Loan Party and Enterasys has the power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Loan Party and Enterasys has taken all necessary organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement.  No
Governmental Approval or consent or authorization of, filing with, notice to or
other act by or in respect of, any other Person is required in connection with
the extensions of credit hereunder or in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Part A of

80

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Schedule 4.4, which Governmental Approvals, consents, authorizations, filings
and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19, (iii) Governmental Approvals
described in Part B of Schedule 4.4, and (iv) any approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto or Enterasys, as applicable.  This
Agreement constitutes, and each other Loan Document constitutes or, upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto or Enterasys, as applicable, enforceable against each such
Loan Party or Enterasys, as applicable, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and principles
of good faith and fair dealing (whether enforcement is sought by proceedings in
equity or at law).

4.5No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, consummation of the Transactions,
the borrowings hereunder and the use of the proceeds thereof will not violate
any material Requirement of Law (except as set forth in Schedule 4.5 but
including any Operating Document of any Loan Party and Enterasys) or any
material Contractual Obligation of any Loan Party or Enterasys and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any material Requirement of Law or
any such material Contractual Obligation (other than the Liens created by the
Security Documents).  No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.  Neither the absence of obtaining the Governmental
Approvals described in Part B of Schedule 4.4, nor any violation of any of the
Requirements of Law referenced in Schedule 4.5, could reasonably be expected to
have a Material Adverse Effect.

4.6Litigation

.  No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the Transactions contemplated hereby or thereby, or (b) except as specifically
described in Schedule 4.6, that could reasonably be expected to have a Material
Adverse Effect.  There has been no adverse change in the status or financial
effect on any Group Member of the matters described in Schedule 4.6.

4.7No Default

.  No Group Member is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing,
nor shall either result from the making of a requested credit extension.

4.8Ownership of Property; Liens; Investments

.  Each Group Member has title in fee simple to, or a valid leasehold interest
in, all of its real property, and good title to, or a valid leasehold interest
in, all of its other material property, and none of such property is subject to
any Lien except as permitted by Section 7.3.  No Loan Party owns any Investment
except as permitted by Section 7.7.  No Loan Party owns any fee interest in real
estate as of the date hereof.  Section 10 of the Collateral Information
Certificate sets forth a complete and accurate list of all leases of real
property under which any Loan Party is the lessee as of the date hereof.

4.9Intellectual Property

.  Each Group Member owns, or is licensed to use, all material Intellectual
Property necessary for the conduct of its business as currently conducted.  No
claim has been asserted and is pending by any Person challenging or questioning
any Group Member’s use of any Intellectual Property or the validity or
effectiveness of any such Group Member’s Intellectual Property, nor

81

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

does the Borrower know of any valid basis for any such claim, unless such claim
could not reasonably be expected to have a Material Adverse Effect.  To the
knowledge of the Loan Parties, the use of Intellectual Property by each Group
Member, and the conduct of such Group Member’s business, as currently conducted,
does not infringe on or otherwise violate the rights of any Person, unless such
infringement could not reasonably be expected to have a Material Adverse Effect,
and, to the knowledge of the Borrower, there are no claims pending or threatened
to such effect.

4.10Taxes

.  Each Group Member has filed or caused to be filed all Federal, all income and
all other material state and other tax returns that are required to be filed by
it and has paid all material taxes shown to be due and payable by it on said
returns or on any material assessments made against it or any of its property
and all other material taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed against
any Group Member (other than Liens permitted by Section 7.3(a)), and, to the
knowledge of the Borrower, no material claim is being asserted, with respect to
any such tax, fee or other charge.  

4.11Federal Regulations

.  No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board.  If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

4.12Labor Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

4.13ERISA

(a).  (a) Except as, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect:

(i)Each Loan Party and each of its respective ERISA Affiliates are in compliance
in all material respects with all applicable provisions and requirements of
ERISA with respect to each Pension Plan, and have performed all their
obligations under each Pension Plan;

(ii)no ERISA Event has occurred or is reasonably expected to occur;

(iii)each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

(iv)as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably

82

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

be expected to cause the funding target attainment percentage to fall below 60%
as of the most recent valuation date;

(v)as of the most recent valuation date for any Pension Plan, there are no
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA) with
respect to any Pension Plans;

(vi)the execution and delivery of this Agreement and the consummation of the
Transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code; and

(b)(i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA of one or more Benefit Plans,
provided, that no Loan Party makes any representation as to any assets received
by any Loan Party from any Lender pursuant to the Loans, the Letters of Credit
or the Commitments; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (iv)
transactions by or with any Loan Party are not and will not be subject to state
statutes applicable to such Loan Party regulating investments of fiduciaries
with respect to governmental plans.

4.14Investment Company Act; Other Regulations

.  No Loan Party is an “investment company,” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  Except as set forth in Schedule 4.5, no such Loan Party is subject
to regulation under any Requirement of Law (other than Regulation X of the
Board), including the Federal Power Act, that may limit its ability to incur
Indebtedness or that may otherwise render all or any portion of the Obligations
unenforceable.  

4.15Subsidiaries

.  As of the date hereof, (a) Schedule 4.15 sets forth the name and jurisdiction
of organization of the Borrower and each Subsidiary of the Borrower and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party or Enterasys, and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any such
Subsidiary of the Borrower, except as may be created by the Loan Documents and
except as are disclosed on Schedule 4.15.

4.16Use of Proceeds

.  The proceeds of the Term Loans and the Revolving Loans shall be used (a) on
the Restatement Date, to finance the Acquisition and the Refinancing, (b) to
finance Permitted Acquisitions from and after the Restatement Date, (c) to pay
related fees and expenses in connection with each of the foregoing, and (d) for
general corporate purposes.  All or a portion of the proceeds of the Revolving
Loans, Swingline Loans and the Letters of Credit, shall be used for general
corporate purposes.

4.17Environmental Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a)Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and,
to the knowledge of the Borrower, have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or could give rise to
liability under, any Environmental Law;

83

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(b)no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

(f)the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18Accuracy of Information, Etc.

  No written statement or information contained in this Agreement, any other
Loan Document or any other document, certificate or statement furnished by or on
behalf of any Loan Party or Enterasys to the Administrative Agent or the
Lenders, or any of them, for use in connection with the Transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished when
taken as a whole, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party or Enterasys that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the Transactions contemplated hereby and by the other Loan Documents.  

4.19Security Documents

.  Subject to the terms of Sections 5.1 and 5.3, the Security Documents are
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a

84

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof.  In the case of the Pledged Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and, in the case of the other
Collateral constituting personal property described in the Security Documents,
when financing statements and other filings specified on Schedule 4.19(a) in
appropriate form are filed in the offices specified on Schedule 4.19(a), the
Administrative Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties and Enterasys in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3).

4.20Solvency

.  The Borrower, taken individually, and the Loan Parties, taken as a whole,
are, and after giving effect to, as applicable, the consummation of the
Transactions and the incurrence of all Indebtedness, Obligations and obligations
being incurred in connection herewith and therewith, will be and will continue
to be, Solvent.

4.21Designated Senior Indebtedness

.  The Loan Documents and all of the Obligations have been deemed “Designated
Senior Indebtedness” or a similar concept thereto, if applicable, for purposes
of any other Indebtedness of the Loan Parties.

4.22Insurance

.  All insurance maintained by the Loan Parties is in full force and effect, all
premiums have been duly paid, no Loan Party has received notice of violation or
cancellation thereof, and there exists no default under any requirement of such
insurance.  Each Loan Party maintains, with financially sound and reputable
insurance companies, insurance on all its property (and also with respect to its
foreign receivables) in at least such amounts and against at least such risks
(but including in any event public liability and product liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

4.23No Casualty

.  No Loan Party has received any notice of, nor does any Loan Party have any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any material portion of its property.

4.24OFAC

.  No Loan Party, nor, to the knowledge of any Responsible Officer of any Loan
Party, any Related Party, (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five years) engaged in any transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction.  No Loan, nor the proceeds
from any Loan, has been used, directly or, to the knowledge of any Responsible
Officer of the Borrower, indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Lead Arranger, the Administrative Agent, any
Issuing Lender or the Swing Line Lender) of Sanctions.

4.25Anti-Corruption Laws

.  The Borrower and its Subsidiaries have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

85

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

4.26EEA Financial Institution

.  No Loan Party is an EEA Financial Institution or a Covered Entity.

4.27Beneficial Ownership Certification

.  To the extent delivered, the information included in the Beneficial Ownership
Certification most recently delivered to each Lender is true and correct in all
respects.

Section 5
CONDITIONS PRECEDENT

5.1Conditions to Effectiveness of this Agreement

.  The effectiveness of this Agreement and the obligation of each Lender to make
its extension of credit hereunder on the Restatement Date shall be subject to
the satisfaction or waiver, prior to or concurrently with the making of each
such extension of credit on the Restatement Date, of the following conditions
precedent:

(a)This Agreement.  The Administrative Agent shall have received in form and
substance satisfactory to the Administrative Agent, this Agreement, executed and
delivered by the Borrower;

(b)Specified Acquisition Agreement Representations and Specified
Representations.  The Specified Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects
(except in the case of any Specified Acquisition Agreement Representation or
Specified Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that to the extent that any of the Specified Representations are
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the definition thereof shall be a
Company Material Adverse Effect (as defined in the Acquisition Agreement) for
purposes of any such representations and warranties made or deemed made on, or
as of, the Restatement Date (or any date prior thereto).

(c)Secretary’s Certificates; Certified Operating Documents; Good Standing
Certificates.  The Administrative Agent shall have received a certificate of
each Loan Party and Enterasys, dated the Restatement Date and executed by the
Secretary, managing member or equivalent officer of such Person, substantially
in the form of Exhibit C, with appropriate insertions and attachments, including
(i) the Operating Documents of such Person (and, for the avoidance of doubt, the
certificate of incorporation (or equivalent) of the applicable Person shall be
certified by the Governmental Authority of the respective jurisdiction in which
such Person is organized), (ii) in the case of the Borrower, the relevant board
resolutions or written consents adopted by the Borrower for purposes of
authorizing the Borrower to enter into and perform the Loan Documents, (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Person who have been authorized by such resolutions and/or written consents
to execute Loan Documents on behalf of such Person and (iv) a good standing
certificate for such Person certified as of a recent date by the appropriate
Governmental Authority of its respective jurisdiction of organization.

(d)Responsible Officer’s Certificate.  The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower, dated as
of the Restatement Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the conditions set forth

86

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

clauses (b), (j) and (m) of this Section 5.1 have been satisfied.

(e)Collateral Matters.

(i)Lien Searches.  The Administrative Agent shall have received the results of
recent lien searches in each jurisdiction where any Loan Party or Enterasys was
formed or organized, and such searches shall reveal no liens on any of the
assets of such Person except for Liens permitted by Section 7.3 or liens to be
discharged on or prior to the Restatement Date (which liens shall be discharged
pursuant to documentation reasonably satisfactory to the Administrative Agent).

(ii)Pledged Stock; Stock Powers; Pledged Notes.  Subject to the last paragraph
of this clause (e) and Section 5.3, to the extent required to be delivered
pursuant to the Guarantee and Collateral Agreement or the Enterasys Pledge
Agreement, the Administrative Agent shall have received original versions of
(A) any certificates representing equity interests (that do not constitute
Excluded Assets), together with an undated stock power or other instrument of
transfer for each such certificate executed in blank by a duly authorized
officer of the applicable Loan Party or Enterasys, and (B) each promissory note
(if any) (that does not constitute an Excluded Asset), endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
applicable Loan Party.

(iii)Filings, Registrations, Recordings, Agreements, Etc.  To the extent not
having been made prior to the Restatement Date or, as applicable, delivered to
the Administrative Agent prior to the Restatement Date, each document (including
any UCC financing statements, landlord access agreements and/or bailee waivers)
required by the Loan Documents or under applicable law or reasonably requested
by the Administrative Agent to be filed, executed, registered or recorded to
create in favor of the Administrative Agent (for the ratable benefit of the
Secured Parties) a perfected Lien on any Collateral (and not Excluded Assets) as
of the Restatement Date, prior and superior in right and priority to any Lien in
such Collateral held by any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall have been executed (if applicable)
and delivered to the Administrative Agent in proper form for filing,
registration or recordation.

Notwithstanding the foregoing or anything to the contrary, to the extent any
security interest in the Collateral or any deliverable related to the perfection
of security interests in the Collateral (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement,
USPTO filings or the possession of stock certificates of any Material Domestic
Subsidiary (to the extent, with respect to the Target Loan Parties, such stock
certificates are received from the Target on or prior to the Restatement Date))
is not or cannot be provided and/or perfected on the Restatement Date (1)
without undue burden or expense or (2) after the Borrower’s use of commercially
reasonable efforts to do so, then the provision and/or perfection of such
security interests or deliverable shall not constitute a condition precedent to
the obligation of each Lender to make its extension of credit on the Restatement
Date but shall be required to be delivered after the Restatement Date pursuant
to arrangements and timing to be mutually agreed by the Administrative Agent and
the Borrower (but in any event no earlier than 90 days after Restatement Date or
such longer period as may be agreed by the Administrative Agent in its
reasonable discretion).

(f)The Refinancing and Lien Release Documents.  Prior to or substantially
concurrently with the initial credit extension on the Restatement Date, all
indebtedness under that certain Credit Agreement, dated as of February 18, 2016,
among the Target, the lenders party thereto and Silicon Valley Bank, as
administrative agent (as amended, restated, amended and restated, supplemented
or modified through the Restatement) (other than Existing Letters of Credit that
have been deemed issued hereunder) shall have been paid in full, and all
commitments, security interests, and guarantees in

87

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

connection therewith have been terminated and released, or mechanics reasonably
acceptable to the Administrative Agent for such termination or release shall
have been agreed (the “Refinancing”).

(g)Insurance.  Subject to Section 5.3 and the last paragraph of clause (e)
above, the Administrative Agent shall have received, after giving effect to the
consummation of the Transactions and to the extent not having been delivered to
the Administrative Agent previously, insurance certificates satisfying the
requirements of Section 6.5 hereof and Section 5.2(b) of the Guaranty and
Collateral Agreement.

(h)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Restatement Date pursuant to the
Commitment Letter and the Fee Letter and reasonable and documented out-of-pocket
expenses required to be paid on the Restatement Date pursuant to the Commitment
Letter, to the extent invoiced at least three (3) Business Days prior to the
Restatement Date.  All such amounts will be paid with proceeds of Loans made on
the Restatement Date and will be reflected in the Flow of Funds Agreement.

(i)Legal Opinions.  The Administrative Agent shall have received a customary
legal opinion of Latham & Watkins LLP, as counsel for the Borrower.

(j)Consummation of Acquisition.  Substantially concurrently with the funding of
the Initial Term Loans, the Acquisition shall be consummated, in all material
respects, in accordance with the terms of the Acquisition Agreement, but without
giving effect to any amendments, waivers or consents that are materially adverse
to the interests of the Lead Arrangers and the Lenders (in their capacities as
such) without the consent of the Lead Arrangers and the Lenders, such consent
not to be unreasonably withheld, delayed or conditioned (it being understood and
agreed that (a) any reduction in the purchase price of, or consideration for,
the Acquisition under the Acquisition Agreement of less than 10% shall not be
deemed materially adverse to the interests of the Lenders or the Lead Arrangers,
(b) any increase in the purchase price of, or consideration for, the Acquisition
under the Acquisition Agreement shall not be deemed materially adverse to the
interests of the Lenders or the Lead Arrangers so long as such increase is
funded by amounts permitted to be drawn under this Agreement or balance sheet
cash and (c) any supplement, amendment, modification, waiver or consent that
includes any modifications to the definition of Company Material Adverse Effect
(as defined in the Acquisition Agreement) shall be deemed to be materially
adverse to the interests of the Lead Arrangers and the Lenders); provided, that
the Lead Arrangers and the Lenders shall be deemed to have consented to any
amendments, waivers or consents to the extent the Lead Arrangers or the Lenders
do not object in writing thereto within three (3) Business Days of receipt of
notice thereof.

(k)Borrowing Notices.  The Administrative Agent shall have received, (i) in
respect of the Initial Term Loans to be made on the Restatement Date, a
completed Notice of Borrowing executed by the Borrower and otherwise complying
with the requirements of Section 2.2, and (ii) in respect of any Revolving Loans
to be made on the Restatement Date, a completed Notice of Borrowing executed by
the Borrower and otherwise complying with the requirements of Section 2.5.

(l)Restatement Date Solvency Certificate.  The Administrative Agent shall have
received a Restatement Date Solvency Certificate from the chief financial
officer or treasurer of the Borrower, substantially in the form of Exhibit C to
the Commitment Letter.

(m)No Material Adverse Effect.  There shall not have occurred and be continuing
since the date of the Acquisition Agreement any event or condition that has had
or that could be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect.

(n)Patriot Act, etc.  The Administrative Agent and each Lender shall have
received,

88

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

at least three (3) Business Days prior to the Restatement Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, in each case to the extent
requested of the Borrower at least fifteen (15) Business Days prior to the
Restatement Date.

(o)Beneficial Ownership Certification. At least three (3) Business Days prior to
the Restatement Date, the Borrower, if it qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, shall have delivered to each Lender a
Beneficial Ownership Certification in relation to Borrower, to the extent
requested of the Borrower at least fifteen (15) Business Days prior to the
Restatement Date.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement (whether or not on the
Restatement Date or pursuant to an Addendum and an Assignment and Assumption)
and made Loans to the Borrower on the Restatement Date or thereafter shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent (or made available) by the Administrative
Agent to such Lender for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Lender, unless an officer of the Administrative Agent
responsible for the Transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Restatement Date specifying such
Lender’s objection thereto and either such objection shall not have been
withdrawn by notice to the Administrative Agent to that effect on or prior to
the Restatement Date or, if any extension of credit on the Restatement Date has
been requested, such Lender shall not have made available to the Administrative
Agent on or prior to the Restatement Date such Lender’s Revolving Percentage or
Term Percentage, as the case may be, of such requested extension of credit.

5.2Conditions to Each Extension of Credit

.  The agreement of each Lender to make any extension of credit requested to be
made by it hereunder on any date (including its Loans disbursed on the
Restatement Date (except with respect to clause (a) and (d)) but excluding
(x) any Revolving Loan Conversion, (y) any conversion of a Eurodollar Loan into
an ABR Loan pursuant to Section 2.11(a) and (z) any continuation of Loans
pursuant to Section 2.11(b)) is subject to the satisfaction of the following
conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by each Loan Party and Enterasys in or pursuant to any Loan Document
(i) that is qualified by materiality shall be true and correct, and (ii) that is
not qualified by materiality, shall be true and correct in all material
respects, in each case, on and as of such date as if made on and as of such
date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all respects or all material respects, as
required, as of such earlier date.

(b)Availability.  With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c)Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(d)No Default.  No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

89

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(e)Suspension Period. If the Suspension Period is in effect, (i) with respect to
any borrowing of Revolving Loans the conditions for such borrowing set forth in
the second paragraph of Section 2.5 will be satisfied after giving effect to
such borrowing, and (ii) with respect to any borrowing of Swingline Loans the
conditions for such borrowing set forth in the second paragraph of Section 2.6
will be satisfied after giving effect to such borrowing.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding (x) any Revolving Loan
Conversion, (y) any conversion of a Eurodollar Loan into an ABR Loan pursuant to
Section 2.11(a) and (z) any continuation of Loans pursuant to Section 2.11(b))
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit, Revolving Loan Conversion or conversion, as
applicable, that the conditions contained in this Section 5.2 have been
satisfied.

5.3Post-Closing Conditions Subsequent

.  Notwithstanding anything to the contrary set forth in this Agreement, the
Borrower agrees to deliver to the Administrative Agent, on behalf of the
Lenders, the documents set forth on Schedule 5.3, in form and substance
reasonably satisfactory to the Administrative Agent, and/or take the actions set
forth on Schedule 5.3, in a manner reasonably acceptable to the Administrative
Agent, on or before the deadlines set forth on Schedule 5.3 (as such deadlines
may be extended by the Administrative Agent in its reasonable discretion). To
the extent there is any conflict between the provisions of any Loan Document and
Schedule 5.3, the provisions of Schedule 5.3 shall control.  To the extent any
representation and warranty contained herein or in any other Loan Document would
not be true or any provision of any covenant contained herein or in any other
Loan Document would be breached because the foregoing actions were not taken on
the Restatement Date, the respective representation and warranty shall be
required to be true and correct in all material respects and the respective
covenant complied with at the time the respective action is taken (or was
required to be taken) in accordance with this Section 5.3 (and the corresponding
Schedule 5.3).

Section 6
AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:

6.1Financial Statements

.  Furnish to the Administrative Agent, with sufficient copies for distribution
to each Lender:

(a)asAnnual Financial Reporting.  As soon as available, but in any event within
(i) 90 days after the end of each fiscal year of the Borrower or, (ii) if the
Borrower is a publicly traded company and has been granted an extension by the
SEC with respect to any fiscal year of the Borrower permitting the late filing
by the Borrower of any annual report on form 10-K, the earlier of (x) 120 days
after the end of such fiscal year of the Borrower and (y) the last day of such
extension period, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income and of cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (other than
any qualifications as may be required as a result of (x) an actual or
prospective default or event of default with respect to a financial covenant
under this Agreement and the definitive documentation governing any material
Indebtedness (including the financial covenants set forth in Section 7.1) or (y)
the impending maturity of any material Indebtedness), by KPMG LLP or other
independent certified public accountants of nationally recognized standing;

90

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(b)asQuarterly Financial Reporting.  As soon as available, but in any event
within (i) 45 days after the end of each of the first three fiscal quarterly
periods of each fiscal year of the Borrower (commencing with the fiscal quarter
ended September 30, 2019) and, with respect to the reports described in clauses
(B) and (C) below, 45 days after the end of each fiscal quarterly period of each
fiscal year of the Borrower occurring during the Suspension Period or, (ii) if
the Borrower is a publicly traded company and has been granted an extension by
the SEC with respect to any fiscal quarter of the Borrower permitting the late
filing by the Borrower of any quarterly report on form 10-Q, the earlier of
(x) 60 days after the end of such fiscal quarter of the Borrower and (y) the
last day of such extension period, (A) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such fiscal
quarter and the related unaudited consolidated statements of income and of cash
flows for such fiscal quarter and the portion of the fiscal year through the end
of such fiscal quarter, setting forth in each case in comparative form the
figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments);, (B) an unaudited report showing the consolidated net revenues
(determined in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries arising from or attributable to the sale of products and services
for such fiscal quarter (excluding revenues arising from or attributable to any
unusual or extraordinary transactions of any kind), and (C) an unaudited report
showing (x) Consolidated EBITDA for the four fiscal quarter period ending on the
last day of such fiscal quarter and (y) Consolidated EBITDA for, as applicable,
the one fiscal quarter period ending June 30, 2020, the two fiscal quarter
period ending September 30, 2020, the three fiscal quarter period ending
December 31, 2020 and the four fiscal quarter period ending March 31, 2021 (in
each case, in respect of the period ending on such date); and

(c)Monthly Financial Reporting During Suspension Period.  During the Suspension
Period, as soon as available, but in any event within (i) ten (10) Business Days
after the last day of each calendar month occurring during the Suspension Period
(other than the third calendar month of each fiscal quarter) and (ii) fifteen
(15) Business Days after the last day of the third calendar month of each fiscal
quarter (except that the items referred to in clause (B) and (C) below shall be
furnished within ten (10) Business Days after last day of such third calendar
month), each of the following: (A) the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such calendar
month and the related unaudited consolidated statements of income and of cash
flows for such calendar month and the portion of the fiscal year through the end
of such calendar month, certified by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments);
(B) an unaudited report showing the aggregate amount of Worldwide Cash of the
Borrower and its consolidated Subsidiaries as of the close of business on the
last day of such calendar month; and (C) with respect to each of the calendar
months ending April 30, 2020 and May 31, 2020 only, an unaudited report showing
the consolidated net revenues (determined in accordance with GAAP) of the
Borrower and its consolidated Subsidiaries arising from or attributable to the
sale of products and services for, respectively, the one-month period ending
April 30, 2020 and the two-month period ending May 31, 2020 (in each case
excluding revenues arising from or attributable to any unusual or extraordinary
transactions of any kind).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be

91

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto,
either: (i) on the Borrower’s website on the Internet at the website address
listed in Section 10.2; or (ii) when such documents are posted electronically on
the Borrower’s behalf on an internet or intranet website to which each Lender
and the Administrative Agent has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent), if any; provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until written request to cease delivering paper copies is
given by the Administrative Agent or such Lender; and (B) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents and provide to the
Administrative Agent by email electronic versions (i.e. soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.2Certificates; Reports; Other Information

.  Furnish to the Administrative Agent, for distribution to each Lender:

(a)concurrently with the delivery of any financial statements pursuant to
Section 6.1, and with respect to the last day of the applicable fiscal quarter
or year to which such financial statements relate, a reasonably detailed report
(in form and substance reasonably satisfactory to the Administrative Agent) that
details the respective amounts of cash, Cash Equivalents and Investments held as
of such date by each Subsidiary of the Borrower that is not a Loan Party as of
such date;

(b)concurrently with the delivery of any financial statements required to be
delivered pursuant to Section 6.1, (A) a certificate of a Responsible Officer
stating that, to the best of such Responsible Officer’s knowledge, each Loan
Party and Enterasys during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (B) a Compliance Certificate (1) containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
applicable fiscal quarter or fiscal year of the Borrower (other than compliance
with Sections 7.1(a) and 7.1(b) with respect to the fiscal quarter ending March
31, 2020), as the case may be, and (2) to the extent not previously disclosed to
the Administrative Agent, containing, (i) as applicable, a description of any
change in the jurisdiction of organization of any Loan Party or Enterasys and a
list of any Intellectual Property, Chattel Paper (as defined in the Guarantee
and Collateral Agreement), Commercial Tort Claim (as defined in the Guarantee
and Collateral Agreement) and Letter-of-Credit Rights (as defined in the
Guarantee and Collateral Agreement) issued to or acquired by any Loan Party
since the date of the most recent Compliance Certificate delivered pursuant to
this Section 6.2(b)(B) and (ii) a description of each event, condition or
circumstance during the last fiscal quarter or fiscal year covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.10(c)
(to the extent notice of such event has not been previously furnished to the
Administrative Agent);

(c)as soon as available, and in any event no later than 75 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower beginning on July 1, 2019), a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance

92

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

sheet of the Borrower and its Subsidiaries as of the end of each fiscal quarter
of such fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect (it being recognized by the Administrative Agent and the Lenders that
any projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of delivery of the applicable projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results);

(d)promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof (other than routine comment letters
from the staff of the SEC relating to the Borrower’s filings with the SEC) if,
and only to the extent that such Loan Party or Subsidiary may provide such
information in accordance with any applicable Requirements of Law;

(e)within five days after the same are sent, copies of each annual report, proxy
or financial statement or other material report that the Borrower sends to the
holders of any class of the Borrower’s debt securities having an aggregate
principal amount in excess of $7,500,000 or public equity securities and, within
five days after the same are filed, copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file with the
SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(f)within five days after the same are sent or received, copies of all material
correspondence, material reports, material documents and other material filings
with any Governmental Authority (i) regarding any non-compliance with or any
failure to maintain any Governmental Approvals or Requirements of Law applicable
to any Loan Party or Enterasys, or (ii) that could reasonably be expected to
have a Material Adverse Effect;

(g)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.5 and the
terms of the Guarantee and Collateral Agreement, together with any supplemental
reports with respect thereto which the Administrative Agent may reasonably
request;

(h)by no later than three days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Blue Angel Asset Acquisition Document;

(i)promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request; and

(j)promptly following any request therefor, information and documentation
reasonably requested in writing by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.

93

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

6.3Payment of Obligations; Taxes

.  

(a)Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all material Taxes and material Other Taxes imposed by law on an applicable Loan
Party and Enterasys) of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

(b)File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.

6.4Maintenance of Existence; Compliance

.  (a)(i) Preserve, renew and keep in full force and effect its organizational
existence, and (ii) take all reasonable action to maintain or obtain all
Governmental Approvals and all other rights, privileges and franchises necessary
or desirable in the normal conduct of such Group Member’s business or necessary
for the performance by such Group Member of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that a failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower or any such Subsidiary) and Requirements of Law except to the
extent that a failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) comply with
all Governmental Approvals, and any term, condition, rule, filing or fee
obligation, or other requirement related thereto, except to the extent that a
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (d) use commercially reasonable efforts to obtain the Governmental
Approvals described in Part B of Schedule 4.4 within 30 days after the
Restatement Date.  Without limiting the generality of the foregoing, and except
as could not reasonably be expected to have a Material Adverse Effect, the
Borrower shall, and shall cause each of its Subsidiaries to:  (1) maintain each
Pension Plan in compliance in all respects with the applicable provisions of
ERISA, the Code or other Federal or state law; (2) cause each Pension Plan to
maintain its qualified status under Section 401(a) of the Code; (3) make all
required contributions to any Pension Plan; (4) not become a party to any
Multiemployer Plan; (5) ensure that all liabilities under each Pension Plan are
either (x) funded to at least the minimum level required by law or, if higher,
to the level required by the terms governing such Pension Plan; (y) insured with
a reputable insurance company; or (z) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant hereto; and (6) ensure that the contributions or premium
payments to or in respect of each Pension Plan are and continue to be promptly
paid at no less than the rates required under the rules of such Pension Plan and
in accordance with the most recent actuarial advice received in relation to such
Pension Plan and applicable law.

6.5Maintenance of Property; Insurance

.  

(a)Keep all material property useful and necessary in its respective business in
good working order and condition, ordinary wear and tear excepted;

(b)maintain with financially sound and reputable insurance companies insurance
on all of the property of the Borrower or such Subsidiary, as applicable, in at
least such amounts and against at least such risks (but including in any event
public liability and product liability) as are usually insured against in the
same general area by companies engaged in the same or a similar
business.  Without limiting the foregoing, (i) within 30 days after the first
date on which the Collateral includes any improved real property of any Loan
Party that is located in an area identified by the Federal Emergency Management
Agency or any successor thereto as an area having special flood hazards pursuant
to the National Flood

94

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Insurance Reform Act of 1994 or (ii) if any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, and shall cause each other Loan Party, to (x) maintain, if available,
fully paid flood hazard insurance on all such improved real property of such
Loan Party that constitutes Collateral, on such terms and in such amounts as are
required by the National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (y) furnish to the Administrative Agent
evidence of the renewal of (and payment of renewal premiums in respect of) all
such policies prior to the expiration or lapse thereof, and (z) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.

(c)(i) continue to use each of its respective material Trademarks in a manner
sufficient to maintain such material Trademark in full force free from any claim
of abandonment for non-use, (ii) maintain generally as in the past the quality
of products and services offered under each such material Trademark, (iii) use
each such material Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
any such material Trademark, and (v) not (and not knowingly permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any such material Trademark may become invalidated or impaired in any way that
could reasonably be expected to result in a Material Adverse Effect on such
Group Member;

(d)ensure that none of its respective material Patents could reasonably be
expected to become forfeited, abandoned or dedicated to the public;

(e)(i) ensure that none of its respective material Copyrights could reasonably
be expected to become invalidated or otherwise materially impaired, and
(ii) ensure that no material portion of such material Copyrights falls into the
public domain;

(f)ensure that none of its respective material Intellectual Property infringes
the Intellectual Property rights of any other Person;

(g)notify the Administrative Agent promptly if it knows, or has reason to know,
that any application or registration relating to any of its respective material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any material adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court or tribunal in any country) regarding such
Group Member’s ownership of, or the validity of, any material Intellectual
Property or such Group Member’s right to register the same or to own and
maintain the same;

(h)take all reasonable and necessary steps, including, without limitation, in
any proceeding before the U.S. Patent and Trademark Office, the U.S. Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each material application (and to
obtain the relevant registration) and to maintain each registration of its
respective material U.S. Intellectual Property, including filing of applications
for renewal, affidavits of use and affidavits of incontestability; and

(i)in the event that any of its respective material Intellectual Property is
infringed, misappropriated or diluted by a third party, take such actions as
such Group Member shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

95

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

6.6Inspection of Property; Books and Records; Discussions

.  With respect to each Loan Party, (a) keep proper books of records and account
in which full, true and correct entries in conformity with GAAP (consistently
applied as in effect from time to time) and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities, and (b) permit representatives and independent contractors of (and
reasonably selected by) the Administrative Agent or, as applicable, any Lender
to visit and inspect any of the respective properties of the Loan Parties
(provided that, with respect to any leased properties, such inspection shall not
violate the terms of the applicable lease), and examine and make abstracts from
any of their respective books and records at any reasonable time (during normal
business hours and, so long as no Event of Default has occurred and is
continuing, upon reasonable advance notice to such Loan Party) and as often as
may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Loan Parties with officers, directors
and employees of the Loan Parties and with their independent certified public
accountants; provided that (i) such inspections shall not be undertaken more
frequently than once per year, unless an Event of Default has occurred and is
continuing, in which case such inspections and audits may occur as often as the
Administrative Agent shall reasonably determine is necessary, and (ii) the scope
of any such inspection which is undertaken at any time during which an Event of
Default does not exist shall be subject to the Borrower’s reasonable review and
discretion.  

6.7Notices

.  Promptly after a Responsible Officer of the Borrower, any other Loan Party or
Enterasys, or any other officer or employee of the Borrower responsible for
administering any of the Loan Documents or monitoring compliance with any of the
provisions thereof, in any such case, obtains knowledge thereof, notify the
Administrative Agent in writing of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member that, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect; and
(ii) litigation, investigation or proceeding that may exist at any time between
any Group Member and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

(c)any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $7,500,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member, or
(iii) which relates to any Loan Document;

(d)(i)  promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after any such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $7,500,000 of any Loan Party or any
of their respective ERISA Affiliates:  (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by the
Borrower or any ERISA Affiliate to any Pension Plan that is subject to Title IV
of ERISA or Section 412 of the Code;

(ii)upon the reasonable request of the Administrative Agent after the giving,
sending or filing thereof, or the receipt thereof, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by Loan
Party or any of its respective ERISA Affiliates with the IRS

96

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

with respect to each Pension Plan; and

(iii)promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $7,500,000 of any Loan Party or any of its respective
ERISA Affiliates;

(e)(i) any Asset Sale undertaken by any Group Member, and (ii) any incurrence by
any Group Member of any Indebtedness (other than Indebtedness constituting
Loans) in a principal amount equaling or exceeding $2,500,000;

(f)any material change in accounting policies or financial reporting practices
by any Loan Party or Enterasys; and

(g)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.8Environmental Laws

.

(a)Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with, and maintain any and all licenses, approvals,
notifications, registrations or permits required by, all applicable
Environmental Laws.

(b)Except as could not reasonably be expected to result in a Material Adverse
Effect, conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

6.9Operating Accounts

.  Maintain, or cause to be maintained, the Borrower’s and its Subsidiaries’
primary domestic depository and operating accounts and securities accounts with
any Lender or an Affiliate of any Lender.

6.10Audits.  At reasonable times, on five Business Days’ prior notice (provided
that no notice shall be required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information (provided that with respect to any leased property,
such inspection shall not violate the terms of the applicable lease).  The
foregoing inspections and audits shall be at the Borrower’s expense, and the
charge therefor shall be $1,000 per person per day (or such reasonably higher
amount as shall represent the Administrative Agent’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.  Such inspections
and audits shall not be undertaken more frequently than once per year, unless an
Event of Default has occurred and is continuing, in which case such inspections
and audits shall occur as often as the Administrative Agent shall reasonably
determine is necessary.  In addition, the scope of any such inspection and any
such audit, in any such case, which is

97

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

undertaken at any time during which an Event of Default does not exist, shall be
subject to the Borrower’s reasonable review and discretion.

6.11Additional Collateral, Etc.

 

(a)With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Restatement
Date by any Loan Party or Enterasys (other than (x) any property described in
paragraph (b) or (c) below, and (y) any property subject to a Lien expressly
permitted by Section 7.3(g)) as to which the Administrative Agent, for the
ratable benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, the Enterasys Pledge Agreement or such other
documents as the Administrative Agent may reasonably deem necessary or advisable
to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement, the Enterasys Pledge Agreement or by law or as may be
requested by the Administrative Agent.

(b)With respect to any new direct or indirect Material Domestic Subsidiary of
the Borrower created or acquired after the Restatement Date (including any such
Material Domestic Subsidiary acquired pursuant to a Permitted Acquisition, and
including any Immaterial Subsidiary existing as of the Restatement Date which
becomes a Material Domestic Subsidiary after the Restatement Date), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority security interest and
Lien in the Capital Stock of such new Material Domestic Subsidiary that is owned
directly or indirectly by the Borrower, (ii) deliver to the Administrative Agent
such documents and instruments as may be reasonably required to grant, perfect,
protect and ensure the priority of such security interest, including but not
limited to, the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or any other applicable Loan Party, (iii) cause such new
Material Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement as a Grantor and a Guarantor thereunder, (B) to take such
actions as are necessary or advisable in the opinion of the Administrative Agent
to grant to the Administrative Agent for the ratable benefit of the Secured
Parties a perfected first priority security interest and Lien in the Collateral
described in the Guarantee and Collateral Agreement, with respect to such new
Material Domestic Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of the
secretary (or other equivalent officer) of such Material Domestic Subsidiary of
the type described in Section 5.1(c), in form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions addressing such matters as the Administrative Agent may reasonably
specify, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c)With respect to any new First Tier Foreign Subsidiary or any First Tier
Foreign Subsidiary Holding Company, as applicable, created or acquired after the
Restatement Date by any Loan Party or Enterasys, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or the Enterasys Pledge Agreement as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the ratable benefit of the

98

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Secured Parties, a perfected first priority security interest and Lien in the
Capital Stock of such new First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company, as applicable, that is owned by any such Loan Party
or Enterasys (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new First Tier Foreign Subsidiary
(other than the Irish Guarantor) or First Tier Foreign Subsidiary Holding
Company (other than the Irish Guarantor), as applicable, be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock (if certificated), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party or Enterasys, and take such other action (including, as applicable, the
delivery of any Foreign Pledge Documents reasonably requested by the
Administrative Agent) as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(d)Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $750,000 of Collateral is stored or located, in each
case, if requested by the Administrative Agent, which agreement or letter, in
any such case, shall contain a waiver or subordination of all Liens or claims
that the landlord or bailee may assert against the Collateral at that location,
and shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent.  After the Restatement Date, no real property or warehouse
space shall be leased by any Loan Party and no Inventory shall be shipped to a
processor or converter under arrangements established after the Restatement
Date, without the prior written consent of the Administrative Agent or unless
and until a reasonably satisfactory landlord agreement or bailee letter, as
appropriate, if requested by the Administrative Agent, shall first have been
obtained with respect to such location.  Each Loan Party shall pay and perform
its material obligations under all leases and other agreements with respect to
each leased location or public warehouse where any Collateral is or may be
located.

(e)Not later than 120 days (or such longer period as the Administrative Agent
may agree in writing in its discretion) after (i) any Material Real Property is
acquired by a Loan Party after the Restatement Date or (ii) an entity becomes a
Loan Party if such entity owns Material Real Property at the time it becomes a
Loan Party, cause such Material Real Property to be subject to a Lien and
Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Loan Documents and to
otherwise comply with the requirements of the Loan Documents.  Notwithstanding
anything to the contrary contained in this Section 6.11(e), prior to the
execution of any Mortgage for any such Material Real Property, (x) the Borrower
shall deliver to the Administrative Agent advance notice of the address of any
such Material Real Property and (y) the Administrative Agent shall provide the
Lenders with at least 45 days’ prior written notice of the address of such
Material Real Property (it being understood that the Administrative Agent shall
not be responsible for or have a duty to ascertain or inquire into the accuracy
of any such address, nor shall the Administrative Agent be responsible or liable
to the Lenders for any failure to provide any such notice).

(f) With respect to the Irish Guarantor, promptly (i) cause the Irish Guarantor
(A) to become a party to the Guarantee and Collateral Agreement as a Grantor and
a Guarantor thereunder, (B) to take such actions as are necessary or advisable
in the opinion of the Administrative Agent to grant to the Administrative Agent
for the ratable benefit of the Secured Parties a perfected first priority
security interest and Lien in the Collateral described in the Guarantee and
Collateral Agreement, with respect to the Irish Guarantor, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested

99

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

by the Administrative Agent, and the filing of Form C1 with the Irish Companies
Registration Office, the filing of a notification with the Revenue Commissioners
of Ireland in accordance with section 1001 of the Irish Taxes Consolidation Act
1997, and take such other action (including, as applicable, the delivery of any
foreign law security documents reasonably requested by the Administrative Agent)
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein and (C) to deliver
to the Administrative Agent a certificate of the secretary (or other equivalent
officer) of the Irish Guarantor of the type described in Section 5.1(c), in form
reasonably satisfactory to the Administrative Agent, with appropriate insertions
and attachments, and (iii) deliver to the Administrative Agent legal opinions
addressing such matters as the Administrative Agent may reasonably specify,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by any Loan Party after the
Closing Date until the date that occurs thirty (30) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the Borrower (or applicable Loan Party) of that fact and (if applicable)
notification to the Borrower  that flood insurance coverage is not available and
(B) evidence of the receipt by the Borrower  of such notice; and (iii) if such
notice is required to be provided to the Borrower and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance.

6.12Anti-Corruption Laws

.  Conduct its business in compliance with all applicable anti-corruption laws
and maintain policies and procedures designated to promote and achieve
compliance with such laws.

6.13Insider Subordinated Indebtedness

.  Cause any Insider Indebtedness owing by any Loan Party to become Insider
Subordinated Indebtedness (a) on or prior to the Restatement Date, in respect of
any such Insider Indebtedness in existence as of the Restatement Date or
(b) contemporaneously with the incurrence thereof, in respect of any such
Insider Indebtedness incurred at any time after the Restatement Date; provided
that no Insider Indebtedness shall in any event and under any circumstances be
secured by any assets of any Group Member.

6.14Use of Proceeds

.  Use the proceeds of each credit extension only for the purposes specified in
Section 4.16.

6.15Designated Senior Indebtedness

.  Cause the Loan Documents and all of the Obligations (other than any such
Obligations arising in connection with Bank Services, FX Contracts and Specified
Swap Agreements) to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

6.16Beneficial Ownership Certification. Borrower shall, following any request
therefor, promptly deliver information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with the
Beneficial Ownership.

6.17M.I.R.E Events

.  Each of the parties hereto acknowledges and agrees that, if there are any
properties subject to a Mortgage (“Mortgaged Properties”), any increase,
extension or renewal of any of the Commitments or Loans (excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Revolving Loan
or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon) the prior delivery of all flood hazard
determination certifications, acknowledgements

100

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

and evidence of flood insurance and other flood-related documentation with
respect to such Mortgaged Properties as required by Flood Insurance Laws.

6.18Further Assurances

.  Execute any further instruments and take such further action as the
Administrative Agent reasonably deems necessary to perfect, protect, ensure the
priority of or continue the Administrative Agent’s Lien on the Collateral or to
effect the purposes of this Agreement.

Section 7
NEGATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

7.1Financial Condition Covenants

.

(a)Minimum Consolidated Fixed Charge Coverage Ratio.  PermitExcept for any
fiscal quarter of the Borrower ending during the period commencing on March 31,
2020 through the last day of the Suspension Period, permit the Consolidated
Fixed Charge Coverage Ratio, determined as of the last day of any fiscal quarter
period of the Borrower (commencing with the fiscal quarter ended September 30,
2019), to be less than 1.25 to 1.00.

(b)Maximum Consolidated Leverage Ratio.  PermitExcept for any fiscal quarter of
the Borrower ending during the period commencing on March 31, 2020 through the
last day of the Suspension Period, permit the Consolidated Leverage Ratio,
determined as of the last day of any fiscal quarter period of the Borrower
specified below, to exceed the ratio set forth below opposite such fiscal
quarter period:

Fiscal Quarter Ending

Consolidated Leverage Ratio

September 30, 2019 through
September 30, 2020

3.75 to 1.00

December 31, 2020 through
September 30, 2021

3.25 to 1.00

December 31, 2021 and each fiscal quarter thereafter

2.75 to 1.00

 

(c)Minimum Monthly Cash. During the Suspension Period, (i) permit, as of the
close of business on the last day of each of April, May, June, July and August
2020, the aggregate amount of Worldwide Cash of the Borrower and its
consolidated Subsidiaries on such day, determined on a consolidated basis to be
less than $90,000,000, (ii) permit, as of the close of business on the last day
of September 2020, the aggregate amount of Worldwide Cash of the Borrower and
its consolidated Subsidiaries on such day, determined on a consolidated basis to
be less than $110,000,000,  and (iii) permit, as of the close of business on the
last day of each calendar month that occurs during the fiscal quarters specified
below, the aggregate amount of Worldwide Cash of the Borrower and its
consolidated Subsidiaries on such day, determined on a consolidated basis to be
less than the amount specified below alongside such fiscal quarter:



101

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Fiscal Quarter Ending

Minimum Cash

December 31, 2020

$120,000,000

March 31, 2021

$130,000,000

 

(d)Minimum Sales Revenues.  During the Suspension Period,  permit the
consolidated net revenues (determined in accordance with GAAP) of the Borrower
and its consolidated Subsidiaries arising from or attributable to the sale of
products and services (excluding revenues arising from or attributable to any
unusual or extraordinary transactions of any kind) for (i) the one month period
beginning on April 1, 2020 and ending on April 30, 2020, to be less than
$35,000,000, (ii) the two-month period beginning on April 1, 2020 and ending on
May 31, 2020, to be less than $82,000,000 and (iii) for each fiscal quarterly
period ending on the date specified below, to be less than the amount specified
below alongside such fiscal quarter:  

Fiscal Quarter End Date

Minimum Revenues

June 30, 2020

$180,000,000

September 30, 2020

$197,000,000

December 31, 2020

$200,000,000

March 31, 2021

$190,000,000

 

(e)Minimum Cumulative EBITDA.  During the Suspension Period, (i) permit
cumulative Consolidated EBITDA for the fiscal quarter ending June 30, 2020 to be
less than $2,600,000; (ii) permit cumulative Consolidated EBITDA for the two
fiscal quarter period ending September 30, 2020 to be less than $18,700,000;
(iii) permit cumulative Consolidated EBITDA for the three fiscal quarter period
ending December 31, 2020 to be less than $41,400,000; and (iv) permit cumulative
Consolidated EBITDA for the four fiscal quarter period ending March 31, 2021 to
be less than $59,700,000.

7.2Indebtedness

.  Create, issue, incur, assume, become liable in respect of or suffer to exist
any Indebtedness, except: for the following (provided that during the Suspension
Period no Indebtedness may be created, issued, incurred, or assumed by the
Borrower or any Subsidiary pursuant to clauses (e), (f), (g), (h) and (o)
including by means of the allocation mechanism referred to in the next
paragraph):

(a)Indebtedness of any Group Member pursuant to any Loan Document or Bank
Services Agreement or FX Contract;

(b)Indebtedness of (i) any Loan Party owing to any other Loan Party, and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party to fund working capital requirements in the ordinary course of
business not inconsistent with past practices;

(c)Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (that is not a Loan Party),
provided that, in any case (i), (ii) or (iii), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

102

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d),
and any Permitted Refinancing Indebtedness in respect thereof;

(e)Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding and any Permitted
Refinancing Indebtedness in respect thereof);

(f)Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $20,000,000;

(g)unsecured Subordinated Indebtedness;

(h)unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $25,000,000 at any one time outstanding;

(i)obligations (contingent or otherwise) of the Loan Parties and their
respective Subsidiaries existing or arising under any Swap Agreement, provided
that such obligations are (or were) entered into by such Person in accordance
with Section 7.12 and not for purposes of speculation;

(j)Guarantee Obligations of the Borrower in respect of obligations (other than
Indebtedness) of any Subsidiary of the Borrower, which Guarantee Obligations are
not otherwise prohibited pursuant to the terms of this Agreement or, as
applicable, any other Loan Document; provided that any such Guarantee Obligation
is incurred by the Borrower in the ordinary course of business consistent with
past practice;

(k)Indebtedness owing to trade creditors that is incurred in respect of surety
bonds and similar obligations in the ordinary course of business and consistent
with past practice;

(l)Indebtedness of any Group Member in respect of workers’ compensation claims,
payment obligations in connection with health or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, incurred in the ordinary course of business and not for overdue
amounts;

(m)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(n)Indebtedness of any Group Member in respect of any agreement or arrangement
to provide cash management services (including merchant services, direct deposit
payroll, business credit cards and check cashing services), in each case in the
ordinary course of business;

(o)(i) secured Indebtedness of any Person that becomes, and continues as, a
Subsidiary of any Loan Party after the Restatement Date, and secured
Indebtedness in respect of assets acquired after the Restatement Date pursuant
to an acquisition permitted hereunder and existing at the time of such asset
acquisition; provided that (A) the aggregate amount of all such secured
Indebtedness permitted by this clause (i) shall not exceed $5,000,000 at any
time outstanding, (B) no such Indebtedness is created in contemplation of such
asset acquisition, (C) any such Indebtedness, as applicable, remains
Indebtedness of such acquired Subsidiary and not of any other Loan Party, and
(D) immediately before and immediately after giving effect to the incurrence of
such secured Indebtedness, no Default or Event of Default shall have occurred
and be continuing (including any Event of Default arising from any failure to
comply with the

103

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

financial covenants set forth in Section 7.1), such calculation to be determined
on a pro forma basis based on the financial information most recently delivered
to the Administrative Agent pursuant to Section 6.1(a) or (b) (or, prior to the
date financial statements are first delivered to the Administrative Agent
pursuant to Section 6.1, on the basis of the Pro Forma Financial Statements)
(giving pro forma effect to such acquisition, as if such acquisition was
consummated as of the last day of the period as to which such financial
information relates); and (ii) (A) unsecured Indebtedness permitted by
Section 7.2(h) of any Person that becomes, and continues as, a Subsidiary of any
Loan Party after the date hereof, and (B) unsecured Indebtedness permitted by
Section 7.2(h) in respect of assets acquired pursuant to an acquisition
permitted hereunder and existing at the time of such asset acquisition; provided
that (1) no such unsecured Indebtedness permitted by this clause (ii) is created
in contemplation of such asset acquisition, and (2) immediately before and
immediately after giving effect to the incurrence of any such unsecured
Indebtedness permitted by this clause (ii), no Default or Event of Default shall
have occurred and be continuing (including without limitation any Event of
Default arising from any failure to comply with the financial covenants set
forth in Section 7.1), such calculation to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.1(a) or (b) (or, prior to the date financial statements
are first delivered to the Administrative Agent pursuant to Section 6.1, on the
basis of the Pro Forma Financial Statements);

(p)[reserved]; and

(q)(i) Indebtedness incurred on or after the Restatement Date by any Subsidiary
(including any Foreign Subsidiary) that is not a Loan Party and owing to a Loan
Party; provided that no Indebtedness incurred at any time in reliance on this
clause (q)(i) shall cause the Foreign Investment Limit in effect at such time to
be exceeded, (ii) Indebtedness incurred by the Irish Guarantor (A) pursuant to
the Loan Agreement, dated as of June 28, 2018, by and between Extreme Networks
Ireland Limited and the Irish Guarantor in an aggregate principal amount not to
exceed $85,000,000 and (B) pursuant to the Platform Contribution License
Agreement, dated as of June 28, 2018, by and between Extreme Networks, Inc. and
Extreme Networks Ireland Holding Limited in an aggregate principal amount not to
exceed $23,000,000, and (iii) to the extent payments to be made by the Irish
Guarantor to Extreme Networks Ireland Limited in connection with the Enterasys
IP License Agreement (Enterasys IP), dated as of September 30, 2018, by and
between Extreme Networks, Inc. and Extreme Networks Ireland Holding Limited are
payments in respect of Indebtedness, Indebtedness owing by the Irish Guarantor
to Extreme Networks Ireland Limited in an aggregate principal amount not to
exceed $61,000,000.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.2, the
Borrower may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item; provided that all Indebtedness created
pursuant to the Loan Documents shall be deemed to have been incurred in reliance
on Section 7.2(a).

For purposes of determining compliance with the Dollar-denominated restrictions
in any subsection of this Section 7.2 on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date on which such Indebtedness was incurred in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Permitted Refinancing Indebtedness
incurred to modify, refinance, refund, renew or extend other Indebtedness
denominated in a foreign currency, and such modification, refinancing,
refunding, renewal or extension would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such modification, refinancing, refunding, renewal or
extension, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as such Permitted Refinancing Indebtedness is otherwise
permitted by the terms of this Section 7.2.

104

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, (i) no Indebtedness incurred at any time in reliance on this
Section 7.2 shall cause the Foreign Investment Limit in effect at such time to
be exceeded and (ii) without limiting the foregoing clause (i), the aggregate
amount of Indebtedness created, incurred, assumed or suffered to exist by
Enterasys and its Subsidiaries pursuant to clauses (c), (e), (f), (g), (h), (i)
and (o) of this Section shall not exceed $5,000,000 at any time outstanding.  

7.3Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except for the following (provided that
during the Suspension Period no Liens may be created, incurred, or assumed by
the Borrower or any Subsidiary pursuant to clauses (g), (l), (p) and (v)):

(a)Liens for Taxes not yet delinquent or that are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP (or, in the case of any Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in its respective jurisdiction of
organization);

(b)carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that (i) do not
cover any Intellectual Property, and (ii) are not overdue for a period of more
than 45 days or that are being contested in good faith by appropriate
proceedings;

(c)pledges or deposits (other than to the extent involving any pledge of
Intellectual Property) in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)pledges or deposits (other than any deposits of any Intellectual Property or
rights thereto) made to secure earnest money deposits required under letters of
intent or purchase money agreements or made to secure the performance of
tenders, bids, trade contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(other than for indebtedness or any Liens arising under ERISA);

(e)easements, rights-of-way, minor defects or irregularities of title,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Group Member;

(f)Liens (other than in any Intellectual Property) in existence on the date
hereof listed on Schedule 7.3(f), securing Indebtedness permitted by
Section 7.2(d); provided that (i) no such Lien is spread to cover any additional
property after the Restatement Date, (ii) the amount of Indebtedness secured or
benefitted thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured thereby is permitted by Section 7.2(d);

(g)Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (provided that individual
financings of equipment provided by one lender of the type permitted under
Section 7.2(e) may be cross-collateralized to other financings of equipment
provided by such lender of the type permitted under Section 7.2(e), and
(iii) the amount of Indebtedness secured thereby is not increased;

105

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(h)Liens created pursuant to the Security Documents;

(i)any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;

(j)judgment Liens that do not constitute an Event of Default under
Section 8.1(h) of this Agreement;

(k)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash, Cash Equivalents, securities, commodities and other funds on
deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash  management and operating account management
or are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

(l)(i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Specified Swap Obligations permitted by Section 7.2(i);

(m)the replacement, extension or renewal of any Lien permitted by clause
(g) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(n)Liens comprised of licenses not prohibited by the terms of the Loan
Documents;

(o)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(p)Liens on Indebtedness permitted under Section 7.2(o)(i) and, in each case,
not created in contemplation of or in connection with such event; provided that
(i) no such Lien shall extend to or cover any other property or assets of any
Loan Party or any Subsidiary, as the case may be, and (ii) such Lien shall
secure only those obligations that it secures on the date of any applicable
asset acquisition or on the date such Person becomes a Subsidiary and any
refinancing or replacement thereof;

(q)Liens consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.5, in each case, solely to the extent such Disposition
would have been permitted on the date of the creation of such Lien; provided
that such Liens encumber only the applicable assets pending consummation of such
Disposition;

(r)(i) leases, licenses, subleases and sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Group Members, taken as a whole, or (B) secure
any Indebtedness, and (ii) the rights reserved or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by the Borrower or
its Subsidiaries;

(s)Permitted Encumbrances;

(t)Liens securing Indebtedness represented by financed insurance premiums in the
ordinary course of business consistent with past practice, provided that such
Liens do not extend to any

106

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

property or assets other than the corresponding insurance policies being
financed;

(u)precautionary UCC financing statements or similar filings made in respect of
operating leases entered into by any Group Member; and

(v)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$25,000,000 at any one time.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, (i) the aggregate outstanding principal amount of the obligations of
Enterasys and its Subsidiaries secured by assets subject to any Lien created,
incurred, assumed or suffered to exist pursuant to clauses (g), (l), (m), (p)
and (v) of this Section shall not at any time exceed $5,000,000, and (ii)
without limiting the foregoing clause (i), the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets of Enterasys and
its Subsidiaries subject to any Lien created, incurred, assumed or suffered to
exist pursuant to clauses (g), (l), (m), (p) and (v) of this Section shall not
at any time exceed $5,000,000.

7.4Fundamental Changes

.  Enter into any merger, consolidation, or amalgamation, or liquidate, wind up,
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

(a)any Group Member that is not a Loan Party may be merged or consolidated with
or into (i) a Loan Party (provided that a Loan Party shall be the continuing or
surviving Person), and (ii) another Group Member that is not a Loan Party
(provided that the surviving Group Member complies with the requirements
specified in Section 6.11, if applicable);

(b)any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and

(c)any Investment permitted by Section 7.7 may be structured as a merger,
consolidation, or amalgamation; provided that if any Loan Party is the subject
of such a merger, consolidation, or amalgamation, the surviving entity shall be
a Loan Party.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no merger, Disposition or other transaction made at any time in
reliance on this Section 7.4 shall cause the Foreign Investment Limit in effect
at such time to be exceeded.

7.5Disposition of Property

.  Dispose of any of its property, whether now owned or hereafter acquired, or,
in the case of any Subsidiary of the Borrower, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person, except: for the following (provided
that during the Suspension Period no Disposition shall be made pursuant to
clauses (l) or (m) other than  the Disposition of the Extreme Workflow Composer
software in connection with the Project Contribution Agreement, dated October,
2019, by and between the Borrower and LF Projects, LLC):

(a)Dispositions of obsolete or worn out property in the ordinary course of
business;

(b)Dispositions of Inventory in the ordinary course of business and consistent
with past practice;

107

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(c)Dispositions permitted by clause (i) of Section 7.4(b);

(d)the sale or issuance of the Capital Stock of any Subsidiary of the Borrower
(i) to the Borrower or any other Loan Party, or (ii) for fair market value in
connection with any transaction that does not result in a Change of Control;

(e)the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f)(i) the non-exclusive licensing of Patents, Trademarks, Copyrights, and other
Intellectual Property rights in the ordinary course of business; (ii) the
non-exclusive licensing of Patents, Trademarks, Copyrights, and other
Intellectual Property rights customary for companies of similar size and in the
same industry as Borrower and that are approved by Borrower’s board of directors
and which would not result in a legal transfer of title of such licensed
Intellectual Property, but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discrete
geographical areas outside of the United States, in each case in the ordinary
course of the Borrower’s business and that are not disadvantageous to the
Lenders in any material respect; and (iii) the licensing of Patents, Trademarks,
Copyrights, and other Intellectual Property rights pursuant to the Irish
Intellectual Property License;

(g)the Disposition of property (i) by any Loan Party to any other Loan Party,
and (ii) by any Subsidiary that is not a Loan Party to any other Group Member;

(h)Dispositions of property subject to a Casualty Event in good faith on an
arm’s length basis;

(i)leases or subleases of real property or equipment on an arm’s length basis
for fair market value;

(j)the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(k)any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(l)Dispositions made on an arm’s length basis for fair market value of other
property having an aggregate fair market value not to exceed $10,000,000 in the
aggregate in any fiscal year of the Borrower; provided that, at the time of any
such Disposition made in reliance on this clause (l), no Event of Default shall
have occurred and be continuing or would result from any such Disposition;
provided, further, that Net Cash Proceeds of such Dispositions shall be
reinvested or applied to prepay Loans to the extent required pursuant to Section
2.10(c);

(m)Dispositions of property in connection with any Sale Leaseback permitted
pursuant to Section 7.10 for fair market value;

(n)payments permitted under Section 7.6, Investments permitted under
Section 7.7, and Liens permitted under Section 7.3;

(o)Dispositions of equipment or real property on an arm’s length basis to the
extent that (i) such property is exchanged for credit against the purchase price
of property used or useful in the

108

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

business of any Group Member or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such property;

(p)any Foreign Subsidiary of the Borrower may sell or Dispose of Equity
Interests in such Subsidiary to qualify directors where required by applicable
Law or to satisfy other requirements of applicable Law with respect to the
ownership of Equity Interests in Foreign Subsidiaries;

(q)each Group Member may surrender or waive contractual rights and settle or
waive contractual or litigation claims in the ordinary course of business and to
the extent such surrender or waiver could not reasonably be expected to result
in a Material Adverse Effect;

(r)to the extent constituting a Disposition, the issuance by the Borrower of its
Equity Interests;

(s)[reserved]; and

(t)Dispositions made on or after the Restatement Date by any Loan Party to any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party; provided
that no Disposition made at any time in reliance on this clause (t) shall cause
the Foreign Investment Limit in effect at such time to be exceeded.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Disposition made at any time in reliance on this Section 7.5 shall
cause the Foreign Investment Limit in effect at such time to be exceeded.

7.6Restricted Payments

.  Make any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
Subordinated Indebtedness (except intercompany Indebtedness permitted under
Section 7.2(b)), declare or pay any dividend (other than dividends payable
solely in common stock of the Person making such dividend) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that, (i) so long as no Event of Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom and (ii) in addition, with respect to clauses (b), (c),
(d), (e), (h) and (i), the Suspension Period is not then in effect:

(a)(i) any Group Member may make Restricted Payments to any Loan Party, (ii) any
Group Member that is not a Loan Party may make Restricted Payments to the owners
of the Equity Interests of such Group Member based on the relative ownership
interests of the relevant Equity Interests, and (iii) any Group Member may
declare and make dividends which are payable solely in the common Capital Stock
of such Group Member;

(b)each Loan Party may purchase common Capital Stock or common Capital Stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee;
provided that no Default or Event of Default then exists or would result
therefrom and the aggregate amount of payments made under this subsection
(b) shall not exceed $1,000,000 during any fiscal year of the Borrower;

(c)each Group Member may purchase, redeem or otherwise acquire Capital Stock

109

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

issued by it (i) in an amount not to exceed during any calendar year, when
aggregated with all such purchases, redemptions and acquisitions undertaken by
all Group Members pursuant to this clause (i) at any time during such calendar
year, $15,000,000, and (ii) with the proceeds received from the substantially
concurrent issue of new shares of its common Capital Stock; provided that any
such issuance is not otherwise prohibited hereunder (including by
Section 7.5(d));

(d)the Borrower may purchase, redeem or otherwise acquire Capital Stock issued
by it in an amount not to exceed during any calendar year, when aggregated with
all such purchases, redemptions and acquisitions undertaken by the Borrower
pursuant to this clause (d) at any time during such calendar year, the sum of
(i) $30,000,000 plus (ii) an unlimited amount so long as the Consolidated
Leverage Ratio for the period covered by the most recent financial statements
delivered pursuant to Sections 6.1(a) or (b) does not exceed 2.00:1.00 both
immediately before and immediately after giving effect to such purchase,
redemption or acquisition;

(e)(i) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and
(ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(f)each Group Member may deliver its common Capital Stock upon conversion of any
convertible Indebtedness having been issued by the Borrower; provided that such
Indebtedness is otherwise permitted by Section 7.2;

(g)[reserved];

(h)the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted by one of the foregoing clauses of this Section 7.6; provided that the
aggregate amount of all such Restricted Payments made pursuant to this clause
(h) shall not exceed $5,000,000; and

(i)Restricted Payments made on or after the Restatement Date by (i) any Loan
Party to any Subsidiary (including any Foreign Subsidiary) that is not a Loan
Party; provided that no Restricted Payment made at any time in reliance on this
clause (i)(i) shall cause the Foreign Investment Limit in effect at such time to
be exceeded and (ii) any Subsidiary (including any Foreign Subsidiary) that is
not a Loan Party to any Subsidiary (including any Foreign Subsidiary) that is
not a Loan Party constituting payments in respect of intercompany Indebtedness
permitted by Section 7.2(q)(ii).

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Restricted Payment made at any time in reliance on this Section 7.6
shall cause the Foreign Investment Limit in effect at such time to be exceeded.

7.7Investments

.  Make any advance, loan, extension of credit (by way of guarantee or
otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except for the following (provided that during the
Suspension Period no Investments may be made by the Borrower or any Subsidiary
pursuant to clauses (i), (m), and (p)):

(a)(i) extensions of trade credit in the ordinary course of business, and (ii)
financing for customers in the ordinary course of business, the aggregate amount
of all such customer financing not

110

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

to exceed $20,000,000 at any one time outstanding;

(b)(i) Investments in cash and Cash Equivalents and (ii) other Investments
permitted by the Borrower’s board approved cash management investment policy (a
copy of which policy, in the form in which it exists as of the Restatement Date,
has been provided to and approved by the Administrative Agent);

(c)Guarantee Obligations permitted by Section 7.2;

(d)loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $500,000 at any one time
outstanding;

(e)intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor; provided
that any intercompany loans made by any Loan Party shall be evidenced by and
funded under an intercompany note in form and substance reasonably satisfactory
to the Administrative Agent and pledged and delivered to the Administrative
Agent to the extent required by the Guarantee and Collateral Agreement;

(f)Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(g)Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(h)(i) Investments constituting Permitted Acquisitions and (ii) Investments held
by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

(i)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $5,000,000 during any fiscal year of
the Borrower;

(j)deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(k)the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;

(l)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5, to the extent not exceeding the limits
specified therein with respect to the receipt of non-cash consideration in
connection with such Dispositions;

(m)purchases or other acquisitions by any Group Member of the Capital Stock in a
Person that, upon the consummation thereof, will be a Subsidiary (including as a
result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units

111

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

of, any Person (each, a “Permitted Acquisition”); provided that, with respect to
each such purchase or other acquisition:

(i)the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be in a line of business permitted pursuant to
Section 7.16;

(ii)all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii)no Loan Party shall, as a result of or in connection with any such purchase
or acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation or other matters) that, as of the
date of such purchase or acquisition, could reasonably be expected to result in
the existence or incurrence of a Material Adverse Effect;

(iv)the Borrower shall give the Administrative Agent at least 15 Business Days’
prior written notice of any such purchase or acquisition;

(v)the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five Business Days after the execution thereof,
a copy of any executed purchase agreement or similar agreement with respect to
any such purchase or acquisition;

(vi)any such newly-created or acquired Subsidiary, or the Loan Party that is the
acquirer of assets in connection with an asset acquisition, shall comply with
the requirements of Section 6.11, except to the extent compliance with
Section 6.11 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

(vii)(x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing (and, solely in the case of a Limited Condition
Transaction, (I) on the date on which the definitive agreement governing the
relevant transaction is executed, no Event of Default shall have occurred and be
continuing or would result therefrom, and (II) on the date such Limited
Condition Transaction is consummated, immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition (including any
Indebtedness to be incurred in connection therewith), no Event of Default under
Sections 8.1(a) or 8.1(f) shall have occurred and be continuing)and
(y) immediately after giving effect to such purchase or other acquisition, the
Borrower and its Subsidiaries shall be in compliance with each of the covenants
set forth in Section 7.1, based upon financial statements delivered to the
Administrative Agent which give effect, on a Pro Forma Basis, to such
acquisition or other purchase;

(viii)the Borrower shall not, based upon the knowledge of the Borrower as of the
date any such acquisition or other purchase is consummated, reasonably expect
such acquisition or other purchase to result in a Default or an Event of Default
under Section 8.1(c), at any time during the term of this Agreement, as a result
of a breach of any of the financial covenants set forth in Section 7.1;

112

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(ix)no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2;

(x)such purchase or acquisition shall not constitute an Unfriendly Acquisition;

(xi)(A) the aggregate amount of the cash consideration paid by such Group Member
in connection with any particular Permitted Acquisition shall not exceed
$100,000,000, and (B) the aggregate amount of the cash consideration paid by all
Group Members in connection with all such Permitted Acquisitions consummated
from and after the Restatement Date shall not exceed $100,000,000;

(xiii)the Borrower shall have delivered to the Administrative Agent, at least
three Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its reasonable discretion), a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

(n)Investments specified in Schedule 7.7 and existing on the Restatement Date;

(o)Investments made to effect, or in connection with, the Transactions;

(p)In addition to the Investments otherwise expressly permitted by this
Section 7.7, Investments (including in joint ventures, strategic alliances, and
corporate collaborations) by the Group Members the aggregate amount of all of
which Investments (valued at cost) does not exceed $10,000,000; and

(q)Investments made on or after the Restatement Date by (i) any Loan Party in
any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party;
provided that no Investment made at any time in reliance on this clause (q)(i)
shall cause the Foreign Investment Limit in effect at such time to be exceeded
and (ii) Extreme Networks Ireland Holding Limited in Extreme Networks Ireland
Ops Limited in connection with the Irish Intellectual Property License in an
aggregate amount not to exceed $1,000,000.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Investment made at any time in reliance on this Section 7.7 shall
cause the Foreign Investment Limit in effect at such time to be exceeded.

7.8ERISA

.  Except as could not reasonably be expected to result in a Material Adverse
Effect, the Borrower shall not, and shall not permit any of its Subsidiaries
to:  (a) terminate any Pension Plan so as to result in any liability to such
Person or any of such Person’s ERISA Affiliates, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
liability to any of their respective ERISA Affiliates, (c) make a complete or
partial withdrawal (within the meanings of ERISA Sections 4203 and 4205) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (d) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any liability to any such Person or any of its respective
ERISA Affiliates, (e) permit the present value of all nonforfeitable accrued
benefits under any Pension Plan (using the actuarial assumptions utilized by the
PBGC upon termination

113

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

of a Pension Plan) to exceed the fair market value of Pension Plan assets
allocable to such benefits, all determined as of the most recent valuation date
for each such Pension Plan, or (f) engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
the Administrative Agent or any Lender of any of its rights under this
Agreement, any Note or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or Section 4975 of the Code.

7.9Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

. (a)  Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Preferred Stock (i) that would move to an earlier date the scheduled redemption
date or increase the amount of any scheduled redemption payment or increase the
rate or move to an earlier date any date for payment of dividends thereon or
(ii) that would be otherwise materially adverse to any Lender or any other
Secured Party; or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Indebtedness permitted by Section 7.2 (other than Indebtedness
pursuant to any Loan Document or any Bank Services Agreement or FX Contract)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.

7.10Transactions with Affiliates

.  Enter into any transaction, including any purchase, sale, lease or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any other Loan Party or
between or among any Subsidiaries that are not Loan Parties) unless such
transaction is (a)(i) not otherwise prohibited under this Agreement or any other
Loan Document, (ii) [reserved], (iii) upon fair and reasonable terms not
materially less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate, and
(iv) one the consummation of which would not cause the Foreign Investment Limit
in effect at such time to be exceeded, (b) one involving the payment of
customary directors’ fees and indemnification and reimbursement of expenses to
directors and employees, (c) one involving the issuance of stock and stock
options pursuant to the Borrower’s stock option plans and stock purchase plans,
(d) one involving reasonable compensation paid to officers and employees in
their capacities as such, and (e) one in connection with the Irish Intellectual
Property License so long as the transaction is otherwise permitted hereunder.

7.11Sale Leaseback Transactions

.  Enter into any Sale Leaseback Transaction unless (a) the Disposition of the
applicable property subject to such Sale Leaseback Transaction is permitted
under Section 7.5, and (b) any Liens in the property of any Loan Party incurred
in connection with any such Sale Leaseback Transaction are permitted under
Section 7.3.

7.12Swap Agreements

.  Enter into (a) any Swap Agreement secured by a Lien on all or any portion of
the Collateral, except Specified Swap Agreements; or (b) any Swap Agreement,
except Swap Agreements which are entered into by a Group Member to (i) hedge or
mitigate risks to which such Group Member has actual or anticipated exposure
(other than those in respect of Capital Stock), or (ii) effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Group Member.

7.13Accounting Changes

.  Make any change in its (a) accounting policies or reporting practices, except
as required by GAAP, or (b) fiscal year.

7.14Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Loan Party to create, incur, assume or
suffer to exist any Lien upon

114

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

any of its property or revenues, whether now owned or hereafter acquired, to
secure its Obligations under the Loan Documents and Bank Services Agreements and
FX Contracts to which it is a party, other than (a) this Agreement and the other
Loan Documents (other than any Bank Services Agreements and FX Contracts),
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c) customary restrictions on the assignment of leases, licenses and other
agreements, (d) any agreement in effect at the time any Subsidiary becomes a
Subsidiary of a Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary or, in any such
case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, and (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (m), (n) and (p) or any agreement or option to
Dispose any asset of any Group Member, the Disposition of which is permitted by
any other provision of this Agreement (in each case, provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed).

7.15Clauses Restricting Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Loan Party or any of their respective
Subsidiaries to (a) make Restricted Payments in respect of any Capital Stock of
such Subsidiary held by, or to pay any Indebtedness owed to, any other Group
Member, (b) make loans or advances to, or other Investments in, any other Group
Member, or (c) transfer any of its assets to any other Group Member, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with a Disposition permitted hereby of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) customary
restrictions on the assignment of leases, licenses and other agreements,
(iv) restrictions of the nature referred to in clause (c) above under agreements
governing purchase money liens or Capital Lease Obligations otherwise permitted
hereby which restrictions are only effective against the assets financed thereby
(v) any agreement in effect at the time any Subsidiary becomes a Subsidiary of a
Borrower, so long as such agreement applies only to such Subsidiary, was not
entered into solely in contemplation of such Person becoming a Subsidiary or in
each case that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement does not expand in any material
respect the scope of any restriction or condition contained therein, or (vi) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Section 7.3(c), (m), (n), (p) and
(v) (provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).

7.16Lines of Business

.  Enter into any business, either directly or through any Subsidiary, except
for those businesses in which the Borrower and its Subsidiaries are engaged on
the date of this Agreement or that are reasonably related, ancillary or
incidental thereto.

7.17Designation of other Indebtedness

.  Designate any Indebtedness or indebtedness other than the Obligations as
“Designated Senior Indebtedness” or a similar concept thereto, if applicable.

7.18Amendments to Blue Angel Asset Acquisition Documents; Certification of
Certain Equity Interests

.  (a) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the indemnities and licenses furnished to the
Borrower pursuant to any of the Blue Angel Asset Acquisition Documents such that
after giving effect thereto such indemnities or licenses shall

115

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

be materially less favorable to the interests of the Loan Parties or the Lenders
with respect thereto; (b) otherwise amend, supplement or otherwise modify the
terms and conditions of any of the Blue Angel Asset Acquisition Documents, or
any such other documents except for any such amendment, supplement or
modification that could not reasonably be expected to have a Material Adverse
Effect; (c) fail to enforce, in a commercially reasonable manner, the Loan
Parties’ rights (including rights to indemnification) under any of the Blue
Angel Asset Acquisition Documents; or (d) take any action to certificate any
Equity Interests having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which were uncertificated at the time so
pledged, in any such case, without first obtaining the Administrative Agent’s
prior written consent to do so and undertaking to the reasonable satisfaction of
the Administrative Agent all such actions as may reasonably be requested by the
Administrative Agent to continue the perfection of its Liens (held for the
ratable benefit of the Secured Parties) in any such newly certificated Equity
Interests.

7.19Amendments to Organizational Agreements, Material Contracts

and Irish Intellectual Property License Documents.  (a) Materially amend or
permit any material amendments to any Loan Party’s organizational documents (i)
if such amendment would be adverse to the Administrative Agent or the Lenders in
any material respect, and (ii) without giving the Administrative Agent five
Business Days’ prior written notice of such amendment; (b) amend or permit any
amendments to, or terminate or waive any provision of, any material Contractual
Obligation if such amendment, termination, or waiver could reasonably be
expected to result in a Material Adverse Effect; or (c) (i) amend or permit any
amendments to, or terminate or waive any provision of, any contract, license,
document or other agreement entered into in connection with the Irish
Intellectual Property License if such amendment, termination or waiver would be
adverse to the Administrative Agent or the Lenders or (ii) assign to, or consent
to the assignment to, any Person that is not an Affiliate (other than the
Administrative Agent) of any such contract, license, document or agreement.

7.20Use of Proceeds

.  Use the proceeds of any extension of credit hereunder, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to (a) purchase
or carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case in
violation of, or for a purpose which violates, or would be inconsistent with,
Regulation T, U or X of the Board, or (b) finance an Unfriendly Acquisition.

7.21Subordinated Debt

.

(a)Amendments of Subordinated Debt Documents.  Materially amend, modify,
supplement, waive compliance with, or consent to noncompliance with, any
Subordinated Debt Document, unless the amendment, modification, supplement,
waiver or consent (i) does not adversely affect the Loan Parties’ ability to pay
and perform each of their respective Obligations at the time and in the manner
set forth herein and in the other Loan Documents and any Bank Services
Agreements and FX Contracts, and (ii) is in compliance with the subordination
provisions therein and any subordination agreement with respect thereto in favor
of the Administrative Agent and the Lenders.

(b)Subordinated Debt Payments.  Make any voluntary or optional payment,
prepayment or repayment on, redemption, exchange or acquisition for value of, or
any sinking fund or similar payment with respect to, any Subordinated Debt,
except (i) with respect to intercompany Indebtedness permitted under Section
7.2(b) or (ii) as permitted by the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.

7.22Sanctions

.  Permit any Loan or the proceeds of any Loan, directly or, to the knowledge of

116

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

any Responsible Officer of the Borrower, indirectly, (a) to be lent, contributed
or otherwise made available to fund any activity or business in any Designated
Jurisdiction; (b) to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions; or (c) in any other manner that will result in any material
violation by any Person (including any Lender, Lead Arranger, Administrative
Agent, any Issuing Lender or Swing Line Lender) of any Sanctions.

7.23Anti-Corruption Laws

.  Directly or indirectly use the proceeds of any Loan or other credit extension
made hereunder for any purpose which would breach the FCPA, the UK Bribery Act
2010, or other similar legislation in other jurisdictions, applicable to the
Borrower and the Subsidiaries.

7.24Anti-Terrorism Laws

.  Conduct, deal in or engage in or permit any Affiliate or agent of any Loan
Party within its control to conduct, deal in or engage in any of the following
activities: (a) conduct any business or engage in any transaction or dealing
with any person blocked pursuant to Executive Order No. 13224 (a “Blocked
Person”), including the making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or (c) engage in on conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the Patriot Act.  The Borrower shall deliver to the
Administrative Agent and the Lenders any certification or other evidence
reasonably requested from time to time by the Administrative Agent or any Lender
confirming the Borrower’s compliance with this Section 7.24.

Section 8
EVENTS OF DEFAULT

8.1Events of Default

.  The occurrence of any of the following shall constitute an Event of Default:

(a)the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof, or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c)any Loan Party shall default in the observance or performance of any
agreement contained in any of Section 5.3, Section 6.1, clause (i) or (ii) of
Section 6.4(a), Section 6.7(a), Section 6.9 or any subsection of Section 7; or  

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document to which it is
party (other than as provided in paragraphs (a) through (c) of this Section) or
an “Event of Default” under and as defined in any Security Document shall have
occurred, and in each case such default shall continue unremedied for a period
of 30 days after the earlier of (i) the Borrower’s receipt of written notice
thereof from the Administrative Agent or (ii) a Responsible Officer of any Loan
Party obtaining knowledge thereof; or

117

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(e)(i) any Group Member shall (A) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; (B) default
in making any payment of any interest on any such Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (C) default in making any payment or delivery under
any such Indebtedness constituting  a Swap Agreement beyond the period of grace,
if any, provided in such Swap Agreement; (D) default in making any payment or
delivery under any such Indebtedness constituting a Swap Agreement beyond the
period of grace, if any, provided in such Swap Agreement; or (E) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (1) cause, or to
permit the holder or beneficiary of, or, in the case of any such Indebtedness
constituting a Swap Agreement, counterparty under, such Indebtedness (or a
trustee or agent on behalf of such holder, beneficiary, or counterparty) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (in the case of any
such Indebtedness constituting a Swap Agreement) to be terminated, or (2) to
cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that, unless such Indebtedness constitutes a Specified
Swap Agreement, a default, event or condition described in clauses (i)(A), (B),
(C), (D) or (E) of this subsection (e) shall not at any time constitute an Event
of Default unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i)(A), (B), (C), (D) or (E) of this subsection
(e) shall have occurred with respect to Indebtedness, the outstanding principal
amount (and, in the case of Swap Agreements, other than Specified Swap
Agreements, the Swap Termination Value) of which, individually or in the
aggregate for all such Indebtedness, exceeds $10,000,000; or (ii) any default or
event of default (however designated) shall occur with respect to any
Subordinated Indebtedness of any Group Member (other than intercompany
Indebtedness) the outstanding principal amount of which exceeds $10,000,000; or

(f)(i)  any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition, examinership or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator, judicial
manager, Examiner or other similar official for it or for all or any substantial
part of its assets, or any Group Member shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in clause
(i) above that (a) results in the entry of an order for relief or any such
adjudication or appointment, or (b) remains undismissed, undischarged or
unbonded for a period of 30 consecutive days (provided that, during such 30
consecutive day period, no Loans shall be advanced or Letters of Credit issued
hereunder); or (iii) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal for a
period of 30 consecutive days (provided that, during such 30 consecutive day
period, no Loans shall be advanced or Letters of Credit issued hereunder); or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $7,500,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities

118

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(as defined in Section 4001(a)(18) of ERISA), individually or in the aggregate
for all Pension Plans (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities) which exceeds
$7,500,000; or

(h)there is entered against any Group Member (i) one or more final judgments or
orders for the payment of money or fines or penalties issued by any Governmental
Authority involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $7,500,000 or more, or (ii) one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case (i) or (ii), (A) enforcement
proceedings are commenced by any creditor or any such Governmental Authority, as
applicable, upon such judgment, order, penalty or fine, as applicable, or
(B) such judgment, order, penalty or fine, as applicable, shall not have been
vacated, discharged, stayed or bonded, as applicable, pending appeal for a
period of 30 consecutive days; or

(i)(i)  any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby (in each case, except to the extent that (i) any such
enforceability or priority is not required pursuant to the Security Documents,
(ii) any such loss of enforceability or priority results from the failure of the
Administrative Agent to take any action within their control, including the
failure to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Documents or to file Uniform
Commercial Code continuation statements, but other than as a result of the
breach by any Loan Party of its obligations under the Loan Documents, or (iii)
such loss of a valid or perfected security interest, as applicable, may be
remedied by the filing of appropriate documentation without the loss of
priority); or

(ii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(iii) any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j)the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k)a Change of Control shall occur; or

(l)any of the Governmental Approvals required to be obtained and/or delivered to
the Administrative Agent pursuant to any Loan Document shall have been
(i) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal has, or could reasonably be expected to have, a
Material Adverse Effect; or

(n)any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason, other than (x) as
expressly permitted

119

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

hereunder or thereunder (including as a result of a transaction permitted under
Section 7.4 or 7.5), (y) as a result of acts or omissions by the Administrative
Agent or any Lender, in each case, which does not arise from the breach by any
Loan Party of its obligations under the Loan Documents or (z) the Discharge of
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or any further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document.; or

(o)the Borrower fails to, or is unable to, deliver by September 30, 2021, the
Compliance Certificate referred to in the definition of  “Suspension Period”
demonstrating compliance with the  financial covenants contained in Sections
7.1(a) and 7.1(b) for the test period ending  June 30, 2021.

8.2Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement, the other Loan
Documents and all Bank Services Agreements and FX Contracts shall automatically
immediately become due and payable, and

(b)if such event is any other Event of Default, any of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the Term
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Term Commitments, the
Swingline Commitments and the L/C Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable; (iii) if so provided for by the terms of any FX Contract or Bank
Services Agreement, any Bank Services Provider may terminate any FX Contract or
other Bank Services Agreement then outstanding and declare all Obligations then
owing by the Group Members under any Bank Services Agreements or FX Contract
then outstanding to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (iv) exercise on behalf of itself, the
Lenders and the Issuing Lenders all rights and remedies available to it, BMO,
any of BMO’s applicable Affiliates, the Lenders, the Issuing Lenders and any
Bank Services Provider under the Loan Documents and the Bank Services Agreements
and FX Contracts, as applicable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall Cash Collateralize
an amount equal to 105% of the aggregate then undrawn and unexpired amount of
such Letters of Credit.  Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrower hereunder and under the other Loan Documents and
Bank Services Agreements and FX Contracts in accordance with Section 8.3.  In
addition, (x) the Borrower shall also Cash Collateralize the full amount of any
Swingline Loans then outstanding, and (y) to the extent elected by any Bank
Services Provider the Borrower shall also Cash Collateralize the amount of any
Obligations in respect of Bank Services and FX Contracts then outstanding, which
Cash Collateralized

120

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

amounts shall be applied by such Bank Services Provider to the payment of all
such outstanding Bank Services and FX Contracts, and any unused portion thereof
remaining after all such Bank Services and FX Contracts shall have been fully
paid and satisfied in full shall be applied by the Administrative Agent to repay
other Obligations of the Loan Parties hereunder and under the other Loan
Documents in accordance with the terms of Section 8.3.  After all such Letters
of Credit and Bank Services Agreements and FX Contracts shall have been
terminated, expired or fully drawn upon, as applicable, and all amounts drawn
under any such Letters of Credit shall have been reimbursed in full and all
other Obligations of the Borrower and the other Loan Parties (including any such
Obligations arising in connection with Bank Services and FX Contracts) shall
have been paid in full, the balance, if any, of the funds having been so Cash
Collateralized shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

8.3Application of Funds

.  After the exercise of remedies provided for in Section 8.2, any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.17,
2.18 and 2.19) payable to the Administrative Agent, in its capacity as such, and
to any Bank Services Providers (in their respective capacities as providers of
Bank Services and FX Contracts) (including interest thereon), in each case,
ratably among them in proportion to the respective amounts described in this
clause First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lenders (including any Letter
of Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges
and disbursements of counsel to the respective Lenders and the respective
Issuing Lenders and amounts payable under Sections 2.17, 2.18 and 2.19), any
Qualified Counterparties, and to any Bank Services Providers (in their
respective capacities as providers of Bank Services and FX Contracts), in each
case, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest in respect of any Bank Services and FX
Contracts and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Bank Services Agreements and FX Contracts, in each case, ratably among the
Lenders, the Issuing Lenders, any Bank Services Providers (in their respective
capacities as providers of Bank Services and FX Contracts), and any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements and FX Contracts, in each case,

121

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

ratably among the Lenders, the Issuing Lenders, any Bank Services Providers (in
their respective capacities as providers of Bank Services and FX Contracts), and
any applicable Qualified Counterparties, in each case, ratably among them in
proportion to the respective amounts described in this clause Fourth and payable
to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, if so elected by any Bank Services Provider, to the Administrative Agent
for the account of such Bank Services Providers, to Cash Collateralize then
outstanding Obligations arising in connection with Bank Services and FX
Contracts;

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date (including any such other Obligations arising in connection with
any Bank Services and FX Contracts), in each case, ratably among them in
proportion to the respective aggregate amounts of all such Obligations described
in this clause Seventh and payable to them;

Eighth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Eighth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

Subject to Sections 2.22(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties in
order to preserve the allocation of such payments to the satisfaction of the
Obligations in the order otherwise contemplated in this Section 8.3.  

Section 9
THE ADMINISTRATIVE AGENT

9.1Appointment and Authority

.

122

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(a)Each of the Lenders hereby irrevocably appoints BMO to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b)The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions (other than provisions that are for the express benefit of the
Borrower, Enterasys and the other Loan Parties, including Sections 9.9 and
9.10).  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(c)The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Issuing Lenders and each of the other Lenders
(in their respective capacities as a Lender and, as applicable, Qualified
Counterparty) hereby irrevocably (i) authorize the Administrative Agent to enter
into all other Loan Documents, as applicable, including the Guarantee and
Collateral Agreement, any subordination agreements and any other Security
Documents, and (ii) appoint and authorize the Administrative Agent to act as the
agent of the Secured Parties for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.

9.2Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities provided for herein as well as activities as the
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct

123

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

in the selection of such sub agents.

9.3Exculpatory Provisions

.  The Administrative Agent shall have no duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature.  Without limiting
the generality of the foregoing, the Administrative Agent shall not:

(a)be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any

124

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

9.5Notice of Default

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received prompt notice in writing from any Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender expressly acknowledges that neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys in fact or
affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Group Member or any Affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to

125

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7Indemnification

.  Each of the Lenders agrees to indemnify each of the Administrative Agent, the
Issuing Lenders and the Swingline Lender and each of its Related Parties in its
capacity as such (to the extent not reimbursed by the Borrower or any other Loan
Party pursuant to any Loan Document and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the Transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to any Issuing Lender or Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is
sought).  The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

9.8Agent in Its Individual Capacity

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.9Successor Administrative Agent

.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower (not
to be unreasonably withheld, conditioned or delayed) unless a Default or Event
of Default then exists, to appoint a successor, which shall be a bank with an
office in the State of New York, or an Affiliate of any such bank with an office
in the State of New York.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring

126

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent (which right of removal shall
be made in consultation with the Borrower unless a Default or an Event of
Default then exists) and appoint a successor.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10Collateral and Guaranty Matters

.  The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a)to release any Lien on any Collateral or other property granted to or held by
the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

(b)to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c)to release any Guarantor from its obligations under the Guarantee and
Collateral

127

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

(d)Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(e)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Obligation in respect of
any Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.8 and
10.5) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.12No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, none of the Lead Arrangers
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, an Issuing Lender or the Swingline Lender
hereunder.

128

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

9.13Survival

.  This Section 9 shall survive the Discharge of Obligations.

Section 10
MISCELLANEOUS

10.1Amendments and Waivers

.

(a)Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document, Fee Letter, or Bank Services Agreement), nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 10.1.  The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment or Term Commitment, in each
case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D) (1) amend, modify or waive the pro rata requirements of
Section 2.16 or any other provision of the Loan Documents (including Section
8.3) requiring pro rata treatment of payments to the Lenders in a manner that
adversely affects Revolving Lenders without the written consent of each
Revolving Lender or (2) amend, modify or waive the pro rata requirements of
Section 2.16 or any other provision of the Loan Documents (including Section
8.3) requiring pro rata treatment of payments to the Lenders in a manner that
adversely affects Term Lenders or the L/C Lenders without the written consent of
each Term Lender and/or, as applicable, each L/C Lender; (E) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (F) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; (G) amend, modify or
waive any provision of Section 3 without the written consent of each Issuing
Lender; or (H) amend or modify the application of payments provisions set forth
in Section 8.3 or the definitions set forth in Section 1.1 that directly affect
swap security or ratable treatment in a manner that adversely affects any
Issuing Lender or any Qualified Counterparty, as applicable, without the written
consent of each such Issuing Lender or each such Qualified Counterparty, as
applicable.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent, the Issuing Lenders, each
Qualified Counterparty, and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.  Notwithstanding the foregoing, any

129

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Issuing Lender may amend any of the L/C Documents of such Issuing Lender without
the consent of the Administrative Agent or any other Lender.

(b)Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower or any other Loan Party, as applicable, requests
that this Agreement or any of the other Loan Documents, as applicable, be
amended or otherwise modified in a manner which would require the consent of all
of the Lenders or, as applicable, all affected Lenders, and such amendment or
other modification is agreed to by the Borrower and/or such other Loan Party, as
applicable, the Required Lenders and the Administrative Agent, then, with the
consent of the Borrower and/or such other Loan Party, as applicable, the
Administrative Agent and the Required Lenders, this Agreement or such other Loan
Document, as applicable, may be amended without the consent of the Lender or
Lenders who are unwilling to agree to such amendment or other modification
(each, a “Minority Lender”), to provide for:

(i)the termination of the Commitments of each such Minority Lender;

(ii)the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.21; and

(iii)the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c)Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.

(d)Notwithstanding any provision herein to the contrary, any Bank Services
Agreement or FX Contract may be amended or otherwise modified by the parties
thereto in accordance with the terms thereof without the consent of the
Administrative Agent or any Lender.

10.2Notices

.

(a)All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three Business Days after being deposited
in the mail, postage prepaid, or, in the case of facsimile or electronic mail
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 



130

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

Borrower:

Extreme Networks, Inc.
6480 Via Del Oro
San Jose, CA 95119

Attention:  Remi Thomas, Chief Financial Officer

Facsimile No.:  (408) 964-9075

Telephone No.: (408) 579-2915

E-Mail: rethomas@extremenetworks.com

Website URL:  www.extremenetworks.com

 

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue
Los Angeles, CA 90071-1560

Attention:  Mark O. Morris

Telephone No.: (213) 891-7456

Facsimile No.:  (213) 891-8763

E-Mail: mark.morris@lw.com

 

Administrative Agent:

Bank of Montreal

One Market Plaza, 15th Floor

San Francisco, CA 94105

Attention:  Michael Kus

Facsimile No.:  (415) 397-1888

Telephone No.: (415) 354-7526

E-Mail:  michael.kus@bmo.com

 

with a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:  Richard Farley

Telephone No.: (212) 715-9106

Facsimile No.:  (212) 715-8106

E-Mail: RFarley@kramerlevin.com

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it;

131

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (a) and (b) above, if such notice or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d)(i) Each Loan Party agrees that the Administrative Agent and/or the Lead
Arrangers may, but shall not be obligated to, make the Communications (as
defined below) available to the Issuing Lenders and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) and the Lead Arrangers do not warrant the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party or any Lead Arranger
in connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) or any Lead Arranger have any liability to the Borrower or the other
Loan Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the Transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

10.3No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4Survival of Representations and Warranties

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.

10.5Expenses; Indemnity; Damage Waiver

.

132

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable documented
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable invoiced fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the
Facilities (including the syndication of the Facilities contemplated by this
Agreement), the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, amendments
and restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out‑of‑pocket expenses incurred by
the Issuing Lenders in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all documented out‑of‑pocket expenses incurred by the Administrative Agent
or any Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (a) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (b) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including each
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of counsel for any
Indemnitee (but limited to the fee, charges and disbursements of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction
(which may be a single local counsel acting in multiple material jurisdictions),
if reasonably necessary, a single regulatory counsel, and solely in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict of interest informs the Borrower in writing of such conflict of
interest and thereafter retains its own counsel, one additional counsel in each
relevant jurisdiction and one regulatory counsel to each group of affected
Indemnitees taken as a whole, in each case, except allocated costs of in-house
counsel), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee, (x) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, (y) arising from any dispute solely among
Indemnitees or any of their respective Affiliates other than any claims against
an Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent, a Lead Arranger, a Lender, an Issuing Lender, or a similar role under the
Facilities

133

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

and other than any claims arising out of any act or omission of the Borrower or
any of its Affiliates, or (z) any settlement entered into by any Indemnitee or
any of its Affiliates in connection with the foregoing without the Borrower’s
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned), but, if such settlement occurs with Borrower’s written consent or
if there is a final judgment for the plaintiff in any action or claim with
respect to any of the foregoing, the Borrower will be liable for such settlement
or such final judgment and will indemnify and hold harmless each Indemnitee from
and against any and all losses, claims, damages, liabilities and reasonable and
documented out-of-pocket expenses by reason of such settlement or judgment in
accordance with this Section 10.5(b).  This Section 10.5(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower (or any other Loan
Party pursuant to any other Loan Document) for any reason fails indefeasibly to
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lenders,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lenders, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought);
and provided further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), any Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this paragraph (c) are subject
to the provisions of Sections 2.1, 2.4 and 2.18(e).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the Transactions
contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section shall be payable promptly after
demand therefor.

(f)Survival.  Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the resignation of any Issuing Lender,
the resignation of the Swingline Lender, the replacement of any Lender, the
termination of the Loan Documents, the termination of the Commitments and the
Discharge of Obligations.

10.6Successors and Assigns; Participations and Assignments

.

134

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which for purposes of this Section 10.6
shall include any Bank Services Provider), except that the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitments are not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)Required Consents.  No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the

135

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

time of such assignment, or (y) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;  

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)the consent of each Issuing Lender and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its reasonable discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary
thereof.  

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, owned and
operated for the primary benefit of, a natural Person).

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of  the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the

136

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits and subject to
the obligations of Sections 2.17, 2.18, 2.19 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or any Loan Party or any of any Loan Party’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.18(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in
Section 10.1).  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.17, 2.18 and 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.18(f) (it being
understood that the documentation required under Section 2.18(f) shall be
delivered by such Participant to the Lender granting the participation)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.17 or 2.18, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from

137

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

a change in any Requirement of Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.21 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.16(k) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central banking authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Notes.  The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g)Representations and Warranties of Lenders.  Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Restatement Date or as of
the effective date of the applicable Assignment and Assumption that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

(h)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arrangers and their
respective Affiliates, that at least one of the following is and will be true:

A.such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

138

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

B.the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

C.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

D.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, the Borrower and such Lender.

(i)In addition, unless either (1) sub-clause (A) in the immediately preceding
clause (h) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (h), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, that
none of the Administrative Agent, the Lead Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

(j)The Administrative Agent and the Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s

139

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

10.7Adjustments; Set-off

.

(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b)Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document or any Bank
Services Agreement or FX Contract to such Lender or its Affiliates, irrespective
of whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document or Bank Services Agreement or FX Contract
and although such obligations of the Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender or any of its Affiliates shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
thereof from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or Affiliate
thereof as to which it exercised such right of setoff.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application made by such Lender or any of its Affiliates; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender and its Affiliates under this
Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8Payments Set Aside

.  To the extent that any payment or transfer by or on behalf of the Borrower is
made to the Administrative Agent or any Lender, or the Administrative Agent or
any Lender exercises its right of setoff, and such payment or transfer or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be

140

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  This Section 10.8 shall survive the Discharge of Obligations.

10.9Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10Counterparts; Electronic Execution of Assignments

.

(a)This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

(b)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or any Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12Integration

.  The Fee Letter, this Agreement, the other Loan Documents, the Bank Services
Agreements, and the FX Contracts represent the entire agreement of the Borrower,
the other Loan Parties, the Administrative Agent and the Lenders with respect to
the subject matter hereof and thereof, and

141

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or therein.

10.13Governing Law

.  This Agreement, the other Loan Documents and any claims, controversy, dispute
or causes of actions arising therefrom (whether in contract or tort or
otherwise) shall be construed in accordance with and governed by the law of the
State of New York.  This Section 10.13 shall survive the Discharge of
Obligations.

10.14Submission to Jurisdiction; Waivers

.  The Borrower hereby irrevocably and unconditionally:

(a)submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan,
New York County and of the United States District Court of the Southern District
of New York sitting in the Borough of Manhattan, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be binding (subject to appeal as provided by applicable law)
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction;

(b)WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;

(c)consents to service of process in the manner provided for notices in
Section 10.2; provided that nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law; and

(d)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15Acknowledgements

.  The Borrower hereby acknowledges that:

(a)The Administrative Agent, Lead Arrangers and each Lender and their respective
Affiliates (collectively, solely for purposes of this Section 10.15, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties;

(b)it has been advised by counsel and has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate in the
negotiation, execution and delivery

142

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

of this Agreement and the other Loan Documents;

(c)the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents;

(d)no Lender has any fiduciary relationship with or duty to the Borrower arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor;

(e)the arranging and other services regarding this Agreement described herein
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders, on the other hand;

(f)no Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents;

(g)the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates; and

(h)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the Transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16Releases of Guarantees and Liens

.

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take, and for the benefit of the Borrower
the Administrative Agent agrees to take, any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

(b)At such time as the Discharge of Obligations shall have occurred, the
Collateral shall automatically be released from the Liens created by the
Security Documents and Bank Services Agreements and FX Contracts (other than any
Bank Services Agreements used to Cash Collateralize any Obligations arising in
connection with Bank Services Agreements and FX Contracts), and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Loan Party under the Security Documents and Bank
Services Agreements and FX Contracts (other than any Bank Services Agreements
used to Cash Collateralize any Obligations arising in connection with Bank
Services Agreements and FX Contracts) shall terminate, all without delivery of
any instrument or performance of any act by any Person.

10.17Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any

143

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or Bank Services Agreement or FX Contracts or any action
or proceeding relating to this Agreement or any other Loan Document or Bank
Services Agreement or FX Contracts or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the Transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and each Lender shall be permitted to use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
senior credit facilities contemplated by this Agreement in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including the placement of
“tombstone” advertisements in publications of its choice at its own expense.

10.18Automatic Debits

.  With respect to any principal, interest, fee, or any other cost or expense
(including attorney costs of the Administrative Agent or any Lender payable by
the Borrower hereunder) due and payable to the Administrative Agent or any
Lender under the Loan Documents, the Borrower hereby irrevocably authorizes the
Administrative Agent to debit any deposit account of the Borrower maintained
with the Administrative Agent in an amount such that the aggregate amount
debited from all

144

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

such deposit accounts does not exceed such principal, interest, fee or other
cost or expense.  If there are insufficient funds in such deposit accounts to
cover the amount then due, such debits will be reversed (in whole or in part, in
the Administrative Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid.  No such debit under this Section 10.18 shall be deemed a
set-off.

10.19Judgment Currency

.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower and each other Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under any other Loan Document shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
or any other Loan Party in the Agreement Currency, such Borrower and each other
Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower or other Loan Party,
as applicable (or to any other Person who may be entitled thereto under
applicable law).

10.20Patriot Act

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the names and addresses and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower will, and will cause each of its Subsidiaries to, provide, to the
extent commercially reasonable or required by any Requirement of Law, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

(a)Termination.  Notwithstanding anything to the contrary contained herein or in
any other Loan Document: this Agreement (other than Sections 2.17, 2.18, 2.19,
10.5, 10.8, 10.13 and 10.14, Section 9 and any other agreement set forth in a
Loan Document that expressly survives the termination of the Commitments and the
Discharge of Obligations) and any Commitment of any Lender hereunder shall
terminate upon the occurrence of the Discharge of Obligations.  

10.21Contractual Recognition Provision

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an

145

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22Acknowledgement Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Agreement or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 

10.23No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders, on the other hand, (B) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary

146

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

for the Borrower or any of its Affiliates, or any other Person and (B) no Lender
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, Borrower hereby
waives and releases any claims that it may have against each of the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 11
Amendment and Restatement

11.1Amendment and Restatement

.  Upon the execution and delivery of this Agreement, and the satisfaction of
the conditions set forth herein, including Section 5.1 hereof, the “Obligations”
under, and as such term is defined in, the Existing Credit Agreement shall
continue in full force and effect, but shall now be governed by the terms and
conditions set forth in this Agreement as amended hereby.  Such Obligations,
together with any and all additional Obligations incurred by the Borrower
hereunder or under any of the other Loan Documents, shall continue to be secured
by the assets of the Borrower and the other Loan Parties and Enterasys whether
now existing or hereafter acquired and wheresoever located subject to the
exceptions set forth herein and in the Security Documents, all as more
specifically set forth in the Security Documents.  The Borrower hereby reaffirms
such Obligations, grants of security interests, pledges and the validity of all
covenants contained in any and all Security Documents.  The execution and
delivery of this Agreement shall not constitute a novation or repayment of the
Obligations under the Existing Credit Agreement.

[Remainder of page left blank intentionally]

 

147

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWER:

EXTREME NETWORKS, INC.,
as the Borrower

By:

Name:

Title:

 

[Signature Page to Amended and Restated Credit Agreement]

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF MONTREAL,
as the Administrative Agent

By:

Name:

Title:




[Signature Page to Amended and Restated Credit Agreement]

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

LENDERS:

BMO HARRIS BANK N.A.,
as Issuing Lender, Swingline Lender, and as a Lender

By:

Name:

Title:




[Signature Page to Amended and Restated Credit Agreement]

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,
as an Issuing Lender and as a Lender

By:

Name:

Title:




[Signature Page to Amended and Restated Credit Agreement]

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

By:

Name:

Title:

[Signature Page to Amended and Restated Credit Agreement]

US-DOCS\109358599.12

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

By:

Name:

Title:

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

MUFG UNION BANK, N.A.,
as a Lender

 

 

By:

Name:

Title:

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,   
as a Lender

 

 

By:

Name:

Title:




[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BBVA USA,
as a Lender

 

 

By:

Name:

Title:

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender

 

 

By:

Name:

Title:

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF THE WEST,
as a Lender

 

 

By:

Name:

Title:

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

UMPQUA BANK,
as a Lender

 

 

By:

Name:

Title:

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK,
as a Lender

 

 

By:

Name:

Title:

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

CADENCE BANK N.A.,
as a Lender

 

 

By:

Name:

Title:

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

HUNTINGTON NATIONAL BANK,
as a Lender

 

 

By:

Name:

Title:

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

SIEMENS FINANCIAL SERVICES, INC.,
as a Lender

 

 

By:

Name:

Title:

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,
as a Lender

 

 

By:

Name:

Title:

 

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT B TO SECOND AMENDMENT

 

 

 

Summary report:

Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on 5/8/2020 5:46:38
PM

Style name: L&W without Moves

Intelligent Table Comparison: Active

Original DMS: iw://US-DOCS/US-DOCS/109358599/13

Modified DMS: iw://US-DOCS/US-DOCS/115606896/7

Changes:

Add

215

Delete

185

Move From

0

Move To

0

Table Insert

2

Table Delete

0

Table moves to

0

Table moves from

0

Embedded Graphics (Visio, ChemDraw, Images etc.)

0

Embedded Excel

0

Format changes

0

Total Changes:

402

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US-DOCS\109358599.2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B TO SECOND AMENDMENT

 

FORM OF COMPLIANCE CERTIFICATE

EXTREME NETWORKS, INC.

 

Date:  _______________, 20____

 

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Amended and Restated Credit Agreement, dated as of August 9, 2019, by
and among EXTREME NETWORKS, INC., a Delaware corporation (the “Borrower”), the
Lenders party thereto, and BANK OF MONTREAL, as Administrative Agent (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies to the Administrative Agent, in his/her capacity as
an officer of the Borrower, and not in any personal capacity, as follows:

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period [covered by the financial statements attached
hereto as Attachment 1 (the “Financial Statements”)][specified in the applicable
financial covenant calculations set out in Attachment 3 hereof].  Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by [the Financial Statements][the
applicable financial covenant calculations set out in Attachment 3 hereof], and
I have no knowledge of the existence as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default.

Attached hereto as Attachment 3 are computations showing [compliance by the
Borrower with the financial covenants set forth in Sections 7.1(a) and (b)  of
the Credit Agreement]1 [compliance by the Borrower with the financial covenants
set forth in Sections 7.1(c), (d) and (e)  of the Credit Agreement]2.

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
is attached hereto as Attachment 4.]

[To the extent not previously disclosed to the Administrative Agent, a list of
any Intellectual Property issued to or acquired by any Loan Party since the date
of the most recent report delivered and otherwise required by the terms of the
Credit Agreement or the Guarantee and Collateral Agreement, as applicable, is
being delivered herewith as Attachment 5.]

 

1 

Include for quarterly and annual Compliance Certificates when the Suspension
Period is not in effect

2 

Include for monthly (if the relevant covenant is tested monthly), quarterly and
annual Compliance Certificates when the Suspension Period is in effect

2

 

--------------------------------------------------------------------------------

 

 

 

[To the extent not previously disclosed to the Administrative Agent, a
description of each event, condition or circumstance during the last [fiscal
quarter][fiscal year] requiring a mandatory prepayment under Section 2.10(c) of
the Credit Agreement is attached hereto as Attachment 6.]

[To the extent not previously disclosed to the Administrative Agent, a
description of, and in the case of Commercial Tort Claims, a supplement to
Schedule 8 of the Guarantee and Collateral Agreement, each newly held or
acquired (i) Chattel Paper (as defined in the Guarantee and Collateral
Agreement) in an amount greater than $1,000,000, (ii) Commercial Tort Claims (as
defined in the Guarantee and Collateral Agreement) with a potential value in
excess of $2,500,000 and (iii) Letter-of-Credit Rights (as defined in the
Guarantee and Collateral Agreement) with a potential value in excess of
$2,500,000 is attached hereto as Attachment 7.]

 

[Remainder of page intentionally left blank; signature page follows]

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

EXTREME NETWORKS, INC.

 

 

By:

Name:

Title:

 

 

[Signature Page to Compliance Certificate]

 

--------------------------------------------------------------------------------

 

Attachment 1
to Compliance Certificate

[Attach Financial Statements]

 

[Attachment 1 to Compliance Certificate]

--------------------------------------------------------------------------------

 

Attachment 2
to Compliance Certificate

Except as set forth below, (i) no Default or Event of Default exists on the date
of the Compliance Certificate to which this Attachment is attached (the
“Compliance Certificate”), and (ii) no Default or Event of Default has occurred
during or at the end of the accounting period [covered by the Financial
Statements][specified in the applicable financial covenant calculations set out
in Attachment 3 to the Compliance Certificate]. [If a Default or Event of
Default exists or has so occurred, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps, if any, being
taken or contemplated by the Borrower to be taken on account thereof.]

 

[Attachment 2 to Compliance Certificate]

--------------------------------------------------------------------------------

 

 

Attachment 3
to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations3

The information described in this Attachment 3 is as of [____________], [____]
(the “Statement Date”), and, as applicable, pertains to the Subject Period (as
defined below), the Cumulative Period (as defined in Section V below), or any
other period referred to in any Section of this Attachment 3.

 

The “Subject Period” specified in this certificate, and the amount of each of
the financial performance measures specified in this certificate, shall be
calculated as follows for purposes of testing the Borrower’s compliance with
Section 7.1 as of the Statement Date: each such financial performance measure
shall mean an amount equal to the amount of such financial performance measure
for the four fiscal quarter period then ended.

 

I.

Section 7.1(a) — Minimum Consolidated Fixed Charge Coverage Ratio4

 

 

 

A.

Consolidated EBITDA for the Subject Period5:

 

 

 

 

 

 

 

1.

Consolidated Net Income for the Subject Period:

$___________

 

 

 

 

 

 

2.

Total interest expense (including that portion of any Capital Lease Obligations
that is treated as interest in accordance with GAAP) of the Borrower and its
consolidated Subsidiaries for the Subject Period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP):
6

$___________

 

 

 

 

 

 

3.

Provisions for taxes based on income for the Subject Period:7

$___________

 

 

 

 

 

 

4.

Total depreciation expense for the Subject Period:8

$___________

 

 

 

 

 

 

5.

Total amortization expense for the Subject Period:9

$___________

 

 

 

 

 

3 

To be conformed to the Credit Agreement.

4 

This Ratio is not tested, and need not be calculated, during the Suspension
Period.  However, Consolidated EBITDA in A. below is to be calculated and
reported during the Suspension Period for informational purposes only.

5 

Note that Consolidated EBITDA for any period shall be determined on a Pro Forma
Basis to give effect to any Permitted Acquisitions or any Disposition of any
business or assets consummated during such period, in each case as if such
transaction occurred on the first day of such period.

6 

To the extent deducted (and not added back) in determining Consolidated Net
Income

7 

To the extent deducted (and not added back) in determining Consolidated Net
Income

8 

To the extent deducted (and not added back) in determining Consolidated Net
Income

9 

To the extent deducted (and not added back) in determining Consolidated Net
Income

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

 

 

6.

Fees and out-of-pocket transaction costs and expenses incurred during the
Subject Period by the Loan Parties in connection with the Credit Agreement and
the other Loan Documents, the Acquisition Agreement, and the Transactions,
provided that the aggregate amount of all such fees, costs and expenses shall
not exceed

$3,000,000 in any four-quarter period for purposes of this line I.A.6:10

 

 

 

 

$___________

 

 

 

 

 

 

7.

Fees and out-of-pocket transaction costs and expenses incurred during the
Subject Period by the Borrower or any of its Subsidiaries in connection with
Permitted Acquisitions (whether or not consummated), provided that the aggregate
amount of all such fees, costs and expenses considered for purposes of this line
I.A.7 shall not exceed $3,000,000 with respect to any such particular Permitted
Acquisition consummated (or intended to be consummated) after the Restatement
Date:11

 

 

 

 

 

$___________

 

 

 

 

 

 

8.

Without duplication, other cash items reducing Consolidated Net Income and other
items, in each case approved by the Administrative Agent and the Required
Lenders in writing as an ‘add back’ to Consolidated Net Income, during the
Subject Period:12

$___________

 

 

 

 

 

 

9.

Without duplication, other non-cash items (for the avoidance of doubt this shall
include without limitation share-based payments and write-offs of prior
unamortized loan fees and expenses including underwriting fees and original
issue discounts) reducing Consolidated Net Income during the Subject Period
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period):13





$___________

 

 

 

 

 

 

10.

[omitted]

$___________

 

 

 

 

 

 

11.

Unusual, extraordinary or non-recurring charges, expenses or losses during the
Subject Period; provided that the aggregate add-backs pursuant to this line
I.A.11 shall not exceed 10% of Consolidated EBITDA for such period (calculated
prior to giving effect to any such add-backs):14

$___________

 

 

 

 

 

10 

To the extent deducted (and not added back) in determining Consolidated Net
Income

11 

To the extent deducted (and not added back) in determining Consolidated Net
Income

12 

To the extent deducted (and not added back) in determining Consolidated Net
Income

13 

To the extent deducted (and not added back) in determining Consolidated Net
Income

14 

To the extent deducted (and not added back) in determining Consolidated Net
Income

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

 

 

12.

Expected cost savings, operating expense reductions and synergies (on a run-rate
basis) for the Subject Period related to restructuring and/or cost-saving
initiatives which are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions with respect to
which substantial steps have been taken, will be taken, or are expected to be
taken; provided that (x) a duly completed certificate signed by a Responsible
Officer of the Borrower shall be delivered to the Administrative Agent together
with this Compliance Certificate, certifying that such cost savings are (i)
reasonably supportable and quantifiable in the good faith judgment of the
Borrower, and (ii) reasonably anticipated to be realized within 12 months after
the consummation of such initiative, (y) no cost savings shall be added pursuant
to this line A.I.12 to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period and (z) the aggregate add-backs pursuant

to this line A.I.12 shall not exceed 15% of Consolidated EBITDA for such period
(calculated prior to giving effect to any such add-backs):




$___________

 

 

 

 

 

 

13.

(A) Acquisition, integration and restructuring costs associated with the
Transactions actually expensed by the Borrower and (B) expected cost savings,
operating expense reductions and synergies (on a run-rate basis) for the Subject
Period related to restructuring and/or cost-saving initiatives which are (x)
reasonably identifiable and factually supportable by the Borrower in good faith
to result from the Transactions and reasonably anticipated to be realized within
12 months after the consummation of such initiative and (y) actually identified
by the Borrower on or prior to June 30, 2020; provided that with respect to
clause (B) above, (x) a duly completed certificate signed by a Responsible
Officer of the Borrower shall be delivered to the Administrative Agent together
with this Compliance Certificate, certifying that such cost savings are
reasonably supportable and quantifiable in the good faith judgment of the
Borrower and (y) no cost savings shall be added pursuant to this line A.I.13 to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate add-backs pursuant to this
line A.I.13 shall not exceed 25% of Consolidated EBITDA for such period
(calculated prior to giving effect to any such add-backs):15

 

$___________

 

 

 

14.

Acquisition, integration and restructuring charges not exceeding $6,000,000 in
the aggregate for the fiscal quarters ending June 30, 2020, September 30, 2020,
December 31, 2020, and March 31, 2021:

 

$___________

 

 

 

15.

Other non-cash items increasing Consolidated Net Income for the Subject Period
(excluding any such non cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period):

$___________

 

 

 

 

 

 

16.

Interest income for the Subject Period:

$___________

 

 

 

 

 

 

17.

Consolidated EBITDA for the Subject Period

(Lines I.A.1 plus I.A.2 plus I.A.3 plus I.A.4 plus I.A.5 plus I.A.6 plus I.A.7
plus I.A.8 plus I.A.9 plus I.A.10 plus I.A.11 plus I.A.12 plus I.A.13 plus
I.A.14 minus (I.A.15 plus I.A.16):16

 

 

$___________

 

 

 

 

 

B.

Portion of taxes based on income actually paid by the Borrower and its
Subsidiaries in cash (net of any cash refunds received) during the Subject
Period:




$___________

 

 

 

 

 

15 

Solely in the case of clause (A), to the extent deducted (and not added back) in
determining Consolidated Net Income

16 

Notwithstanding anything to the contrary set forth herein or in the Credit
Agreement, (a) Consolidated EBITDA for the fiscal quarter of the Borrower ended
September 30, 2018 shall be deemed to be $21,300,000 for all purposes hereunder
and under the Credit Agreement, (b) Consolidated EBITDA for the fiscal quarter
of the Borrower ended December 31, 2018 shall be deemed to be $26,700,000 for
all purposes hereunder and under the Credit Agreement, and (c) Consolidated
EBITDA for the fiscal quarter of the Borrower ended March 31, 2019 shall be
deemed to be $18,900,000 for all purposes hereunder and under the Credit
Agreement.

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

 

C.

The aggregate amount actually paid in cash by the Borrower and its consolidated
Subsidiaries on account of Consolidated Capital Expenditures for the Subject
Period (excluding the principal amount funded with Indebtedness):

 

 

$___________

 

 

 

 

 

D.

Consolidated Fixed Charges for the Subject Period:

 

 

 

 

 

 

 

1.

Consolidated Interest Expense for the Subject Period:

$___________

 

 

 

 

 

 

2.

Scheduled payments made in cash during the Subject Period on account of
principal of Indebtedness of the Borrower and its consolidated Subsidiaries
(including scheduled principal payments in respect of the Term Loans but
excluding (i) principal payments in respect of the Revolving Loans (except to
the extent there is an equivalent permanent reduction in Revolving Commitments)
and (ii) the aggregate amount of Blue Angel Deferred Payments made during such
period):

 

$___________

 

 

 

 

 

 

3.

Amount equal to the aggregate amount of scheduled Blue Angel Deferred Payments
made in cash during the Subject Period:


$___________

 

 

 

 

 

 

4.

Consolidated Fixed Charges for the Subject Period
(Lines I.D.1 plus I.D.2 plus I.D.3) (without duplication):


$___________

 

 

 

 

 

E.

Consolidated Fixed Charge Coverage Ratio for the Subject Period
(ratio of Lines (I.A.17 minus I.B minus I.C) to I.D.4):

 

_____ to 1.00

 

 

 

 

 

 

 

 

Minimum required (from Section 7.1(a) of the Credit Agreement):  

 

1.25 to 1.00

 

 

Covenant compliance:

Yes  

No  






[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 


II.

Section 7.1(b) — Maximum Consolidated Leverage Ratio17

 

 

 

 

 

 

 

A.

Consolidated Total Indebtedness:

 

 

 

1.

The aggregate principal amount of all Indebtedness of the Borrower and its
consolidated Subsidiaries as of the Statement Date, determined on a consolidated
basis in accordance with GAAP, but (i) excluding any liabilities referred to in
clauses (f) and (g) of the definition of “Indebtedness” and (ii) excluding
obligations under any Swap Agreement unless such obligations are payment
obligations that relate to a Swap Agreement that has terminated:

 

$___________

 

 

B

Unrestricted Cash as of the Statement Date up to a maximum amount not to exceed
$100,000,000

$___________

 

 

 

 

 

 

C.

Consolidated EBITDA for the Subject Period (Line I.A.17):

$___________

 

 

 

 

 

D.

Consolidated Leverage Ratio (ratio of (Line II.A.1 minus Line II.B) to Line
II.C):

_____ to 1.00

 

 

 

 

 

 

 

Maximum permitted for purposes of Section 7.1(b) of the Credit Agreement (see
table from Section 7.1(b) of the Credit Agreement appearing below):

 

_____ to 1.00

Fiscal Quarter Ending

Maximum Ratio Permitted

September 30, 2019 through
September 30, 2020

3.75 to 1.00

December 31, 2020 through
September 30, 2021

3.25 to 1.00

December 31, 2021 and each fiscal quarter thereafter

2.75 to 1.00

 

 

 

Covenant compliance:

 

Yes  

 

No  

 






 

T This Ratio is not tested, and need not be calculated, during the Suspension
Period.



[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 


III.

Section 7.1(c) — Minimum Monthly Cash18

 

 

 

 

 

 

 

A.

Aggregate amount of Worldwide Cash of the Borrower and its consolidated
Subsidiaries as of the Statement Date, determined on a consolidated basis as of
the last day of each calendar month that occurs during the applicable Test
Period specified below:

 

$___________

 

 

 

 

 

 

 

 

Minimum permitted for purposes of Section 7.1(c) of the Credit Agreement (see
Section 7.1(c) of the Credit Agreement):

 

$_____

Test Period

Minimum Permitted

April 1, 2020 through
August 31, 2020

$90,000,000

September 1, 2020 through September 30, 2020

$110,000,000

October 1, 2020 through December 31, 2020

$120,000,000

January 1, 2021 through March 31, 2021

$130,000,000

 

 

 

Covenant compliance:

 

Yes  

 

No  

 




 

17 

This covenant is applicable only during the Suspension Period

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

 


IV.

Section 7.1(d) — Minimum Sales Revenues19

 

 

 

 

 

 

 

A.

The consolidated net revenues (determined in accordance with GAAP) of the
Borrower and its consolidated Subsidiaries arising from or attributable to the
sale of products and services (excluding revenues arising from or attributable
to any unusual or extraordinary transactions of any kind) for the applicable
period specified below:

 

$___________

 

 

 

 

 

 

 

 

Minimum permitted for purposes of Section 7.1(d) of the Credit Agreement (see
Section 7.1(d) of the Credit Agreement):

 

$_____

Period

Minimum Permitted

One month period beginning on April 1, 2020 and ending April 30, 2020

$35,000,000

 

Two month period beginning April 1, 2020 and ending May 31, 2020

$82,000,000

 

Fiscal quarter ending June 30, 2020

$180,000,000

Fiscal quarter ending September 30, 2020

$197,000,000

Fiscal quarter ending December 31, 2020

$200,000,000

Fiscal quarter ending March 31, 2021

$190,000,000

 

 

 

Covenant compliance:

 

Yes  

 

No  




 

18 

This covenant is applicable only during the Suspension Period

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

The “Cumulative Period” is, as applicable, the fiscal quarter period ending June
30, 2020; the two fiscal quarter period ending September 30, 2020; the three
fiscal quarter period ending December 31, 2020; or the four fiscal quarter
period ending March 31, 2021.

 

 

V.

Section 7.1(e) — Minimum Cumulative EBITDA20

 

 

 

A.

Cumulative Consolidated EBITDA21 for the Cumulative Period:

 

 

 

 

 

 

 

1.

Consolidated Net Income for the Cumulative Period:

$___________

 

 

 

 

 

 

2.

Total interest expense (including that portion of any Capital Lease Obligations
that is treated as interest in accordance with GAAP) of the Borrower and its
consolidated Subsidiaries for the Cumulative Period with respect to all
outstanding Indebtedness of such Persons (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP): 22

$___________

 

 

 

 

 

 

3.

Provisions for taxes based on income for the Cumulative Period:23

$___________

 

 

 

 

 

 

4.

Total depreciation expense for the Cumulative Period:24

$___________

 

 

 

 

 

 

5.

Total amortization expense for the Cumulative Period:25

$___________

 

 

 

 

 

 

6.

Fees and out-of-pocket transaction costs and expenses incurred during the
Cumulative Period by the Loan Parties in connection with the Credit Agreement
and the other Loan Documents, the Acquisition Agreement, and the Transactions,
provided that the aggregate amount of all such fees, costs and expenses shall
not exceed $3,000,000 in any four-quarter period for purposes of this line
I.A.6:26

 

 

 

 

$___________

 

 

 

 

 

 

7.

Fees and out-of-pocket transaction costs and expenses incurred during the
Cumulative Period by the Borrower or any of its Subsidiaries in connection with
Permitted Acquisitions (whether or not consummated), provided that the aggregate
amount of all such fees, costs and expenses considered for purposes of this line
I.A.7 shall not exceed $3,000,000 with respect to any such particular Permitted
Acquisition consummated (or intended to be consummated) after the Restatement
Date:27

 

 

 

 

 

$___________

 

 

 

 

 

19 

This covenant is applicable only during the Suspension Period

20 

Note that Cumulative Consolidated EBITDA for any period shall be determined on a
Pro Forma Basis to give effect to any Permitted Acquisitions or any Disposition
of any business or assets consummated during such period, in each case as if
such transaction occurred on the first day of such period.

21 

To the extent deducted (and not added back) in determining Consolidated Net
Income

22 

To the extent deducted (and not added back) in determining Consolidated Net
Income

23 

To the extent deducted (and not added back) in determining Consolidated Net
Income

24 

To the extent deducted (and not added back) in determining Consolidated Net
Income

25 

To the extent deducted (and not added back) in determining Consolidated Net
Income

26 

To the extent deducted (and not added back) in determining Consolidated Net
Income

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

 

 

8.

Without duplication, other cash items reducing Consolidated Net Income and other
items, in each case approved by the Administrative Agent and the Required
Lenders in writing as an ‘add back’ to Consolidated Net Income, during the
Cumulative Period:28

$___________

 

 

 

 

 

 

9.

Without duplication, other non-cash items (for the avoidance of doubt this shall
include without limitation share-based payments and write-offs of prior
unamortized loan fees and expenses including underwriting fees and original
issue discounts) reducing Consolidated Net Income during the Cumulative Period
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period):29





$___________

 

 

 

 

 

 

10.

[omitted]

$___________

 

 

 

 

 

 

11.

Unusual, extraordinary or non-recurring charges, expenses or losses during the
Cumulative Period; provided that the aggregate add-backs pursuant to this line
I.A.11 shall not exceed 10% of Consolidated EBITDA for such period (calculated
prior to giving effect to any such add-backs):30

$___________

 

 

 

 

 

 

12.

Not Applicable




     $___________

 

 

 

 

 

 

13.

Not Applicable

    $___________

 

 

 

 

 

 

 

 

14.

Acquisition, integration and restructuring charges not exceeding $6,000,000 in
the aggregate for the fiscal quarters ending June 30, 2020, September 30, 2020,
December 31, 2020, and March 31, 2021:

 

$___________

 

 

 

 

 

 

 

 

15.

Other non-cash items increasing Consolidated Net Income for the Cumulative
Period (excluding any such non cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period):

$___________

 

 

 

 

 

 

16.

Interest income for the Cumulative Period:

$___________

 

 

 

 

 

 

17.

Cumulative Consolidated EBITDA for the Cumulative Period

(Lines I.A.1 plus I.A.2 plus I.A.3 plus I.A.4 plus I.A.5 plus I.A.6 plus I.A.7
plus I.A.8 plus I.A.9 plus I.A.10 plus I.A.11 plus I.A.12 plus I.A.13 plus
I.A.14 minus (I.A.15 plus I.A.16):

 

 

$___________

 

 

 

 

 

27 

To the extent deducted (and not added back) in determining Consolidated Net
Income

28 

To the extent deducted (and not added back) in determining Consolidated Net
Income

29 

To the extent deducted (and not added back) in determining Consolidated Net
Income

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

 

 

Minimum permitted for purposes of Section 7.1(e) of the Credit Agreement (see
Section 7.1(e) of the Credit Agreement):

 

$_____

Cumulative Period

Minimum Permitted

Fiscal quarter period ending

June 30, 2020

$2,600,000

Two fiscal quarter period ending

September 30, 2020

$18,700,000

Three fiscal quarter period ending December 31, 2020

$41,400,000

Four fiscal quarter period ending

March 31, 2021

$59,700,000

 

 

 

Covenant compliance:

 

Yes  

 

No  

 

[Attachment 3 to Compliance Certificate]

--------------------------------------------------------------------------------

 

Attachment 4
to Compliance Certificate

 

 

A description of any change in the jurisdiction of any Loan Party appears below:

 

 

 

 

[Attachment 4 to Compliance Certificate]

--------------------------------------------------------------------------------

 

Attachment 5

to Compliance Certificate

 

 

To the extent not previously disclosed to the Administrative Agent, appearing
below is a list of the Intellectual Property issued to or acquired by any Loan
Party since the date of the most recent Compliance Certificate delivered
pursuant to Section 6.2(b)(B) of the Credit Agreement.

 

 

[Attachment 5 to Compliance Certificate]

--------------------------------------------------------------------------------

 

Attachment 6
to Compliance Certificate

 

 

To the extent not previously disclosed to the Administrative Agent, a
description of each event, condition or circumstance during the last [calendar
month][fiscal quarter][fiscal year] requiring a mandatory prepayment under
Section 2.10(c) of the Credit Agreement appears below.

 

 

[Attachment 6 to Compliance Certificate]

--------------------------------------------------------------------------------

 

Attachment 7
to Compliance Certificate

 

 

To the extent not previously disclosed to the Administrative Agent, a
description of, and in the case of Commercial Tort Claims, a supplement to
Schedule 8 of the Guarantee and Collateral Agreement, each newly held or
acquired (i) Chattel Paper (as defined in the Guarantee and Collateral
Agreement) in an amount greater than $1,000,000, (ii) Commercial Tort Claims (as
defined in the Guarantee and Collateral Agreement) with a potential value in
excess of $2,500,000 and (iii) Letter-of-Credit Rights (as defined in the
Guarantee and Collateral Agreement) with a potential value in excess of
$2,500,000 appears below and or is attached hereto.

 

 

[Attachment 7 to Compliance Certificate]

 